Exhibit 10.1

 

EXECUTION VERSION

 

June 5, 2014

 

TPVG Variable Funding Company LLC

TriplePoint Venture Growth BDC Corp.

2755 Sand Hill Road, Suite 150

Menlo Park, California 94025

Attention: Sajal Srivastava

 

Re:                             Receivables Financing Agreement dated as of
February 21, 2014 (as amended, waived or otherwise modified from time to time
prior to the date hereof, the “Agreement”) by and among TPVG Variable Funding
Company LLC, as borrower (“Borrower”), TriplePoint Venture Growth BDC Corp., as
collateral manager (“Collateral Manager”) and as sole equityholder, Portfolio
Financial Servicing Company, as backup collateral manager (“Backup Collateral
Manager”), U.S. Bank National Association, as custodian (“Custodian”), the
Agents from time to time party thereto, the Lenders from time to time party
thereto, and Deutsche Bank AG, New York Branch, as administrative agent
(“Administrative Agent”).

 

Dear Mr. Srivastava:

 

Reference is made to the Agreement.  Capitalized terms used but not specifically
defined in this letter agreement shall have the meanings provided for such terms
in the Agreement.

 

The Borrower, the Collateral Manager and the Backup Collateral Manager have
requested that the Required Lenders, the Agents, the Administrative Agent, the
Paying Agent and the Collateral Manager agree to make certain amendments as set
forth in this letter agreement and such parties have reviewed this request and
wish to amend the Agreement as set forth herein.  In consideration of the
covenants contained herein and other good and valuable consideration the receipt
and sufficiency of which are acknowledged, the parties hereto agree as follows:

 

1.                                      Amendments to Agreement.  As of the date
of this letter agreement, the Agreement is hereby amended to delete the stricken
text (indicated textually in the same manner as the following example: stricken
text) and to add the bold and double-underlined text (indicated textually in the
same manner as the following example: bold and double-underlined text) as set
forth on the pages of the Receivables Financing Agreement attached as Appendix A
hereto.

 

2.                                      Conditions Precedent.  This letter
agreement shall become effective upon the satisfaction of the following
conditions (or until such conditions are waived in writing by the Administrative
Agent in its sole discretion):

 

(a)                                 the execution and delivery of this letter
agreement by each party hereto;

 

--------------------------------------------------------------------------------


 

(b)                                 the Administrative Agent shall have received
satisfactory evidence that the Borrower has obtained all required consents and
approvals of all Persons to the execution, delivery and performance of this
letter agreement and the consummation of the transactions contemplated hereby;

 

(c)                                  the Administrative Agent shall have
received a good standing certificate of the Borrower, dated on or about the date
of this Amendment;

 

(d)                                 the Administrative Agent shall have received
executed counterparts of the Backup Collateral Manager Fee Letter;

 

(e)                                  the Borrower shall have paid to each
Committed Lender the Amendment Fee (as defined below) in the amount as set forth
in clause 3 below;

 

(f)                                   the Administrative Agent shall have
received a copy of the resolutions of the Board of Directors (or similar items)
for the Backup Collateral Manager authorizing it enter into this Amendment; and

 

(g)                                  the Administrative Agent shall have
received a good standing certificate of the Backup Collateral Manager, dated on
or about the date of this Amendment.

 

3.                                      The Borrower shall have paid to each
Committed Lender a fully earned upfront amendment fee (the “Amendment Fee”)
equal to the dollar equivalent of (i) $56,250 multiplied by (ii) the dividend of
(a) such Committed Lender’s Commitment as set forth in Annex II to the Agreement
divided by (b) $150,000,000.  Such Amendment Fee is due and payable on the date
of this amendment.

 

4.                                      Agreement in Full Force and Effect. 
Except as specifically amended hereby, all of the terms and conditions of the
Agreement shall remain in full force and effect.

 

5.                                      Representations.  Each of the Borrower
and the Collateral Manager severally represents and warrants that all acts,
filings and conditions required to be done and performed and to have happened
(including, without limitation, the obtaining of necessary governmental
approvals) precedent to the entering into of this letter agreement and making it
the duly authorized, legal, valid and binding obligation of such party,
enforceable in accordance with its terms, have been done, performed and have
happened in due and strict compliance with all applicable laws.

 

6.                                      Miscellaneous.

 

(a)                                 The Administrative Agent and the Lenders
authorize, direct and consent to the execution of this letter agreement by the
Custodian.

 

(b)                                 This letter agreement may be executed in any
number of counterparts, each of which, taken together, shall constitute one and
the same agreement.

 

(c)                                  No amendment, modification or waiver of any
provision of this letter agreement shall be effective without the written
agreement of each of the parties hereto.  Any waiver or

 

--------------------------------------------------------------------------------


 

consent shall be effective only in the specific instance and for the specific
purpose for which given.

 

(d)                                 This letter agreement shall become effective
upon the Administrative Agent’s receipt of executed counterparts from each of
the other parties hereto.

 

(e)                                  THIS LETTER AGREEMENT SHALL BE A CONTRACT
MADE UNDER AND GOVERNED BY THE INTERNAL LAW OF THE STATE OF NEW YORK WITHOUT
REGARD TO ANY OTHERWISE APPLICABLE CONFLICT OF LAW PRINCIPLES (OTHER THAN
SECTION 5-1401 OF THE NEW YORK GENERAL OBLIGATIONS LAW).

 

[Signature pages follow]

 

--------------------------------------------------------------------------------


 

 

Very truly yours,

 

 

 

DEUTSCHE BANK AG, NEW YORK BRANCH, as Administrative Agent and Syndication Agent

 

 

 

 

 

 

By:

/s/ Michael Cheng

 

 

Name:

Michael Cheng

 

 

Title:

Director

 

 

 

 

 

 

 

By:

/s/ Amit Patel

 

 

Name:

Amit Patel

 

 

Title:

Director

 

Signature Page to First Amendment to Receivables Financing Agreement

 

--------------------------------------------------------------------------------


 

PORTFOLIO FINANCIAL SERVICING COMPANY,

 

as Backup Collateral Manager

 

 

 

 

 

 

 

By:

/s/ John Enyart

 

Name:

John Enyart

 

Title:

President

 

 

Signature Page to First Amendment to Receivables Financing Agreement

 

--------------------------------------------------------------------------------


 

Accepted and Agreed:

 

 

 

TPVG VARIABLE FUNDING COMPANY LLC,

 

as Borrower

 

 

 

 

 

 

 

By:

/s/ Sajal Srivastava

 

Name:

Sajal Srivastava

 

Title:

President

 

 

 

 

 

 

 

TRIPLEPOINT VENTURE GROWTH BDC CORP.,

 

 individually, as Collateral Manager and as Equityholder

 

 

 

 

 

 

 

By:

/s/ Sajal Srivastava

 

Name:

Sajal Srivastava

 

Title:

President

 

 

Signature Page to First Amendment to Receivables Financing Agreement

 

--------------------------------------------------------------------------------


 

GEMINI SECURITIZATION CORP., LLC, As Conduit Lender and as Uncommitted Lender

 

 

By:

/s/ David V. DeAngelis

 

Name:

David V. DeAngelis

 

Title:

Vice President

 

 

Signature Page to First Amendment to Receivables Financing Agreement

 

--------------------------------------------------------------------------------


 

Accepted and Agreed:

 

 

 

U.S. BANK NATIONAL ASSOCIATION

 

as Custodian

 

 

 

 

By:

/s/ Ralph J. Creasia, Jr.

 

Name Printed:

Ralph J. Creasia, Jr.

 

Title:

Vice President

 

 

Signature Page to First Amendment to Receivables Financing Agreement

 

--------------------------------------------------------------------------------


 

DEUTSCHE BANK TRUST COMPANY AMERICAS,

 

as Paying Agent

 

 

 

 

 

 

 

By:

/s/ Mark DiGiacomo

 

Name:

Mark DiGiacomo

 

Title:

Vice President

 

 

 

 

 

By:

/s/ Susan Barstock

 

Name:

Susan Barstock

 

Title:

Vice President

 

 

Signature Page to First Amendment to Receivables Financing Agreement

 

--------------------------------------------------------------------------------


 

DEUTSCHE BANK AG, NEW YORK BRANCH,

 

as Committed Lender and Agent

 

 

 

 

 

 

By:

/s/ Michael Cheng

 

Name:

Michael Cheng

 

Title:

Director

 

 

 

 

 

 

By:

/s/ Amit Patel

 

Name:

Amit Patel

 

Title:

Director

 

 

 

 

 

KEYBANK NATIONAL ASSOCIATION,

 

as Committed Lender and Agent

 

 

 

 

 

 

By:

/s/ Richard S. Andersen

 

Name:

Richard S. Andersen

 

Title:

Designated Signer

 

 

 

 

 

EVERBANK COMMERCIAL FINANCE, INC.,
as Committed Lender and Agent

 

 

 

 

 

 

By:

/s/ Christopher Tucker

 

Name:

Christopher Tucker

 

Title:

Managing Director

 

 

 

 

 

ALOSTAR BANK OF COMMERCE,

 

as Committed Lender and Agent

 

 

 

 

 

 

By:

/s/ Brent Layton

 

Name:

Brent Layton

 

Title:

Vice President

 

 

Signature Page to First Amendment to Receivables Financing Agreement

 

--------------------------------------------------------------------------------


 

Appendix A:  Conformed Receivables Financing Agreement

 

--------------------------------------------------------------------------------


 

EXECUTION VERSION

 

Conformed through Amendment 1, dated June 5, 2014

 

RECEIVABLES FINANCING AGREEMENT

 

dated as of February 21, 2014

 

TPVG VARIABLE FUNDING COMPANY LLC,
as Borrower,

 

TRIPLEPOINT VENTURE GROWTH BDC CORP.,
individually and as Collateral Manager and as Equityholder,

 

PORTFOLIO FINANCIAL SERVICING COMPANY,
as Backup Collateral Manager

 

THE LENDERS PARTIES HERETO,

 

DEUTSCHE BANK AG, NEW YORK BRANCH,
as Administrative Agent,

 

DEUTSCHE BANK TRUST COMPANY AMERICAS
as Paying Agent,

 

THE OTHER AGENTS PARTIES HERETO,

 

and

 

U.S. BANK NATIONAL ASSOCIATION
as Custodian

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

 

Page

 

 

 

ARTICLE I

DEFINITIONS

1

 

 

 

Section 1.1

Defined Terms

1

 

 

 

Section 1.2

Other Definitional Provisions

3839

 

 

 

ARTICLE II

THE FACILITY, ADVANCE PROCEDURES AND NOTES

3940

 

 

 

Section 2.1

Advances

3940

 

 

 

Section 2.2

Funding of Advances

3940

 

 

 

Section 2.3

Notes

4041

 

 

 

Section 2.4

Repayment and Prepayments

4041

 

 

 

Section 2.5

Defaulting Lenders

4142

 

 

 

Section 2.6

Replacement of Lenders

4243

 

 

 

ARTICLE III

YIELD, FEES, ETC.

4344

 

 

 

Section 3.1

Yield

4344

 

 

 

Section 3.2

Yield Payment Dates

4344

 

 

 

Section 3.3

Yield Calculation

4344

 

 

 

Section 3.4

Computation of Yield

4344

 

 

 

ARTICLE IV

PAYMENTS; TAXES

4344

 

 

 

Section 4.1

Making of Payments to and by the Agents

4344

 

 

 

Section 4.2

Due Date Extension

4445

 

 

 

Section 4.3

Taxes

4445

 

 

 

ARTICLE V

INCREASED COSTS, ETC.

4849

 

 

 

Section 5.1

Increased Costs

4849

 

 

 

Section 5.2

Funding Losses

4849

 

i

--------------------------------------------------------------------------------


 

ARTICLE VI

EFFECTIVENESS; CONDITIONS TO ADVANCES

4950

 

 

 

Section 6.1

Effectiveness

4950

 

 

 

Section 6.2

Advances

5152

 

 

 

ARTICLE VII

ADMINISTRATION AND MANAGEMENT OF TRANSFERRED CONTRACTS

5253

 

 

 

Section 7.1

Retention and Termination of the Collateral Manager

5253

 

 

 

Section 7.2

Duties of the Collateral Manager

5355

 

 

 

Section 7.3

Representations and Warranties of the Collateral Manager

5457

 

 

 

Section 7.4

Covenants of the Collateral Manager

5759

 

 

 

Section 7.5

Collateral Manager Fee; Payment of Certain Expenses by Collateral Manager;.60
Backup Collateral Manager Fees and Expenses

63

 

 

 

Section 7.6

Compliance Certificate

6063

 

 

 

Section 7.7

Annual Statement as to Compliance; Notice of Collateral Manager Default

6063

 

 

 

Section 7.8

Audit of Transferred Contracts

6163

 

 

 

Section 7.9

Access to Certain Documentation and Information Regarding Contracts

6163

 

 

 

Section 7.10

[Reserved].62Certain Duties and Representations of Backup Collateral Manager

65

 

 

 

Section 7.11

Consequences of a Collateral Manager Default

6266

 

 

 

Section 7.12

[Reserved].62Appointment of Backup Collateral Manager as Successor Collateral
Manager

66

 

 

 

Section 7.13

Lockbox Accounts

6266

 

 

 

Section 7.14

Payments in Respect of Ineligible Contracts

6367

 

 

 

Section 7.15

Substitution of Contracts Pursuant to Technology Exchange Option

6468

 

 

 

Section 7.16

Repurchase

6468

 

 

 

Section 7.17

Contracts Subject to Retained Interest Provisions

6468

 

 

 

ARTICLE VIII

ACCOUNTS; PAYMENTS

6569

 

 

 

Section 8.1

Borrower Accounts

6569

 

ii

--------------------------------------------------------------------------------


 

Section 8.2

Collateral Manager Reimbursements

6670

 

 

 

Section 8.3

Application of Collections

6670

 

 

 

Section 8.4

Additional Deposits

6670

 

 

 

Section 8.5

Distributions

6670

 

 

 

Section 8.6

Fees

6872

 

 

 

Section 8.7

Net Deposits

6872

 

 

 

ARTICLE IX

REPRESENTATIONS AND WARRANTIES

6973

 

 

 

Section 9.1

Organization and Good Standing

6973

 

 

 

Section 9.2

Due Qualification

6973

 

 

 

Section 9.3

Power and Authority

6973

 

 

 

Section 9.4

Security Interest; Binding Obligations

6973

 

 

 

Section 9.5

[Reserved]

7074

 

 

 

Section 9.6

No Violation

7074

 

 

 

Section 9.7

No Proceedings

7074

 

 

 

Section 9.8

No Consents

7074

 

 

 

Section 9.9

Solvency

7074

 

 

 

Section 9.10

Tax Treatment

7175

 

 

 

Section 9.11

Compliance With Laws

7175

 

 

 

Section 9.12

Taxes

7175

 

 

 

Section 9.13

Certificates

7175

 

 

 

Section 9.14

No Liens, Etc.

7175

 

 

 

Section 9.15

Purchase and Sale

7276

 

 

 

Section 9.16

Information True and Correct

7276

 

 

 

Section 9.17

ERISA Compliance

7276

 

 

 

Section 9.18

Financial or Other Condition

7276

 

 

 

Section 9.19

Investment Company Status

7276

 

 

 

Section 9.20

Eligible Contract Payments

7276

 

iii

--------------------------------------------------------------------------------


 

Section 9.21

Use of Proceeds

7276

 

 

 

Section 9.22

Separate Existence

7276

 

 

 

Section 9.23

Investments

7377

 

 

 

Section 9.24

Transaction Documents

7377

 

 

 

Section 9.25

Ownership of the Borrower

7377

 

 

 

Section 9.26

Anti-Terrorism, Anti-Money Laundering

7377

 

 

 

ARTICLE X

COVENANTS

7378

 

 

 

Section 10.1

Protection of Security Interest of the Secured Parties

7478

 

 

 

Section 10.2

Other Liens or Interests

7479

 

 

 

Section 10.3

Costs and Expenses

7579

 

 

 

Section 10.4

Reporting Requirements

7579

 

 

 

Section 10.5

Separate Existence

7579

 

 

 

Section 10.6

Hedging Agreements

7882

 

 

 

Section 10.7

Tangible Net Worth

8084

 

 

 

Section 10.8

Minimum Equity

8084

 

 

 

Section 10.9

Stock, Merger, Consolidation, Etc.

8084

 

 

 

Section 10.10

Change in Name

8085

 

 

 

Section 10.11

Indebtedness; Guarantees

8085

 

 

 

Section 10.12

Limitation on Acquisitions

8185

 

 

 

Section 10.13

Documents

8185

 

 

 

Section 10.14

Preservation of Existence

8185

 

 

 

Section 10.15

Keeping of Records and Books of Account

8185

 

 

 

Section 10.16

Accounting Treatment

8186

 

 

 

Section 10.17

Limitation on Investments

8186

 

 

 

Section 10.18

Distributions

8286

 

 

 

Section 10.19

Performance of Borrower Assigned Agreements

8286

 

 

 

Section 10.20

Notice of Material Adverse Claim

8286

 

iv

--------------------------------------------------------------------------------


 

Section 10.21

Delivery of Original Promissory Notes

8287

 

 

 

Section 10.22

Further Assurances; Financing Statements

8387

 

 

 

Section 10.23

Risk Retention Requirements

8387

 

 

 

Section 10.24

Taxes

8388

 

 

 

Section 10.25

Future Funding Obligations

8488

 

 

 

ARTICLE XI

[RESERVED]84THE BACKUP COLLATERAL MANAGER

88

 

 

 

Section 11.1

Limitation on Liability of Backup Collateral Manager

88

 

 

 

Section 11.2

Covenants and Representations and Warranties of the Backup Collateral Manager

91

 

 

 

Section 11.3

Additional Provisions Applicable to Backup Collateral Manager

91

 

 

 

ARTICLE XII

THE CUSTODIAN

8492

 

 

 

Section 12.1

Delivery of Contract Files; Custodian to Act as Agent

8492

 

 

 

Section 12.2

Contract File Certification

8694

 

 

 

Section 12.3

Obligations of the Custodian

8795

 

 

 

Section 12.4

Release of Contract Files

8997

 

 

 

Section 12.5

Removal or Resignation of the Custodian

9199

 

 

 

Section 12.6

Examination of Contract Files

91100

 

 

 

Section 12.7

Insurance of the Custodian

92100

 

 

 

Section 12.8

Representations and Warranties

92100

 

 

 

Section 12.9

Statements

92101

 

 

 

Section 12.10

No Adverse Interest of the Custodian

93101

 

 

 

Section 12.11

Lost Note Affidavit

93101

 

 

 

Section 12.12

Reliance of the Custodian

93101

 

 

 

Section 12.13

Term of Custody

93102

 

 

 

Section 12.14

Tax Reports

93102

 

 

 

Section 12.15

Transmission of Contract Files

93102

 

v

--------------------------------------------------------------------------------


 

Section 12.16

Further Rights of the Custodian

94102

 

 

 

Section 12.17

Custodian Compensation

96104

 

 

 

ARTICLE XIII

GRANT OF SECURITY INTEREST

96104

 

 

 

Section 13.1

Borrower’s Grant of Security Interest

96104

 

 

 

Section 13.2

Borrower Remains Liable

98106

 

 

 

Section 13.3

Release of Collateral

98106

 

 

 

Section 13.4

Certain Remedies

98106

 

 

 

Section 13.5

Limitation on Duty of Administrative Agent in Respect of Collateral

100108

 

 

 

ARTICLE XIV

EVENTS OF DEFAULT

101109

 

 

 

Section 14.1

Events of Default

101109

 

 

 

Section 14.2

Effect of Event of Default

102111

 

 

 

Section 14.3

Rights Upon Event of Default

103111

 

 

 

ARTICLE XV

THE AGENTS

104112

 

 

 

Section 15.1

Appointment

104112

 

 

 

Section 15.2

Delegation of Duties

104113

 

 

 

Section 15.3

Exculpatory Provisions

104113

 

 

 

Section 15.4

Reliance by Agents

105113

 

 

 

Section 15.5

Notices

105114

 

 

 

Section 15.6

Non-Reliance on Agents

106114

 

 

 

Section 15.7

Indemnification

106115

 

 

 

Section 15.8

Successor Agent

107115

 

 

 

Section 15.9

Agents in their Individual Capacity

107116

 

 

 

Section 15.10

The Paying Agent

108116

 

 

 

ARTICLE XVI

ASSIGNMENTS

110118

 

 

 

Section 16.1

Restrictions on Assignments

110118

 

vi

--------------------------------------------------------------------------------


 

Section 16.2

Documentation

110119

 

 

 

Section 16.3

Rights of Assignee

110119

 

 

 

Section 16.4

Notice of Assignment by Lenders

110119

 

 

 

Section 16.5

Registration; Registration of Transfer and Exchange

111119

 

 

 

Section 16.6

Mutilated, Destroyed, Lost and Stolen Notes

112120

 

 

 

Section 16.7

Persons Deemed Owners

113121

 

 

 

Section 16.8

Cancellation

113121

 

 

 

Section 16.9

Participations; Pledge

113121

 

 

 

ARTICLE XVII

INDEMNIFICATION

113122

 

 

 

Section 17.1

Borrower Indemnity

113122

 

 

 

Section 17.2

Collateral Manager Indemnity

115124

 

 

 

Section 17.3

Contribution

116124

 

 

 

ARTICLE XVIII

MISCELLANEOUS

116125

 

 

 

Section 18.1

No Waiver; Remedies

116125

 

 

 

Section 18.2

Amendments, Waivers

117125

 

 

 

Section 18.3

Notices, Etc.

117126

 

 

 

Section 18.4

Costs, Expenses and Taxes

118126

 

 

 

Section 18.5

Binding Effect; Survival

118127

 

 

 

Section 18.6

Captions and Cross References

118127

 

 

 

Section 18.7

Severability

119127

 

 

 

Section 18.8

GOVERNING LAW

119127

 

 

 

Section 18.9

Counterparts

119127

 

 

 

Section 18.10

WAIVER OF JURY TRIAL

119127

 

 

 

Section 18.11

No Proceedings

119128

 

 

 

Section 18.12

Limited Recourse to the Lenders

120128

 

 

 

Section 18.13

ENTIRE AGREEMENT

120128

 

vii

--------------------------------------------------------------------------------


 

Section 18.14

Confidentiality

120129

 

 

 

Section 18.15

Replacement of Lenders

121129

 

viii

--------------------------------------------------------------------------------


 

EXHIBIT A

Form of Note

EXHIBIT B

Audit Standards

EXHIBIT C

Form of Advance Request

EXHIBIT D

Form of Compliance Certificate

EXHIBIT E

Form of Custodian Certification

EXHIBIT F-1

Request for Release

EXHIBIT F-2

Request for Release and Receipt

EXHIBIT F-3

Request for Release of Request for Release and Receipt

EXHIBIT G

Executive Officers of Custodian

EXHIBIT H

Form of Collateral Manager’s Acknowledgement

EXHIBIT I

Section 4.3 Certificate

EXHIBIT J

Required Contract Files

EXHIBIT K

Credit and Collection Policy

EXHIBIT L

Form of Borrowing Base Certificate

EXHIBIT M

Form of Joinder Agreement

EXHIBIT N

DowJones VentureSource Industries

 

 

SCHEDULE 7.13

Lockbox Accounts

SCHEDULE 8.1

Borrower Accounts

 

 

ANNEX I

Notice Information

ANNEX II

Commitments

 

ix

--------------------------------------------------------------------------------


 

RECEIVABLES FINANCING AGREEMENT

 

THIS RECEIVABLES FINANCING AGREEMENT (this “Agreement”) is made and entered into
as of February 21, 2014, among TPVG VARIABLE FUNDING COMPANY LLC, a Delaware
limited liability company (the “Borrower”), TRIPLEPOINT VENTURE GROWTH BDC
CORP., a Maryland corporation, in its individual capacity (“TPVG”) and as
collateral manager (in such capacity, together with its successors and permitted
assigns in such capacity, the “Collateral Manager”) and as sole equityholder of
the Borrower (in such capacity, the “Equityholder”), PORTFOLIO FINANCIAL
SERVICING COMPANY, as Backup Collateral Manager (as hereinafter defined), each
LENDER (as hereinafter defined) FROM TIME TO TIME PARTY HERETO, the AGENTS for
the Lender Groups (as hereinafter defined) from time to time parties hereto
(each such party, in such capacity, together with their respective successors
and permitted assigns in such capacity, an “Agent”), U.S. BANK NATIONAL
ASSOCIATION, as Custodian (as hereinafter defined), DEUTSCHE BANK TRUST COMPANY
AMERICAS, as paying agent (the “Paying Agent”) and DEUTSCHE BANK AG, NEW YORK
BRANCH, as Administrative Agent (in such capacity, together with its successors
and permitted assigns in such capacity, the “Administrative Agent”).

 

RECITALS

 

WHEREAS, the Borrower desires that each Lender extend financing on the terms and
conditions set forth herein and also desires to retain the Collateral Manager,
the Backup Collateral Manager and the Custodian to perform certain collateral
management functions related to the Transferred Contracts (as defined herein)
and the Borrower Collateral (as defined herein) on the terms and conditions set
forth herein; and

 

WHEREAS, each Lender desires to extend financing on the terms and conditions set
forth herein and the Collateral Manager, the Backup Collateral Manager and the
Custodian each desire to perform certain functions related to the Transferred
Contracts and the Borrower Collateral on the terms and conditions set forth
herein.

 

NOW, THEREFORE, based upon the foregoing Recitals, the premises and the mutual
agreements herein contained, and other good and valuable consideration, the
receipt and sufficiency of which is hereby acknowledged, the parties hereto,
intending to be legally bound, hereby agree as follows:

 

ARTICLE I

 

DEFINITIONS

 

Section 1.1                                    Defined Terms.  As used in this
Agreement, the following terms have the following meanings:

 

“1940 Act” means the Investment Company Act of 1940, as amended.

 

“Account Collateral” has the meaning set forth in Section 13.1(d).

 

--------------------------------------------------------------------------------


 

“Accrual Period” means, with respect to any Distribution Date, the period from
and including the previous Distribution Date (or, in the case of the first
Distribution Date, from and including the Effective Date) through and including
the day preceding such Distribution Date.

 

“Administrative Agent” has the meaning set forth in the Preamble.

 

“Administrative Agent Fee” means the “Administrative Agent Fee” set forth in the
Administrative Agent Fee Letter.

 

“Administrative Agent Fee Letter” means that certain Administrative Agent Fee
Letter among the Administrative Agent, the Borrower and TPVG.

 

“Administrative Agreement” means the Administrative Services and Premises
Agreement, dated as of February 21, 2014, by and between TPVG and the Borrower
(or any other agreement containing substantially similar terms and acceptable to
the Lenders).

 

“Advance” has the meaning set forth in Section 2.1.

 

“Advance Date” has the meaning set forth in Section 2.1.

 

“Advance Rate” means 55.0%; provided that after the Maturity Date, the Advance
Rate shall be 0%.

 

“Advance Request” has the meaning set forth in Section 2.2.

 

“Adverse Claim” means any claim of ownership or any Lien, security interest,
title retention, trust or other charge or encumbrance, or other type of
preferential arrangement having the effect or purpose of creating a Lien or
security interest, other than Permitted Liens.

 

“Affected Person” has the meaning set forth in Section 5.1(a).

 

“Affiliate” of any Person means any other Person that directly or indirectly
controls, is controlled by or is under common control with such Person
(excluding any trustee under, or any committee with responsibility for
administering, any employee benefit plan); provided, however, for the avoidance
of doubt, at no time shall TPC or any of its Affiliates be deemed to be an
Affiliate of the Borrower or TPVG; provided, further, that for purposes of
Section 10.12, “Affiliate” of the Borrower or TPVG shall not include any Person
controlled by, or under common control with, the Borrower or TPVG as a result of
any Portfolio Investment.  A Person shall be deemed to be “controlled by” any
other Person if such other Person possesses, directly or indirectly, power:

 

(a)                                 to vote 10% or more of the securities (on a
fully diluted basis) having ordinary voting power for the election of directors
or managing partners; or

 

(b)                                 to direct or cause the direction of the
management and policies of such Person whether by contract or otherwise.

 

2

--------------------------------------------------------------------------------


 

“Agent” means, as to any Lender Group, the Person listed on Annex I as the
“Agent” for such Lender Group, together with its respective successors and
permitted assigns.

 

“Agented Contract” means one or more Contracts entered into by an Obligor as
part of a syndicated transaction wherein (i) the Contract is originated in
accordance with the Credit and Collection Policy (without regard to any
contemporaneous or subsequent syndication of such Contract), (ii) if TPVG or any
of its Affiliates is the agent, the Contract Files with respect thereto are
delivered to the Custodian in accordance with this Agreement and, otherwise, the
Contract Files are held by the related agent and (iii) the Borrower has all of
the rights of a lender or lessor with respect to such Contract and the Related
Security, which have been transferred to the Borrower with respect to such
Contract, but none of the obligations as such obligations relate to the Retained
Interest.

 

“Aggregate Notional Amount” means, with respect to any date of determination, an
amount equal to the sum of the notional amounts or equivalent amounts of all
outstanding Hedging Agreements, Replacement Hedging Agreements and Qualified
Substitute Arrangements, each as of such date of determination.

 

“Aggregate Outstanding Principal Balance” means, with respect to any designated
group of Contracts as of any date, the sum of the outstanding Principal Balances
of all Contract Payments due under such Contracts as at 11:59 p.m. (New York
City time) on the immediately preceding day.

 

“Agreement” has the meaning set forth in the Recitals.

 

“Alternate Base Rate” means a fluctuating rate per annum as shall be in effect
from time to time, which rate shall be at all times equal to the higher of:

 

(a)                                 the rate of interest announced publicly by
DBNY in New York, New York, from time to time as DBNY’s base commercial lending
rate; and

 

(b)                                 ½ of one percent above the Federal Funds
Rate.

 

“Alternative Rate” for any Advance means a rate per annum equal to the LIBOR
Rate for such Advance or portion thereof; provided, however, that in the case
of:

 

(a)                                 any day on or after the first day on which a
Committed Lender shall have notified the related Agent that the introduction of
or any change in or in the interpretation of any law or regulation makes it
unlawful, or any central bank or other Official Body asserts that it is
unlawful, for such Committed Lender to fund such Advance at the Alternative Rate
set forth above (and such Committed Lender shall not have subsequently notified
such Agent that such circumstances no longer exist), or

 

(b)                                 any period in the event the LIBOR Rate is
not reasonably available to any Agent for such period,

 

the “Alternative Rate” shall be a floating rate per annum equal to the Alternate
Base Rate in effect on each day of such Fixed Period.

 

3

--------------------------------------------------------------------------------


 

“Amount Available” means, with respect to any Distribution Date, the sum of
(a) the amount of Collections with respect to the related Collection Period and
any amounts paid into the Collection Account under any Hedging Agreement with
respect to the Accrual Period ending on the day preceding such Distribution
Date, plus (b) any investment income earned on amounts on deposit in the
Collection Account and the Lockbox Accounts since the immediately prior
Distribution Date (or since the Effective Date in the case of the first
Distribution Date), plus (c) any Repurchase Amounts deposited in the Collection
Account since the last day of the related Collection Period.

 

“Applicable Law” means for any Person all existing and future laws, rules,
regulations (including temporary and final income tax regulations), statutes,
treaties, codes, ordinances, permits, certificates, orders, licenses of and
interpretations by any Official Body applicable to such Person (including,
without limitation, predatory and abusive lending laws, usury laws, the Federal
Truth in Lending Act, the Equal Credit Opportunity Act, the Fair Credit Billing
Act, the Fair Credit Reporting Act, the Fair Debt Collection Practices Act, the
Federal Trade Commission Act, the Magnuson Moss Warranty Act, the Federal
Reserve Board’s Regulations “B” and “Z”, the Servicemembers Civil Relief Act of
2003 and state adaptations of the National Consumer Act and of the Uniform
Consumer Credit Code and all other consumer credit laws and equal credit
opportunity and disclosure laws) and applicable judgments, decrees, injunctions,
writs, awards or orders of any court, arbitrator or other administrative,
judicial, or quasi-judicial tribunal or agency of competent jurisdiction.

 

“Applicable Margin” means (i) prior to the earlier to occur of (A) the Scheduled
Revolving Period Termination Date and (B) the Maturity Date, 3.50% per annum for
Advances (or any portion thereof) and (ii) on and after the end of the Revolving
Period, 4.50% per annum for all Advances (or any portion thereof); provided
that, during the continuation of an Unmatured Event of Default or an Event of
Default, the Applicable Margin shall be increased by 2.00% over the otherwise
applicable margin.

 

“APR” of a Contract means, in the case of a Loan, the interest rate or annual
rate of finance charges used to determine periodic payments with respect to the
related Contract Payment or, in the case of a Lease, the Imputed Lease Rate.

 

“Asset Coverage Ratio” means the ratio, determined on a consolidated basis,
without duplication of (a) the fair market value of the total assets of TPVG and
its consolidated Subsidiaries as required by, and in accordance with, GAAP and
Applicable Law and any orders of the Securities and Exchange Commission issued
to TPVG, to be determined by the Board of Directors of TPVG and reviewed by its
auditors on a quarterly basis, less all liabilities (other than Indebtedness,
including Indebtedness hereunder) of TPVG and its consolidated Subsidiaries, to
(b) the aggregate amount of Indebtedness of TPVG and its consolidated
Subsidiaries, in each case as determined pursuant to the Investment Company Act
and any orders of the Securities and Exchange Commission issued to or with
respect to TPVG thereunder, including any exemptive relief granted by the
Securities and Exchange Commission with respect to the indebtedness of any SBIC
Subsidiary.

 

“Asset Quality Tests” means, collectively or individually as the case may be,
the Minimum Weighted Average Spread Test, the Maximum Weighted Average Remaining

 

4

--------------------------------------------------------------------------------


 

Maturity Test, Maximum Weighted Average Debt-to-Valuation Test and the Minimum
Weighted Average IRR Test.

 

“Backup Collateral Manager” means Portfolio Financial Servicing Company solely
in its capacity as Backup Collateral Manager, together with its successors and
permitted assigns in such capacity.

 

“Backup Collateral Manager Fee” has the meaning set forth in the Backup
Collateral Manager Fee Letter.

 

“Backup Collateral Manager Fee and Expenses” has the meaning set forth in the
Section 11.1(l).

 

“Backup Collateral Manager Fee Letter” means (a) that certain fee letter, dated
as of the date hereof, among Portfolio Financial Servicing Company, as Backup
Collateral Manager, the Borrower and the Collateral Manager setting forth the
fees and expenses payable by the Borrower and the Collateral Manager and
acknowledged by the Administrative Agent, as the same may be amended,
supplemented or otherwise modified by the parties thereto with the consent of
the Administrative Agent and (b) any letter agreement(s) or schedule of fees
entered into by TPVG, the Equityholder and the Borrower, with the consent of the
Administrative Agent, with a substitute Backup Collateral Manager in replacement
of the schedule of fees referred to in clause (a) above relating to fees payable
to such substitute Backup Collateral Manager.

 

“Bankruptcy Code” means the United States Bankruptcy Code, 11 U.S.C. § 101, et
seq., as amended.

 

“Basel III Regulation” shall mean, with respect to any Affected Person, any
rule, regulation or guideline applicable to such Affected Person and arising
directly or indirectly from (a) any of the following documents prepared by the
Basel Committee on Banking Supervision of the Bank of International
Settlements:  (i) Basel III:  International Framework for Liquidity Risk
Measurement, Standards and Monitoring (December 2010), (ii) Basel III:  A Global
Regulatory Framework for More Resilient Banks and Banking Systems (June 2011),
(iii) Basel III:  The Liquidity Coverage Ratio and Liquidity Risk Monitoring
Tools (January 2013), or (iv) any document supplementing, clarifying or
otherwise relating to any of the foregoing, or (b) any accord, treaty, statute,
law, rule, regulation, guideline or pronouncement (whether or not having the
force of law) of any governmental authority implementing, furthering or
complementing any of the principles set forth in the foregoing documents of
strengthening capital and liquidity, in each case as from time to time amended,
restated, supplemented or otherwise modified.  Without limiting the generality
of the foregoing, “Basel III Regulation” shall include Part 6 of the European
Union regulation on prudential requirements for credit institutions and
investment firms (the “CRR”) and any law, regulation, standard, guideline,
directive or other publication supplementing or otherwise modifying the CRR.

 

“Borrower” has the meaning set forth in the Preamble.

 

“Borrower Accounts” has the meaning set forth in Section 8.1(c).

 

“Borrower Assigned Agreements” has the meaning set forth in Section 13.1(c).

 

5

--------------------------------------------------------------------------------


 

“Borrower Collateral” has the meaning set forth in Section 13.1.

 

“Borrowing Base” means, on any day, (i) the product of the Advance Rate and the
lesser of (x) the Net Contracts Balance on such date and (y) the Fair Market
Value on such date of all Transferred Contracts to the extent of Eligible
Contract Payments minus (ii) the Excess Concentration Amount plus (iii) all
principal collections on deposit in the Borrower Accounts.

 

“Business Day” means any day that is not a Saturday, Sunday or other day on
which banking institutions in New York, New York or Menlo Park, California are
authorized or obligated by law, executive order or government decree to remain
closed.

 

“Capped Fees/Expenses - Backup Collateral Manager” means, at any time, fees,
costs and expenses due at such time (if any) to the Backup Collateral Manager
under the Transaction Documents such that the aggregate amount of such fees,
costs and expenses paid to the Backup Collateral Manager under the Transaction
Documents in any calendar year do not exceed $25,000; provided that amounts in
excess of such cap and not otherwise paid pursuant to Section 8.5 may be
allocated to and charged during the following calendar year (to the extent they
do not exceed the $25,000 cap for such following calendar year); provided
further, that such Capped Fees/Expenses — Backup Collateral Manager shall not
apply if the Backup Collateral Manager is appointed the successor Collateral
Manager.

 

“Capped Fees/Expenses - Custodian” means, at any time, fees, costs and expenses
due at such time (if any) to the Custodian under the Transaction Documents such
that the aggregate amount of such fees, costs and expenses paid to the Custodian
under the Transaction Documents in any calendar year do not exceed $40,000;
provided that amounts in excess of such cap and not otherwise paid pursuant to
Section 8.5 may be allocated to and charged during the following calendar year
(to the extent they do not exceed the $40,000 cap for such following calendar
year).

 

“Capped Fees/Expenses — Paying Agent” means, at any time, fees, costs and
expenses due at such time (if any) to the Paying Agent under the Transaction
Documents such that the aggregate amount of such fees, costs and expenses paid
to the Paying Agent under the Transaction Documents in any calendar year do not
exceed $40,000; provided that amounts in excess of such cap may be allocated to
and charged during the following calendar year (to the extent they do not exceed
the $40,000 cap for such following calendar year).

 

“Carrying Costs” means, as of any date of determination, the sum of (a) Yield on
the unpaid principal amount of each Advance (or each portion thereof)
outstanding as of the related Collateral Manager Report Date (as a percentage of
the Facility Amount) plus (b) all unpaid amounts due and payable to each Hedge
Counterparty as of the related Collateral Manager Report Date (as a percentage
of the Facility Amount) plus (c) 2.00%.

 

“Casualty Loss” means, with respect to any item of Contract Collateral, the
loss, theft, damage beyond repair or governmental condemnation or seizure of
such item of Contract Collateral.

 

“Certification” means a certification as to each Contract, which is delivered to
the Collateral Manager and the Administrative Agent by the Custodian in the form
of Exhibit E.

 

6

--------------------------------------------------------------------------------


 

“Change of Control” means any of the following:  (a) TPVG ceases to directly own
and control 100% of the outstanding equity interests of Borrower; (b) TPVG or
parties designated or appointed by TPVG hereunder cease to be 100% of the
managers of Borrower.

 

“Charged-Off Contract” means a Contract:

 

(a)                                 as to which any Scheduled Contract Payment
or part thereof is unpaid more than 90 days from its original due date;

 

(b)                                 as to which an Insolvency Event has occurred
with respect to the Obligor thereof; or

 

(c)                                  any Contract not described in clauses
(a) or (b) above, which, consistent with the Credit and Collection Policy, has
been or should be written off the Borrower’s books as uncollectible.

 

“Charged-Off Ratio” means, for any Collection Period, the ratio, expressed as a
percentage, of (i) the Aggregate Outstanding Principal Balance of all Contracts
which first became Charged-Off Contracts during such Collection Period which are
(as of the end of business on the Business Day prior to such time), or
immediately prior to so becoming defaulted had been, included in the Net
Contracts Balance, divided by (ii) the Aggregate Outstanding Principal Balance
of all Contracts as of the last day of the prior Collection Period; provided
that, the outstanding Principal Balance of a Charged-Off Contract that has been
repurchased during such Collection Period in accordance with and subject to the
terms of Section 6.3 of the Sale Agreement, shall not be included in the
calculation of the ratio set forth in this definition for such Collection Period
or for any prior Collection Period.

 

“Charges” means (i) all federal, state, county, city, municipal, local, foreign
or other governmental taxes (including taxes owed to the PBGC at the time due
and payable); (ii) all levies, assessments, charges, or claims of any
governmental entity or any claims of statutory lienholders, the nonpayment of
which could give rise by operation of law to a Lien on the Contract Payments or
the related Contracts or any other property of the Borrower, the Equityholder or
TPVG and (iii) any such taxes, levies, assessment, charges or claims which
constitute a lien or encumbrance on any property of the Borrower, the
Equityholder or TPVG.

 

“Code” means the Internal Revenue Code of 1986, as amended.

 

“Collateral Manager” has the meaning set forth in the Preamble or, as
applicable, any successor collateral manager appointed pursuant to this
Agreement.

 

“Collateral Manager Default” means the occurrence of any one or more of the
following events:

 

(a)                                 an Event of Default hereunder;

 

(b)                                 any failure by the Collateral Manager to
deposit or credit, or to deliver for deposit, in the Collection Account any
amount required hereunder to be so deposited, credited or delivered or to make
any required distributions therefrom, that shall continue

 

7

--------------------------------------------------------------------------------


 

unremedied for a period of two Business Days after written notice of such
failure is received from the Borrower, the Custodian, the Backup Collateral
Manager, an Agent or the Administrative Agent or after discovery of such failure
by a Responsible Officer of the Collateral Manager;

 

(c)                                  Failure on the part of the Collateral
Manager duly to observe or to perform in any respect any other covenant or
agreement of the Collateral Manager set forth in this Agreement which failure
(i) materially and adversely affects the rights of the Borrower or the Lenders,
and (ii) continues unremedied for a period of 30 days (if such failure can be
remedied) after the date on which written notice of such failure shall have been
given to the Collateral Manager by the Borrower or the Administrative Agent;

 

(d)                                 Any representation, warranty or statement of
the Collateral Manager made in this Agreement or any certificate, report or
other writing delivered pursuant hereto shall prove to be incorrect in any
material respect as of the time when the same shall have been made (i) which
incorrect representation, warranty or statement materially and adversely affects
the rights of the Lenders, and (ii) within 30 days after written notice thereof
shall have been given to the Collateral Manager by the Borrower, the Custodian,
the Backup Collateral Manager, an Agent or the Administrative Agent, the
circumstance or condition in respect of which such representation, warranty or
statement was incorrect shall not have been eliminated or otherwise cured; or

 

(e)                                  The occurrence of an Insolvency Event with
respect to the Collateral Manager.

 

“Collateral Manager Fee” means, with respect to any Distribution Date, the fee
payable to the Collateral Manager for services rendered during the related
Collection Period, which shall be equal to one-twelfth of the product of (i) the
Collateral Manager Fee Percentage multiplied by (ii) the average of
(a) Aggregate Outstanding Principal Balance of the Transferred Contracts on the
first day of the related Collection Period and (b) Aggregate Outstanding
Principal Balance of the Transferred Contracts on the last day of the related
Collection Period (provided that with respect to the first Distribution Date,
such amount shall equal the product of the number of days in the first
Collection Period divided by 30 and one-twelfth of the product of (i) the
Collateral Manager Fee Percentage multiplied by (ii) the average of
(a) Aggregate Outstanding Principal Balance of the Transferred Contracts on the
Effective Date and (b) Aggregate Outstanding Principal Balance of the
Transferred Contracts on the last day of the related Collection Period), plus
any Collateral Manager Fee due with respect any preceding Distribution Date
which was not paid on such date.; provided however that, if the Backup
Collateral Manager is the successor Collateral Manager, the Collateral Manager
Fee shall be subject to a monthly minimum amount of $2,350.

 

“Collateral Manager Fee Percentage” means 1.00%, or such higher rate as may be
payable at such time to a successor Collateral Manager, with the consent of the
Required Lenders.

 

“Collateral Manager Report Date” means, with respect to any Distribution Date,
the third Business Day prior to such Distribution Date.

 

8

--------------------------------------------------------------------------------


 

“Collection Account” means the account designated as the Collection Account in,
and which is established and maintained pursuant to, Section 8.1(a).

 

“Collection Account Bank” means any institution acceptable to the Administrative
Agent at which the Collection Account, the Funding Account and the Security
Deposit Collection Account are kept.

 

“Collection Period” means each calendar month and, with respect to a Collateral
Manager Report Date or a Distribution Date, the corresponding period in the
calendar month preceding the month in which such Collateral Manager Report Date
or Distribution Date occurs (such calendar month being referred to as the
“related” Collection Period with respect to such Collateral Manager Report Date
or Distribution Date) or, in the case of the initial Distribution Date and
Collateral Manager Report Date, the period commencing at the opening of business
on the Effective Date and ending on the last day of the calendar month in which
the Effective Date occurs.  Any amount stated “as of the close of business of
the last day of a Collection Period” shall give effect to the following
calculations as determined as of the end of the day on such last day:  (i) all
applications of collections on the Transferred Contracts and Repurchase Amounts,
and (ii) all distributions made pursuant to Section 8.5.

 

“Collections” means the sum of (i) all cash collections and other cash proceeds
of the Contract Payments and other property constituting Borrower Collateral
(including (a) security deposits to the extent withdrawn from the Security
Deposit Collection Account by the Collateral Manager pursuant to
Section 7.13(b) and applied as a payment on a Contract and (b) any proceeds
received by the Borrower as a result of exercising any Warrant Asset at any
time), (ii) all payments received by the Borrower pursuant to the Hedging
Agreements entered into pursuant to Section 10.6, and (iii) the Repurchase
Amount for Repurchased Contracts.

 

“Commercial Paper Rate” for Advances means, to the extent a Conduit Lender funds
such Advances by issuing commercial paper, the sum of (i) the weighted average
of the rates at which commercial paper notes of such Conduit Lender issued to
fund such Advances may be sold by any placement agent or commercial paper dealer
selected by such Conduit Lender, as agreed in good faith between each such agent
or dealer and such Conduit Lender; provided if the rate (or rates) as agreed
between any such agent or dealer and such Conduit Lender for any Advance is a
discount rate (or rates), then such rate shall be the rate (or if more than one
rate, the weighted average of the rates) resulting from converting such discount
rate (or rates) to an interest-bearing equivalent rate per annum plus (ii) 0.05%
per annum plus (iii) any and all reasonable costs and expenses of any issuing
and paying agent or other Person responsible for the administration of such
Conduit Lender’s commercial paper program in connection with the preparation,
completion, issuance, delivery or payment of commercial paper issued to fund the
making or maintenance of any Advance.  Each Conduit Lender shall notify the
Paying Agent of its Commercial Paper Rate applicable to any Advance promptly
after the determination thereof.

 

“Commitment” means, for each Committed Lender, (a) prior to the end of the
Revolving Period, the commitment of such Committed Lender to make Advances to
the Borrower in an amount not to exceed, in the aggregate, the amount set forth
opposite such Committed Lender’s name on Annex II to this Agreement (as such
Annex II may be updated from time to time by the Administrative Agent in
accordance with Article XVI with notice to the Paying Agent) and (b)

 

9

--------------------------------------------------------------------------------


 

after the end of the Revolving Period, such Committed Lender’s pro rata share of
all Advances outstanding.

 

“Commitment Fee” means the commitment fee set forth in the Lender Fee Letter.

 

“Committed Lenders” means, for any Lender Group, the Persons executing this
Agreement in the capacity of a “Committed Lender” for such Lender Group (or an
assignment) in accordance with the terms of this Agreement.

 

“Compliance Certificate” means a certificate in substantially the form of
Exhibit D.

 

“Conduit Advance Termination Date” means, with respect to a Conduit Lender, the
date of the delivery by such Conduit Lender to the Borrower of written notice
that such Conduit Lender elects, in its sole discretion, to permanently cease
funding Advances hereunder.

 

“Conduit Lender” means any Person that shall become a party to this Agreement in
the capacity as a “Conduit Lender” and any assignee of any of the foregoing.

 

“Continued Errors” has the meaning set forth in Section 11.1(g).

 

“Contract” means any Lease or Loan.

 

“Contract Collateral” means any tangible, personal or mixed property that is the
subject of a Lease or that is security for a Loan together with the Related
Security but excluding any Retained Interest.

 

“Contract File” means, with respect to each Contract, the documents specified on
Exhibit J applicable to such Contract.

 

“Contract Payment” means, with respect to any Obligor, indebtedness of such
Obligor arising under a Contract (whether constituting an account, chattel
paper, a document, an instrument, a payment intangible or a general intangible),
including the right to payment of any Scheduled Contract Payments, interest or
finance charges and other obligations of such Obligor with respect thereto but
excluding (i) any purchase option payments due or paid under a Lease upon the
expiration of the scheduled term of such Lease as of such Advance Date, (ii) any
Excluded Amounts due or paid thereunder, (iii) any fees collected on behalf of
third parties and (iv) any related Residual or any realizations of such
Residual, including scheduled payments on any Lease which become payable after
the expiration of its scheduled term.

 

“Corporate Trust Office” means the applicable designated corporate trust office
of the Custodian, specified on its signature page hereto, or such other address
within the United States as it may designate from time to time by notice to the
Lenders.

 

10

--------------------------------------------------------------------------------


 

“Cost of Funds Rate” means, for any Accrual Period and any Lender, the rate
determined as set forth below:

 

(a)                                 With respect to each Conduit Lender and each
day of such Accrual Period, such Conduit Lender’s Commercial Paper Rate for such
day, except as otherwise provided in clauses (b) or (c) below.

 

(b)                                 Except as otherwise provided in clause
(d) below, if and to the extent that, and only for so long as, a Conduit Lender
at any time determines in good faith that it is unable to raise or is precluded
or prohibited from raising, or that it is not advisable to raise, funds through
the issuance of commercial paper notes in the commercial paper market of the
United States to finance its making or maintenance of its portion of any Advance
or any portion thereof (which determination may be based on any allocation
method employed in good faith by such Conduit Lender), including by reason of
market conditions or by reason of insufficient availability under any of its
Support Facilities or the downgrading of any of its Support Parties, upon notice
from such Conduit Lender to the Agent for its Lender Group and the
Administrative Agent, such Conduit Lender’s portion of such Advance shall bear
interest at a rate per annum equal to the Alternative Rate, rather than as
otherwise determined pursuant to clause (a) above.

 

(c)                                  Except as otherwise provided in clause
(d) below, with respect to each Committed Lender, the Alternative Rate.

 

(d)                                 With respect to all Lenders, on and after
the Maturity Date, the Alternate Base Rate.

 

“CRD” has the meaning set forth in Section 10.23(a).

 

“Credit and Collection Policy” means (i) with respect to the initial Collateral
Manager, the credit and collection policies and practices (including
underwriting parameters) relating to Contract Payments and Contracts, to be set
forth as Exhibit K once the same have been approved and adopted by TPVG’s Board
of Directors, as the same may thereafter be modified, amended or supplemented
from time to time in compliance with Section 7.4(m) or (ii) with respect to any
successor Collateral Manager, the customary credit and collection policies of
such successor Collateral Manager.

 

“Credit-Watch List” means a list established and revised from time to time by
Collateral Manager, and made available to the Lenders, that Collateral Manager
uses to monitor the credit risk of certain Obligors.

 

“Custodial Delivery Failure” has the meaning set forth in Section 12.11.

 

“Custodian” means U.S. Bank National Association solely in its capacity as
Custodian, together with its successors and permitted assigns in such capacity.

 

“Custodian Fee Letter” means that certain fee letter, dated as of the date
hereof, among U.S. Bank National Association, as Custodian, the Borrower and the
Collateral Manager setting forth the fees and expenses payable by the Borrower
and the Collateral Manager and

 

11

--------------------------------------------------------------------------------


 

acknowledged by the Administrative Agent, as the same may be amended,
supplemented or otherwise modified by the parties thereto with the consent of
the Administrative Agent.

 

“Custodian Fees and Expenses” has the meaning set forth in Section 12.17.

 

“DBNY” means Deutsche Bank AG, New York Branch, and its successors.

 

“Defaulting Lender” means any Lender that (i) has failed to fund any portion of
the Advances required to be funded by it hereunder within one Business Day of
the date required to be funded by it hereunder, (ii) has otherwise failed to pay
over to the Administrative Agent, the Paying Agent or any other Lender any other
amount required to be paid by it hereunder within three Business Days of the
date when due, unless such amount is the subject of a good faith dispute,
(iii) has notified the Borrower, the Servicer, the Administrative Agent, the
Paying Agent or any other Lender that it does not intend to comply with any of
its funding obligations under this Agreement or has made a public statement to
the effect that it does not intend to comply or has failed to comply with its
funding obligations under this Agreement or generally under other agreements in
which it commits or is obligated to extend credit, (iv) has failed, within one
Business Day after request by the Administrative Agent, to confirm that it will
comply with the terms of this Agreement relating to its obligations to fund
Advances under this Agreement, or (v) has (or has a parent company that has)
become or is insolvent or has become the subject of a bankruptcy or insolvency
proceeding, or has had a receiver, conservator, trustee or custodian appointed
for it, or has taken any action in furtherance of, or indicating its consent to,
approval of or acquiescence in any such proceeding or appointment.

 

“Deferrable Contract” means a Contract (other than a Product 6 Contract) that by
its terms permits the deferral or capitalization of payment of accrued, unpaid
interest (exclusive of any contractual end-of-term payment).

 

“Delinquency Ratio” means, for any Collection Period, the ratio, expressed as a
percentage, of (i) the Aggregate Outstanding Principal Balance of all Contracts
which are Delinquent Contracts during such Collection Period and which are (as
of the end of business on the Business Day prior to such time), or immediately
prior to so becoming delinquent had been, included in the Net Contracts Balance
divided by (ii) the Aggregate Outstanding Principal Balance of all Contracts as
of the last day of the prior Collection Period; provided that, the outstanding
Principal Balance of a Delinquent Contract that has been repurchased during such
Collection Period in accordance with and subject to the terms of Section 6.3 of
the Sale Agreement, shall not be included in the calculation of the ratio set
forth in this definition for such Collection Period or for any prior Collection
Period.

 

“Delinquent Contract” means a Contract as to which any Scheduled Contract
Payment or part thereof is unpaid more than 31 days from its original due date.

 

“Discounted Present Value” means, as of any date of determination, for all
Contracts evidencing Leases, the present value of all Scheduled Contract
Payments to become due subsequent to the second day of the current calendar
month and on or prior to the end of the original term thereof in accordance with
the provisions of such Contract, determined by discounting all such Scheduled
Contract Payments from the Distribution Date in the month

 

12

--------------------------------------------------------------------------------


 

immediately following the month in which such Scheduled Contract Payments are to
become due to the current Distribution Date by using the Imputed Lease Rate.

 

“Distribution Date” means (i) the 15th day of each calendar month, or if such
15th day is not a Business Day, the next succeeding Business Day, commencing
April, 2014 and (ii) the Maturity Date.

 

“Dollar(s)” and the sign “$” mean lawful money of the United States of America.

 

“Effective Date” has the meaning set forth in Section 6.1.

 

“Eligible Account” means (i) a segregated trust account or (ii) a segregated
direct deposit account, in each case, maintained with a depository institution
or trust company organized under the laws of the United States of America, or
any of the States thereof, or the District of Columbia, having a certificate of
deposit, short term deposit or commercial paper rating of at least “A-1” by
Standard & Poor’s and “P-1” by Moody’s.  In either case, such depository
institution or trust company shall have been approved by the Administrative
Agent, acting in its reasonable discretion, by written notice to the Collateral
Manager.  Notwithstanding the foregoing, DBNY, Deutsche Bank Trust Company
Americas and U.S. Bank National Association are deemed to be an acceptable
depository institution to the Administrative Agent.

 

“Eligible Contract” at any time of determination means a Transferred Contract
under which all Scheduled Contract Payments are then Eligible Contract Payments
(excluding Excluded Contract Payments).

 

“Eligible Contract Payment” means, as of any date, a Contract Payment:

 

(a)                                 which is a Scheduled Contract Payment only
denominated and payable in Dollars;

 

(b)                                 which arises under a Contract which is (or
if an Agented Contract, TPVG’s or the Equityholder’s (and, as assignee, the
Borrower’s) undivided interest therein is) both legally and beneficially owned
by the Borrower free and clear of all Adverse Claims and is not subject to
dispute, any right of rescission, set-off, recoupment, counterclaim or defense,
whether arising out of transactions concerning the Contract therefor or
otherwise and which consists of a lien on the related Contract Collateral,
subject to Permitted Liens;

 

(c)                                  which arises under a Contract which was
originated by TPVG in the ordinary course of business (or if an Agented
Contract, entered into by syndication) or acquired by TPVG and sold to the
Borrower under the Sale Agreement and which represents a bona fide indebtedness
of the Obligor;

 

(d)                                 which arises under a Contract (i) which is
not a Delinquent Contract, (ii) which is not nor has ever been a Charged-Off
Contract and (iii) which, if it was previously a Delinquent Contract, has been
current in payment for at least three months since the date such Contract
Payment was no longer a Delinquent Contract;

 

13

--------------------------------------------------------------------------------


 

(e)                                  which does not arise from a transaction for
which any additional performance by TPVG the Equityholder or the Borrower, or
acceptance by or other act of the Obligor thereunder, remains to be performed as
a condition to any payments under the related Contract then included as
Scheduled Contract Payments;

 

(f)                                   as to which the representations and
warranties set forth in Article IV of the Sale Agreement are true and correct in
all respects as of the related Advance Date;

 

(g)                                  which was, and which arises under a
Contract which is, originated in accordance with, and satisfies in all material
respects all applicable requirements of, the Credit and Collection Policy, or,
if such Contract was acquired by TPVG, such Contract satisfies in all material
respects all applicable requirements of the Credit and Collection Policy;

 

(h)                                 which represents, and which arises under a
Contract which represents, the genuine, legal, valid and binding obligation of
the Obligor thereunder enforceable by the holder thereof in accordance with its
terms, subject to any applicable bankruptcy, insolvency, reorganization,
moratorium or other similar laws now or hereafter in effect relating to or
affecting the enforceability of creditors’ rights generally and general
equitable principles, whether applied in a proceeding at law or in equity;

 

(i)                                     which is entitled to be paid pursuant to
the terms of the related Contract;

 

(j)                                    which does not, and which arises under a
Contract which does not, contravene in any material respect any laws, rules or
regulations applicable thereto (including laws, rules and regulations relating
to usury, consumer protection, truth in lending, fair credit billing, fair
credit reporting, equal credit opportunity, fair debt collection practices and
privacy) and with respect to which no party to the related Contract is in
violation of any such law, rule or regulation that would reasonably be expected
to have a material adverse effect on the collectibility, value or payment terms
of such Contract Payment or such Contract;

 

(k)                                 with respect to which, and which arises
under a Contract with respect to which, no proceedings or investigations are
pending or threatened before any Official Body (i) asserting the invalidity of
such Contract Payment or the Contract, (ii) seeking payment of such Contract
Payment or payment and performance of such Contract or (iii) seeking any
determination or ruling that might materially and adversely affect the validity
or enforceability of such Contract Payment or such Contract;

 

(l)                                     with respect to which the Obligor
thereunder is not, to the knowledge of the Borrower, the Collateral Manager, or
TPVG unable to make payment of its obligations when due;

 

(m)                             if the related Contract constitutes “chattel
paper” within the meaning of the UCC (i) as enacted in the jurisdiction in which
the Borrower is located and where the Custodian takes possession thereof and
(ii) also as enacted in the jurisdiction in which TPVG is located then, in each
such case, there is only one original chattel paper copy of such Contract
(including any note or instrument) in existence, which original has been

 

14

--------------------------------------------------------------------------------


 

stamped with the notation “original copy” and delivered to the Custodian as
contemplated under Section 12.1, and with any counterpart copies marked as such;

 

(n)                                 with respect to which the Obligor
thereunder, or the agent under an Agented Contract, has been instructed to make
payment of its obligations thereunder solely and directly to a Lockbox Account
(either directly or through the Funds-Transfer system);

 

(o)                                 with respect to which, and which arises
under a Contract with respect to which, all material consents, licenses,
approvals or authorizations of, or registrations with, any Official Body
required to be obtained, effected or given in connection with the creation of
such Contract Payment or the Contract therefor have been duly obtained, effected
or given and are in full force and effect;

 

(p)                                 which, together with the related Contract,
is not subject to any provision prohibiting or otherwise restricting the
assignment or transfer thereof, or the granting of a security interest therein
(except for such consents which have been obtained prior to the related Advance
Date and restrictions on assignment or transfer of such Contract Payment or
related Contract to competitors of the Obligor thereunder, which in any event do
not restrict the transfer to the Borrower or any transfer to the Administrative
Agent and the Lenders hereunder);

 

(q)                                 which, in the case of a Lease Contract
Payment, arises under a Contract constituting a lease no portion of which has
been rejected or terminated, and is not subject to early termination (other than
an early termination in connection with the Technology Exchange Option or an
early termination which requires the related Obligor to pay an amount at least
equal to the related Aggregate Outstanding Principal Balance with respect to
such Lease), rejection or non-assumption;

 

(r)                                    which arises under a Contract the terms
of which prohibit substitution of the related Contract Collateral (other than
substitution in connection with the Technology Exchange Option);

 

(s)                                   which arises under a Contract which is not
subject to prepayment (other than prepayment in connection with the Technology
Exchange Option or prepayment which requires the related Obligor to pay an
amount at least equal to the related Aggregate Outstanding Principal Balance
with respect to such Contract);

 

(t)                                    which arises under a Contract that
requires Scheduled Contract Payments to be made on a regular monthly basis once
such Scheduled Contract Payments commence;

 

(u)                                 with respect to which the related Contract
File is complete in accordance with the Credit and Collection Policy and has
been delivered to the Custodian as contemplated under Section 12.1;

 

(v)                                 in respect of which such Contract Payment
and related Contract and Related Security, the Administrative Agent, for the
benefit of the Secured Parties, has a

 

15

--------------------------------------------------------------------------------


 

valid and perfected first priority security interest (including, in the case of
any Contract other than a Lease, an equipment loan, a revolving inventory loan
or a revolving accounts receivable loan, an “all assets” lien), in the Obligor’s
assets, free and clear of all Adverse Claims in favor of any other Person, other
than Permitted Liens;

 

(w)                               the related Contract Collateral is subject to
a UCC filing against the applicable Obligor in the appropriate jurisdiction;

 

(x)                                 which any applicable taxes, including
transfer taxes, and securities laws in connection with the transfer of such
Contract Payment and related Contract have been paid and complied with,
respectively;

 

(y)                                 which arises under a Contract (other than a
Contract relating to a facility secured by inventory or receivables) which has
an original term to maturity of no more than 60 months;

 

(z)                                  which, if arising under a Contract in which
any Scheduled Contract Payment for such Contract does not include a component
allocable to the repayment of principal of such Contract, such Contract does not
permit such “interest only” Scheduled Contract Payments for more than 48 months;

 

(aa)                          with respect to which any related Contract
Collateral or other Related Security is required to be insured by the applicable
Obligor, consistent with the Credit and Collection Policy;

 

(bb)                          which arises under a Contract which does not by
its terms permit any Contract Payment to be converted into or exchanged for
equity capital of the related Obligor at the Obligor’s option;

 

(cc)                            for which all information on the Schedule of
Contracts attached to the Advance Request delivered to the Paying Agent and the
Administrative Agent with respect to such Contract Payment and the related
Contract is true and correct and does not omit to state any material fact
thereon;

 

(dd)                          which, if arising under a Lease and if the
Contract Collateral leased or financed under such Lease is of the type for which
title is represented by a certificate of title (A) such Lease is not a True
Lease, or (B) the Borrower has been named as the owner of such Contract
Collateral on the certificate of title representing title to such Contract
Collateral;

 

(ee)                            which, if arising under a Lease and if all or
substantially all of the Contract Collateral leased or financed by the Obligor
thereunder is software, neither the lessor nor the lessee under such Lease
(i) own such software, or (ii) have been granted an exclusive license to use
such software;

 

(ff)                              which, if arising under a Lease, such Lease
constitutes a Finance Lease or a True Lease;

 

16

--------------------------------------------------------------------------------


 

(gg)                            which, if arising under a Lease, such Lease
provides that, upon written confirmation of acceptance of the Contract
Collateral leased or financed under such Lease (if such confirmation is required
under the terms of the related Contract and, otherwise, upon execution of the
Contract by the related Obligor), it is a non-cancelable, “hell or high water”
obligation of such Obligor and requires such Obligor to make all payments of
Scheduled Contract Payments thereunder regardless of the condition of the
related Contract Collateral;

 

(hh)                          which arises under a Contract for which the
written confirmation of acceptance of the Contract Collateral described in
clause (gg) above has been received;

 

(ii)                                  which, if arising under a Lease, such
Lease does not constitute a “consumer lease” within the meaning of Article 2A of
the UCC in any jurisdiction where such Article 2A has been adopted and governs
the construction thereof;

 

(jj)                                which, if arising under a Lease, the related
Contract Collateral has not, and, under the terms of the related Contract, may
not, be used by the Obligor in any manner or for any purpose which would result
in any material risk of liability being imposed upon TPVG, the Borrower, the
Lenders or the Agents under any federal, state, local or foreign laws, common
laws, statutes, codes, ordinances, rules, regulations, permits, judgments,
agreements or orders related to or addressing the environment, health or safety;

 

(kk)                          which, if arising under a Lease, in the event of a
Casualty Loss, the related Obligor, at such Obligor’s expense, has the option
either to (1) replace the related Contract Collateral with property of the same
or better model, type, manufacturer and configuration, or (2) pay an amount at
least equal to the related Aggregate Outstanding Principal Balance with respect
to such Lease;

 

(ll)                                  which, if arising under a Lease, such
Lease does not allow any purchase option under such Lease to be performed unless
and until all Scheduled Contract Payments due, or to become due, under such
Lease have been paid in full in cash or the related Obligor pays an amount at
least equal to the related Aggregate Outstanding Principal Balance with respect
to such Lease or the collateral securing such Lease has been exchanged under the
Technology Exchange Option offered by the Borrower, the Equityholder and TPC to
certain Obligors;

 

(mm)                  which is not a Contract that is primarily secured by real
property;

 

(nn)                          with respect to which the Obligor thereunder has a
consolidated debt-to-equity ratio (as determined by the Collateral Manager but
taking into account only equity capital actually raised to date) not greater
than 1:1;

 

(oo)                          which, if arising under a Contract consisting of a
master agreement and related schedules, either (i) the Borrower, the
Equityholder, TPC or their Affiliates shall have funded against all loans and/or
leases identified on all such schedules and all such loans and/or leases shall
constitute Borrower Collateral under this Agreement or (ii) (A) no Contract
Collateral securing any loans and/or leases funded by the Borrower shall be

 

17

--------------------------------------------------------------------------------


 

included as part of the collateral securing any loans and/or leases funded by
any other Person or (B) an intercreditor agreement in form and substance
satisfactory to the Administrative Agent shall be in effect no later than the
later to occur of the date such Contract was acquired by the Borrower, between
the Borrower and each other lessor and/or lender with respect to any such loans
and/or leases not funded by the Borrower hereunder;

 

(pp)                          which arises under a Contract that contains
provisions customary to similar financing agreements for the Contract Collateral
to enable TPVG (or its assignees, including the Borrower and the Administrative
Agent) to realize against the Contract Collateral related thereto (to the extent
such Contract Collateral secures or supports the payment of the Contract),
including provisions that the lessor or lender party providing the financing
thereunder, as applicable, may accelerate all remaining Contract Payments if the
Obligor is in default under any of its obligations under such Contract;

 

(qq)                          which, if arising under an Agented Contract:

 

(i)                                     the related Contract (A) shall include a
note purchase or similar agreement containing provisions relating to the
appointment and duties of an agent and intercreditor provisions consistent with
the Credit and Collection Policy and (B) is duly authorized, fully and properly
executed and is the valid, binding and unconditional payment obligation of the
Obligor thereof;

 

(ii)                                  an intercreditor agreement shall be in
effect with the Borrower and each other lessor and/or lender under such
Contract;

 

(iii)                               if the entity serving as the agent of the
security for all indebtedness of the Obligor issued under the related Contract
has changed from the time of the origination of the Contract or from the time it
became part of the Borrower Collateral, all appropriate assignments of the
agent’s rights in and to the collateral on behalf of the holders of indebtedness
of the Obligor under such facility have been executed and filed or recorded as
appropriate at such time;

 

(iv)                              all required notifications, if any, have been
given to the agent and any other parties required by the Contract of, and all
required consents, if any, have been obtained with respect to, TPVG’s and the
Equityholder’s sale of such Contract and TPVG’s and the Equityholder’s right,
title and interest in the Related Security to the Borrower and the
Administrative Agent’s security interest therein on behalf of the Secured
Parties;

 

(v)                                 the right to control the actions of, and
replace the agent of the Obligor’s indebtedness under, the facility is to be
exercised by at least a majority in interest of all holders of such
indebtedness; and

 

(vi)                              all indebtedness of the Obligor of the same
priority within each facility is cross-defaulted, the Related Security securing
such indebtedness is held by the agent for the benefit of all holders of such
indebtedness and all holders of such indebtedness (i) have an undivided pari
passu interest in the collateral

 

18

--------------------------------------------------------------------------------


 

securing such indebtedness, (ii) share in the proceeds of the sale or other
disposition of such collateral on a pro rata basis, except as permitted under
clause (g) of the definition of “Excess Concentration Amount”, and (iii) may
transfer or assign their right, title and interest in the Related Security;

 

(rr)                                which does not arise under a True Lease
where title to the related Contract Collateral is retained by a broker or other
third party (other than the agent in the case of an Agented Contract);

 

(ss)                              which, if arising under a Lease, such Lease
does not contain any ongoing funding or other obligations of TPVG thereunder
(other than the obligation to not interfere with the Obligor’s rights of quiet
enjoyment);

 

(tt)                                which arises under a Contract that, if such
Contract was originated by TPVG or any of its Affiliates, then on the day such
Eligible Contract was originated it was designated as ‘Clear (1)’ or ‘White (2)’
by TPVG on its Credit-Watch List;

 

(uu)                          which does not arise under a Contract that has
been designated as ‘Red (5)’ by TPVG on its Credit-Watch List;

 

(vv)                          which was documented under TPVG’s standard form
loan and security agreement or standard lease agreement and other required
agreements (as reviewed and approved by the Administrative Agent) or are
substantially in the same form, substance & content of such approved standard
documents;

 

(ww)                      for which the Obligor thereof is (1) not an Affiliate
of TPVG or the Borrower and (2) is not a governmental authority;

 

(xx)                          with respect to which, as of the date such
Contract is included as an Eligible Contract, (1) there was no default, breach,
violation or event of acceleration existing under the Contract and no event
which, with the passage of time or with notice and the expiration of any grace
or cure period, would constitute a default, breach, violation or event of
acceleration and (2) for which the Obligor thereunder was not the subject of any
Insolvency Event;

 

(yy)                          with respect to which, as of the date such
Contract is included as an Eligible Contract, all parties to the Contract and
any related security documents had legal capacity to execute the Loan and any
other document and each Loan or other document have been duly executed by such
parties;

 

(zz)                            if arising under a Materially Modified Contract,
the Obligor thereon has made at least 3 consecutive timely payments (subject, in
each case, to a grace period not to exceed ten (10) calendar days);

 

(aaa)                   as to which, the Obligor thereon is a TPC Growth Stage
Company;

 

(bbb)                   with respect to which, to the extent multiple Contracts
shall be originated by the Borrower or the Equityholder (or an Affiliate
thereof) to such Obligor, whether

 

19

--------------------------------------------------------------------------------


 

funded hereunder, such Contracts shall contain standard cross-collateralization
and cross-default provisions;

 

(ccc)                      if arising under a Deferrable Contract, such Contract
has a required cash pay interest component that is greater than 50% of the total
interest rate of such Contract; and

 

(ddd)                   is not a Contract pursuant to which any future advances
or payments may be required to be made by the Borrower.

 

“Environmental Laws” means any and all foreign, federal, state and local laws,
statutes, ordinances, rules, regulations, permits, licenses, approvals,
interpretations and orders of courts or Official Bodies, relating to the
protection of human health or the environment, including requirements pertaining
to the manufacture, processing, distribution, use, treatment, storage, disposal,
transportation, handling, reporting, licensing, permitting, investigation or
remediation of Hazardous Materials.  Environmental Laws include the
Comprehensive Environmental Response, Compensation, and Liability Act (42 U.S.C.
§ 9601 et seq.), the Hazardous Material Transportation Act (49 U.S.C. § 331 et
seq.), the Resource Conservation and Recovery Act (42 U.S.C. § 6901 et seq.),
the Federal Water Pollution Control Act (33 U.S.C. § 1251 et seq.), the Clean
Air Act (42 U.S.C. § 7401 et seq.), the Toxic Substances Control Act (15 U.S.C.
§ 2601 et seq.), the Safe Drinking Water Act (42 U.S.C. § 300, et seq.), the
Environmental Protection Agency’s regulations relating to underground storage
tanks (40 C.F.R. Parts 280 and 281), and the Occupational Safety and Health Act
(29 U.S.C. § 651 et seq.), and the rules and regulations thereunder, each as
amended or supplemented from time to time.

 

“ERISA” means the U.S. Employee Retirement Income Security Act of 1974, as
amended from time to time.

 

“Errors” has the meaning set forth in Section 11.1(g).

 

“Event of Default” means any of the events described in Section 14.1.

 

“Exception Report” has the meaning set forth in Section 12.2.

 

“Exceptions” has the meaning set forth in Section 12.2.

 

“Excess Concentration Amount” means, as of the related Advance Date and after
giving effect to any Contracts to be sold to or acquired by the Borrower on such
day, and on each Distribution Date, the sum of the following amounts:

 

(a)                                 the excess, if any, of the Aggregate
Outstanding Principal Balance of the Contracts with Eligible Contract Payments
(excluding Excluded Contract Payments) owing by the five Obligors with the
highest Principal Balances at such time over 45% of the Net Contracts Balance of
all Transferred Contracts;

 

(b)                                 the sum of the excesses, for all Transferred
Contracts, of the Aggregate Outstanding Principal Balance of the Contracts with
Eligible Contract Payments (excluding Excluded Contract Payments) owing by the
Obligor with the highest Principal

 

20

--------------------------------------------------------------------------------


 

Balances at such time over 10% of the Net Contracts Balance of all Transferred
Contracts;

 

(c)                                  the excess, if any, of the Aggregate
Outstanding Principal Balance of all Contracts with (i) Eligible Contract
Payments (excluding Excluded Contract Payments) owing by Obligors in the
Industry with the highest Aggregate Outstanding Principal Balance over 35% of
the Net Contracts Balance of all Transferred Contracts, (ii) Eligible Contract
Payments (excluding Excluded Contract Payments) owing by Obligors in the
Industry with the second highest Aggregate Outstanding Principal Balance over
20% of the Net Contracts Balance of all Transferred Contracts and (ii) Eligible
Contract Payments (excluding Excluded Contract Payments) owing by Obligors in
any other Industry over 15% of the Net Contracts Balance of all Transferred
Contracts;

 

(d)                                 the excess, if any, of the Aggregate
Outstanding Principal Balance of all Contracts with Eligible Contract Payments
(excluding Excluded Contract Payments) related to all Obligors who are not
domiciled in the U.S. or are not organized in the U.S. over 10% of the Net
Contracts Balance of all Transferred Contracts;

 

(e)                                  the excess, if any, of the Aggregate
Outstanding Principal Balance of all Agented Contracts (other than TriplePoint
Agented Contracts) with Eligible Contract Payments (excluding Excluded Contract
Payments) owing by Obligors for which TPVG and its Affiliates fail to either
(i) individually or collectively hold greater than 50% of the voting interest in
such Contract, (ii) hold a minority blocking interest against all material
consents, amendments, waivers or approvals thereunder or (iii) hold enforcing
lender rights over 10% of the Net Contracts Balance of all Transferred
Contracts;

 

(f)                                   the excess, if any, of the Aggregate
Outstanding Principal Balance of all Contracts with Eligible Contract Payments
(excluding Excluded Contract Payments) owing by Obligors in the Healthcare
Industry over 35% of the Net Contracts Balance of all Transferred Contracts;

 

(g)                                  the excess, if any, of the Aggregate
Outstanding Principal Balance of all Contracts that are Deferrable Contracts
(and are not Excluded Deferrable Contracts) over 15% of the Net Contracts
Balance of all Transferred Contracts;

 

(h)                                 the excess, if any, of the Aggregate
Outstanding Principal Balance of all Contracts with Eligible Contract Payments
(excluding Excluded Contract Payments) that permit “interest only” Scheduled
Contract Payments more than 24 months from the date of origination thereof over
33% of the Net Contracts Balance of all Transferred Contracts;

 

(i)                                     the excess, if any, of the Aggregate
Outstanding Principal Balance of all Contracts with Eligible Contract Payments
(excluding Excluded Contract Payments) that are Product 4 Contracts over 25% of
the Net Contracts Balance of all Transferred Contracts;

 

(j)                                    the excess, if any, of the Aggregate
Outstanding Principal Balance of all Contracts with Eligible Contract Payments
(excluding Excluded Contract Payments) that

 

21

--------------------------------------------------------------------------------


 

are Product 5 Contracts over 6.7% of the Net Contracts Balance of all
Transferred Contracts;

 

(k)                                 the excess, if any, of the Aggregate
Outstanding Principal Balance of all Contracts with Eligible Contract Payments
(excluding Excluded Contract Payments) that are Product 6 Contracts over 33% of
the Net Contracts Balance of all Transferred Contracts; and

 

(l)                                     the excess, if any, of the Aggregate
Outstanding Principal Balance of all Contracts with Eligible Contract Payments
(excluding Excluded Contract Payments) owing by Obligors that are Affiliates of
TPC, the Borrower or TPVG.

 

“Excluded Amounts” means any amounts relating to diligence, legal, facility,
tax, filing, insurance, maintenance and ancillary products and services.

 

“Excluded Contract Payments” means all Eligible Contract Payments described in
clause (cccddd) of the definition thereof, until such time as such Eligible
Contract Payments meet the requirements set forth in clauses (a) through (ccc)
thereof, as applicable.

 

“Excluded Deferrable Contract” means a Deferrable Contract that either (a) has a
required cash pay interest component that is greater than 60% of the total
interest rate of such Contract or (b) has a required cash pay interest component
equal to or greater than 9.00%.

 

“Excluded Taxes” has the meaning set forth in Section 4.3(e)(vii).

 

“Executive Officer” means, with respect to the Borrower, the Collateral Manager
or TPVG, the Chief Executive Officer, President, Chief Operating Officer or
Chief Financial Officer of such Person, with respect to the Custodian, the
individuals listed on Exhibit G, and, with respect to any other Person, the
President, Chief Financial Officer or any Vice President.

 

“Facility Amount” means (a) prior to the end of the Revolving Period,
$150,000,000 and (b) thereafter, the Advances outstanding.

 

“Fair Market Value” means, with respect to each Contract, the least of (a) the
outstanding Principal Balance of such Contract and (b) if such Contract has been
reduced in value below the outstanding Principal Balance thereof (other than as
a result of the allocation of a portion of the outstanding Principal Balance to
Warrant Assets), the value of such Contract as required by, and in accordance
with, the 1940 Act, as amended, and any orders of the SEC issued to the
Collateral Manager, to be determined by the Board of Directors of the Collateral
Manager and reviewed by its auditors.

 

“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement, and any current or future regulations or official interpretations
thereof.

 

“Federal Funds Rate” means, for any period, a fluctuating rate per annum equal
for each day during such period to the weighted average of the rates on
overnight federal funds transactions with members of the Federal Reserve System
arranged by federal funds brokers, as published for such day (or, if such day is
not a Business Day, for the next preceding Business

 

22

--------------------------------------------------------------------------------


 

Day) by the Federal Reserve Bank of New York, or, if such rate is not so
published for any day which is a Business Day, the average of the quotations for
such day on such transactions received by the Paying Agent from three federal
funds brokers of recognized standing selected by it.

 

“Fees” has the meaning set forth in Section 8.6.

 

“Finance Lease” means a Lease whereby TPVG is deemed to have made a loan to the
Obligor, which loan is secured by the Obligor’s ownership interest in the
related Contract Collateral, and the lease or installment payments thereon
represent repayment on such Loan.

 

“Fitch” means Fitch, Inc., Fitch Ratings Ltd. and their subsidiaries, including
Derivative Fitch Inc. and Derivative Fitch Ltd. and any successor thereto.

 

“Fixed Rate Contract” means any Contract that bears a fixed rate of interest.

 

“Funded Equity” means, at any time of determination, (i) the Net Contracts
Balance on such date minus (ii) the Excess Concentration Amount plus (iii) all
principal collections on deposit in the Collection Account minus (iv) the sum of
the principal of all Advances then outstanding under this Agreement.

 

“Funding Account” means the account designated as the Funding Account in, and
which is established and maintained pursuant to, Section 8.1(a).

 

“GAAP” means generally accepted accounting principles in the United States,
which are applicable to the circumstances as of any date of determination.

 

“Growth Capital Loan” means a Loan duly executed and delivered by an Obligor to
the Borrower in order to finance any business operations and general corporate
activities, and, in each case, which is secured by a Lien on substantially all
assets of such Obligor.

 

“Hazardous Materials” means all materials subject to any Environmental Law,
including materials listed in 49 C.F.R. §172.101, materials defined as hazardous
pursuant to § 101(14) of the Comprehensive Environmental Response, Compensation
and Liability Act of 1980, as amended, flammable, explosive or radioactive
materials, hazardous or toxic wastes or substances, lead-based materials,
petroleum or petroleum distillates or asbestos or material containing asbestos,
polychlorinated biphenyls, radon gas, urea formaldehyde and any substances
classified as being “in inventory”, “usable work in process” or similar
classification that would, if classified as unusable, be included in the
foregoing definition.

 

“Healthcare Industry” means the aggregate of industry codes 2100, 2200, 2300,
2400 and 2500 as set forth in Exhibit N, as determined, in the reasonable
discretion of the Collateral Manager, as of the date of determination.

 

“Hedge Breakage Costs” means, with respect to each Hedge Counterparty upon the
early termination of any Hedge Transaction with such Hedge Counterparty, the net
amount, if any, payable by the Borrower to such Hedge Counterparty for the early
termination of that Hedge Transaction or any portion thereof.

 

23

--------------------------------------------------------------------------------


 

“Hedge Counterparty” means (a) DBNY, (b) Key Bank National Association and
(c) any other entity that (i) on the date of entering into any Hedge Transaction
(x) is an interest rate swap dealer that has been approved in writing by the
Required Lenders (which approval shall not be unreasonably withheld, delayed or
conditioned), and (y) has a long-term unsecured debt rating of not less than “A”
by Standard & Poor’s, not less than “A2” by Moody’s and not less than “A” by
Fitch (if such entity is rated by Fitch) (the “Long-term Rating Requirement”)
and a short-term unsecured debt rating of not less than “A-1” by Standard &
Poor’s, not less than “P-1” by Moody’s and not less than “Fl” by Fitch (if such
entity is rated by Fitch) (the “Short-term Rating Requirement”), and (ii) in a
Hedging Agreement (x) consents to the assignment hereunder of the Borrower’s
rights under the Hedging Agreement to the Administrative Agent on behalf of the
Secured Parties and (y) agrees that in the event that Moody’s, Standard & Poor’s
or Fitch reduces its long-term unsecured debt rating below the Long-term Rating
Requirement or reduces it short-term debt rating below the Short-term Rating
Requirement, it shall either collateralize its obligations in a manner
satisfactory to the Administrative Agent, or transfer its rights and obligations
under each Hedging Agreement (excluding, however, any right to net payments or
Hedge Breakage Costs under any Hedge Transaction, to the extent accrued to such
date or to accrue thereafter and owing to the transferring Hedge Counterparty as
of the date of such transfer) to another entity that meets the requirements of
clauses (b)(i) and (b)(ii) hereof and has entered into a Hedging Agreement with
the Borrower on or prior to the date of such transfer.

 

“Hedge Transaction” means each interest rate swap, index rate swap or interest
rate cap transaction or comparable derivative arrangement between the Borrower
and a Hedge Counterparty that is entered into pursuant to Section 10.6 and is
governed by a Hedging Agreement.

 

“Hedging Agreement” means the agreement between the Borrower and a Hedge
Counterparty that governs one or more Hedge Transactions entered into by the
Borrower and such Hedge Counterparty pursuant to Section 10.6, which agreement
shall consist of a “Master Agreement” in a form published by the International
Swaps and Derivatives Association, Inc., together with a “Schedule” thereto, and
each “Confirmation” thereunder confirming the specific terms of each such Hedge
Transaction or a “Confirmation” that incorporates the terms of such a “Master
Agreement” and “Schedule.”

 

“Imputed Lease Rate” means, with respect to any Lease, the financing rate used
by TPVG to determine periodic payments with respect to the related Contract
Payment; which financing rates will be consistent with TPVG’s calculation of
such financing rates for purposes of the preparation of its audited financial
statements.

 

“Increased Costs” means collectively, any increased cost, loss or liability
owing to any Affected Person under Article V, of this Agreement.

 

“Indebtedness” means, with respect to any Person at any time, any
(a) indebtedness or liabilities of such Person for borrowed money whether or not
evidenced by bonds, debentures, notes or other instruments, or for the deferred
purchase price of property or services (including trade obligations);
(b) obligations of such Person as lessee under leases which should have been or
should be, in accordance with GAAP, recorded as capital leases; (c) current
liabilities of such Person in respect of unfunded vested benefits under plans
covered by Title IV of ERISA; (d)

 

24

--------------------------------------------------------------------------------


 

obligations issued for or liabilities incurred on the account of such Person;
(e) obligations or liabilities of such Person arising under acceptance
facilities; (f) obligations of such Person under any guarantees, endorsements
(other than for collection or deposit in the ordinary course of business) and
other contingent obligations to purchase, to provide funds for payment, to
supply funds to invest in any Person or otherwise to assure a creditor against
loss; (g) obligations of such Person secured by any Lien on property or assets
of such Person, whether or not the obligations have been assumed by such Person;
or (h) obligations of such Person under any interest rate or currency exchange
agreement or other Hedging Agreement.

 

“Indemnified Amounts” has the meaning set forth in Section 17.1.

 

“Indemnified Party” has the meaning set forth in Section 17.1.

 

“Indemnity Period” has the meaning set forth in Section 5.2(a).

 

“Independent Accountants” means a firm of nationally recognized independent
certified public accountants.

 

“Industry” means the industry of an Obligor as determined, in the reasonable
discretion of the Collateral Manager, as of the date of determination by
reference to the industry segments (measured at the 1100, 2100, 3100 and 4100
levels) set forth in Exhibit N.

 

“Ineligible Contract” has the meaning set forth in Section 7.14.

 

“Initial Contract Balance” means, with respect to any Contract evidencing a
Loan, the excess of (x) the aggregate amount advanced by TPVG or the Borrower
under such Contract toward the purchase price of the Contract Collateral,
including insurance premiums, service and warranty contracts, federal excise and
sales taxes and other items customarily financed as part of a commercial loan
evidenced by a note and secured by Contract Collateral and related costs
(excluding accrued interest, fees and contractual end-of-term payments), less
any Residual, over (y) payments received from the Obligor prior to the related
Advance Date that have been allocated in accordance with the terms of such
Contract to the reduction of the unpaid principal balance of such Contract.

 

“Insolvency Event” means, with respect to any Person, (a) the entry of a decree
or order for relief by a court having jurisdiction in the premises in respect of
such Person or any substantial part of its property in an involuntary case under
any applicable federal or state bankruptcy, insolvency or other similar law now
or hereafter in effect, or appointing a receiver, liquidator, assignee,
custodian, trustee, sequestrator or similar official for such Person or for any
substantial part of its property, or ordering the winding-up or liquidation of
such Person’s affairs, or the commencement of an involuntary case under the
federal bankruptcy laws, as now or hereinafter in effect, or another present or
future federal or state bankruptcy, insolvency or similar law and such case is
not dismissed within 30 days; or (b) the commencement by such Person of a
voluntary case under any applicable federal or state bankruptcy, insolvency or
other similar law now or hereafter in effect, or the consent by such Person to
the entry of an order for relief in an involuntary case under any such law, or
the consent by such Person to the appointment of or taking possession by a
receiver, liquidator, assignee, custodian, trustee, sequestrator or similar
official for such Person or for any substantial part of its property, or the

 

25

--------------------------------------------------------------------------------


 

making by such Person of any general assignment for the benefit of creditors, or
such Person shall admit in writing its inability to pay its debts as such debts
become due, or the taking of action by such Person in furtherance of any of the
foregoing.

 

“Interest Rate” means, for any Accrual Period and any Lender, a rate per annum
equal to the sum of (a) the Applicable Margin and (b) the Cost of Funds Rate for
such Accrual Period and such Lender.

 

“Interest Spread Measure” means, as of any date of determination with respect to
all Eligible Contracts included in the Borrower Collateral, the spread equal to
(i) the quotient of (a) the difference of (1) the aggregate amount of
Collections constituting interest or finance charges received during such
Collection Period minus (2) the Senior Costs divided by (b) the average of
(1) outstanding Advances on the first day of the related Collection Period and
(2) outstanding Advances on the last day of the related Collection Period
multiplied by (ii) twelve.

 

“Investment Adviser” means TPVG Advisers LLC.

 

“IRR” means, as of any date of determination with respect to any Contract, the
internal rate of return as calculated using the XIRR function in Microsoft Excel
with the initial amount being the outstanding Principal Balance followed by the
remaining Scheduled Contract Payments for such Contract.

 

“Lease” means each Contract identified on the Schedule of Contracts attached to
an Advance Request as a lease, including all related lease agreements and any
related schedules, sub-schedules, supplements and amendments to a master lease
pursuant to which TPVG (either directly or as the assignee of TPC or any of its
Affiliates) leases specified equipment or other property to an Obligor at a
specified periodic rate; provided each such schedule to a master lease shall
constitute a separate Lease.

 

“Lender” means each Conduit Lender, each Committed Lender and each Uncommitted
Lender, as the context may require.

 

“Lender Fee Letter” means the Lender Fee Letter, dated as of the date hereof,
among the Agents, the Borrower and TPVG.

 

“Lender Group” means a group consisting of an Agent and one or more Lenders.  As
of the Closing Date, the Lender Groups are set forth on Annex I.

 

“LIBOR Rate” means, with respect to any Accrual Period, the rate per annum shown
by the Bloomberg Professional Service as the London interbank offered rate for
deposits in U.S. dollars for a period equal to such Accrual Period as of
11:00 a.m., London time, two Business Days prior to the first day of such
Accrual Period; provided that in the event no such rate is shown, the LIBOR Rate
shall be the rate per annum based on the rates at which Dollar deposits for a
period equal to such Accrual Period are displayed on page “LIBOR” of the Reuters
Monitor Money Rates Service or such other page as may replace the LIBOR page on
that service for the purpose of displaying London interbank offered rates of
major banks as of 11:00 a.m., London time, two Business Days prior to the first
day of such Accrual Period (it being understood that if at least two such rates
appear on such page, the rate will be the arithmetic mean of such

 

26

--------------------------------------------------------------------------------


 

displayed rates); provided further that in the event fewer than two such rates
are displayed, or if no such rate is relevant, the LIBOR Rate shall be a rate
per annum at which deposits in Dollars are offered by the principal office of
the Paying Agent in London, England to prime banks in the London interbank
market at 11:00 A.M. (London time) two Business Days before the first day of
such Accrual Period for delivery on such first day and for a period equal to
such Accrual Period.

 

“Lien” means any security interest, lien, charge, pledge, preference, equity or
encumbrance of any kind, including tax liens, mechanics’ liens and any liens
that attach by operation of law.

 

“Loan” means each Contract identified on the Schedule of Contracts attached to
an Advance Request that is not a Lease.

 

“Lockbox Account” means the lockbox account to which the Obligors are directed
to remit Contract Payments in accordance with this Agreement.

 

“Lockbox Agreement” means each agreement among a Lockbox Bank, the Collateral
Manager, the Borrower and the Administrative Agent that governs one or more
Lockbox Accounts.

 

“Lockbox Bank” means any institution acceptable to the Administrative Agent at
which a Lockbox Account is kept.

 

“Materially Modified Contract” means any Contract that has undergone one or more
of the following modifications (it being understood that each separate
occurrence thereof will once again render such Contract a “Materially Modified
Contract”):  (i) any reduction of the APR thereof, (ii) any reduction of the
Principal Balance thereof, (iii) any extension of maturity date thereof or
(iv) any extension of any interest-only period thereon that, in the case of this
clause (iv) only, is not approved by Lenders holding Advances aggregating at
least 50% of all Advances.

 

“Maturity Date” means the earlier of (i) the date that is one year after the
Scheduled Revolving Period Termination Date, (ii) if the initial public offering
of the common equity of TPVG to third-party investors does not occur on or
before March 31, 2014, then April 1, 2014 and (iii) the effective date on which
the facility hereunder is terminated pursuant to Section 14.2.

 

“Maximum Weighted Average Debt-to-Valuation Ratio Test” means a test that will
be satisfied, on any date of determination, if the Weighted Average
Debt-to-Valuation of all Eligible Contracts included in the Contracts on such
day is less than or equal to 25%.

 

“Maximum Weighted Average Remaining Maturity Test” means a test that will be
satisfied, on any date of determination, if the Weighted Average Remaining
Maturity of all Eligible Contracts included in the Contracts is less than or
equal to 3.75 years.

 

“Minimum Weighted Average Spread Test” means a test that will be satisfied, on
any date of determination, if the Weighted Average Floating Spread of all
Eligible Contracts included in the Contracts on such day is equal to or greater
than 6.00%.

 

27

--------------------------------------------------------------------------------


 

“Minimum Weighted Average IRR Test” means a test that will be satisfied, on any
date of determination, if the Weighted Average IRR of all Eligible Contracts
included in the Contracts on such day is equal to or greater than 10%.

 

“Moody’s” means Moody’s Investors Service, Inc., or any successor thereto.

 

“Net Income” means, for any Person for any period of time, the aggregate amount
of net income for such Person, after taxes, for such period, as determined in
accordance with GAAP.

 

“Net Contracts Balance” means, as of any date, the Aggregate Outstanding
Principal Balance for all Transferred Contracts to the extent of Eligible
Contract Payments (excluding Excluded Contract Payments) on such date.

 

“Non-Exempt Person” has the meaning set forth in Section 4.3(e).

 

“Note” means a promissory grid note, in the form of Exhibit A, made payable to
the order of an Agent, on behalf of the related Lenders.

 

“Note Agent” has the meaning set forth in Section 15.1.

 

“Note Register” has the meaning set forth in Section 16.5(a).

 

“Note Registrar” has the meaning set forth in Section 16.5(a).

 

“Obligations” means all obligations (monetary or otherwise) of the Borrower to
the Lenders, the Agents, the Backup Collateral Manager, the Custodian, the
Paying Agent, the Administrative Agent, the Hedge Counterparty or any other
Affected Person or Indemnified Party arising under or in connection with this
Agreement, the Notes and each other Transaction Document.

 

“Obligor” on a Contract means any Person who owes payments under such Contract
and, solely for purposes of calculating the Excess Concentration Amount, any
Obligor which is an Affiliate of another Obligor shall be treated as the same
Obligor.

 

“Officer’s Certificate” means a certificate signed by an Executive Officer.

 

“Official Body” means any government or political subdivision or any agency,
authority, regulatory body, bureau, central bank, commission, department or
instrumentality of any such government or political subdivision, or any court,
tribunal, grand jury or arbitrator, in each case whether foreign or domestic.

 

“Operating Account” means the operating account of the Borrower maintained with
U.S. Bank National Association in accordance with this Agreement for deposit of
the remaining Amount Available due to Borrower pursuant to Section 8.5, or, at
the request of the Borrower, such other operating account as may be approved by
the Administrative Agent from time to time.

 

“Opinion of Counsel” means a written opinion of independent counsel reasonably
acceptable in form and substance and from counsel acceptable to the
Administrative Agent.

 

28

--------------------------------------------------------------------------------


 

“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than connections arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Transaction Document, or sold or assigned an interest in the Obligations or any
Transaction Document).

 

“Other Taxes” means all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, any Transaction Document, except any such Taxes that are Other
Connection Taxes imposed with respect to an assignment.

 

“Participant” has the meaning set forth in Section 16.9.

 

“Paying Agent” has the meaning set forth in the Preamble.

 

“Permitted Investment” means, at any time:

 

(a)                                 direct interest-bearing obligations of, and
interest-bearing obligations guaranteed as to timely payment of principal and
interest by, the United States or any agency or instrumentality of the United
States, the obligations of which are backed by the full faith and credit of the
United States;

 

(b)                                 demand or time deposits in, certificates of
deposit of, demand notes of, or bankers’ acceptances issued by any depository
institution or trust company organized under the laws of the United States or
any State thereof (including any federal or state branch or agency of a foreign
depository institution or trust company) and subject to supervision and
examination by federal and/or state banking authorities (including, if
applicable, the Administrative Agent, the Paying Agent or any agent thereof
acting in its commercial capacity); provided that the short-term unsecured debt
obligations of such depository institution or trust company at the time of such
investment, or contractual commitment providing for such investment, are rated
at least “A-1” by Standard & Poor’s and “P-1” by Moody’s;

 

(c)                                  repurchase obligations pursuant to a
written agreement (i) with respect to any obligation described in clause
(a) above, where the Administrative Agent has taken actual or constructive
delivery of such obligation in accordance with Article VIII of this Agreement,
and (ii) entered into with (x) the Administrative Agent or (y) the corporate
trust department of a depository institution or trust company organized under
the laws of the United States or any State thereof, the deposits of which are
insured by the Federal Deposit Insurance Corporation and the short-term
unsecured debt obligations of which are rated at least “A-1” by Standard &
Poor’s and “P-1” by Moody’s (including, if applicable, the Administrative Agent
or any agent thereof acting in its commercial capacity);

 

29

--------------------------------------------------------------------------------


 

(d)                                 securities bearing interest or sold at a
discount issued by any corporation incorporated under the laws of the United
States or any State whose long-term unsecured debt obligations are assigned one
of the two highest long-term ratings by each Rating Agency at the time of such
investment or contractual commitment providing for such investment; provided,
however, that securities issued by any particular corporation will not be
Permitted Investments to the extent that an investment therein will cause the
then outstanding principal amount of securities issued by such corporation and
held in the Collection Account to exceed 10% of the value of Permitted
Investments held in such accounts (with Permitted Investments held in such
accounts valued at par);

 

(e)                                  commercial paper that (i) is payable in
United States dollars and (ii) is rated at least “A-1” by Standard & Poor’s and
“P-1” by Moody’s;

 

(f)                                   units of money market funds rated in the
highest credit rating category by each Rating Agency; or

 

(g)                                  any other demand or time deposit,
obligation, security or investment (including a hedging arrangement) as may be
acceptable to the Administrative Agent, as evidenced by a writing to that
effect.

 

Permitted Investments may be purchased by or through the Administrative Agent,
the Paying Agent or any of their respective Affiliates.  All Permitted
Investments shall be held in the name of the Administrative Agent.  No Permitted
Investment shall have an “r” highlighter affixed to its Standard & Poor’s
rating.

 

“Permitted Lien” means (i) the Lien in favor of the Administrative Agent for the
benefit of the Secured Parties, (ii) the restrictions on transferability imposed
by the Transaction Documents, (iii) inchoate Liens for taxes not yet payable and
mechanics’ or suppliers’ liens for services or materials supplied the payment of
which is not yet overdue or for which adequate reserves have been established,
(iv) as to Contract Collateral (1) the Lien in favor of the Borrower herein,
(2) the leasehold interest of the Obligor in a True Lease and (3) any Liens on
the Contract Collateral permitted pursuant to the applicable Contract, (v) as to
Growth Capital Loans, Liens held by senior lenders with respect to subordinated
Transferred Contracts, and (vi) as to Agented Contracts, Liens in favor of the
agent on behalf of all the lenders or lessors of the related Obligor.

 

“Person” means an individual, partnership, corporation (including a business
trust), joint stock company, limited liability company, trust, unincorporated
association, joint venture, government or any agency or political subdivision
thereof or any other entity.

 

“Pledge Agreement” means the Pledge Agreement, dated as of the Effective Date,
from the Equityholder, as pledger in favor of the Administrative Agent, as
secured party.

 

“Portfolio Investment” means that portion of any Warrant Asset held by the
Borrower and any equity interests in a Person held by the Borrower as a result
of exchanging or exercising such Warrant Asset.

 

“Predecessor Work Product” has the meaning set forth in Section 11.1(g).

 

30

--------------------------------------------------------------------------------


 

“Principal Balance” means (a) with respect to any Contract evidencing a Loan, as
of any date, the Initial Contract Balance thereof minus the sum of (i) the
principal portion of all Scheduled Contract Payments received on or after the
related Advance Date and on or prior to such date, (ii) the principal portion of
all prepayments received and (iii) the principal portion of proceeds from any
insurance policies covering the related Contract Collateral, liquidation
proceeds and proceeds from any guaranties received and allocated to principal by
the Collateral Manager (excluding accrued interest, fees and contractual
end-of-term payments); allocating all such payments in accordance with the terms
of such Contract to the reduction of the unpaid principal balance of such
Contract and (b) with respect to any Contract evidencing a Lease, as of any
date, the Discounted Present Value of such Lease.

 

“Proceeding” means any voluntary or involuntary insolvency, bankruptcy,
receivership, custodianship, liquidation, dissolution, reorganization,
assignment for the benefit of creditors, appointment of a custodian, receiver,
trustee or other officer with similar powers or any other proceeding for the
liquidation, dissolution or other winding up of a Person.

 

“Product 1 Contract” means a Growth Capital Loan secured by a security interest,
first in priority, in all or substantially all assets of the related Obligor.

 

“Product 2 Contract” means a Growth Capital Loan secured by a security interest,
first in priority, in substantially all assets of the related Obligor, other
than accounts receivable, inventory, lockbox and collection accounts into which
proceeds of accounts receivable are deposited, or cash accounts, which serve as
collateral to an existing and outstanding revolving loan to another financing
provider.

 

“Product 3 Contract” means a Growth Capital Loan secured by a security interest
in substantially all assets of the related Obligor, other than a security
interest, first in priority, in substantially all assets of the related Obligor,
which serve as collateral to an existing and outstanding revolving loan to
another financing provider.

 

“Product 4 Contract” means a Growth Capital Loan secured by a security interest
in substantially all assets of the related Obligor, other than a security
interest, first in priority, in substantially all assets of the related Obligor,
which serve as collateral to an existing and outstanding term loan (with or
without an accompanying revolving facility) to another financing provider.

 

“Product 5 Contract” means a revolving loan secured by a security interest,
first in priority, in all or substantially all assets of the related Obligor or
a security interest, first in priority, first in priority in those assets
subject to a borrowing base formula for the revolving loan.

 

“Product 6 Contract” means an equipment loan, capital lease or true lease
secured by a security interest, first in priority, in a specific item or items
of equipment or related assets or a lease of a specific item or items of
equipment or related assets.

 

“Qualified Substitute Arrangement” has the meaning set forth in Section 10.6(c).

 

“Rating Agencies” means Standard & Poor’s and Moody’s.

 

31

--------------------------------------------------------------------------------


 

“Records” means all Contracts and other documents, books, records and other
information (including computer programs, tapes, disks, data processing software
and related property and rights) prepared and maintained by or on behalf of the
Borrower with respect to Contract Payments and the Obligors thereunder,
including all documents, books, records and other information prepared and
maintained by the Borrower, TPVG or the Collateral Manager with respect to such
Contract Payments or Obligors.

 

“Related Committed Lender” means, with respect to any Uncommitted Lender, each
Committed Lender in its Lender Group.

 

“Related Security” means, with respect to each Transferred Contract:

 

(a)                                 all Liens and property subject thereto from
time to time securing or purporting to secure any such indebtedness of an
Obligor arising under such Transferred Contract (including any security deposits
made or required to be made by such Obligor to secure such indebtedness);

 

(b)                                 all guaranties, indemnities and warranties,
insurance policies, financing statements and other agreements or arrangements of
whatever character from time to time supporting or securing payment of any such
indebtedness;

 

(c)                                  all Collections with respect to such
Transferred Contract and any of the foregoing;

 

(d)                                 the Contract Collateral, including any
Residual, any other property securing an Obligor’s obligations under any
Contract and any guarantees or similar credit enhancement for an Obligor’s
obligations under any Contract (including all rights of TPVG in any security
deposits and maintenance reserves), all UCC financing statements or other
filings relating thereto, including all rights and remedies against any Vendor
of the Contract Collateral related to the Contracts, and any agreement pursuant
to which an Obligor subleases the related Contract Collateral, including all
amounts due and to become due to the Borrower thereunder and all rights,
remedies, powers, privileges and claims of the Borrower thereunder (whether
arising pursuant to the terms of such agreement or otherwise available to the
Borrower at law or in equity);

 

(e)                                  all Records with respect to such
Transferred Contract and any of the foregoing; and

 

(f)                                   all recoveries from and proceeds of the
foregoing.

 

“Replacement Hedging Agreement” means one or more Hedging Agreements, which in
combination with all other Hedging Agreements then in effect, after giving
effect to any planned cancellations of any presently outstanding Hedging
Agreements satisfy the Borrower’s covenant contained in Section 10.6, of this
Agreement to maintain Hedging Agreements.

 

“Repurchase Amount” means, for any Ineligible Contract for which a payment is
being made pursuant to Section 7.14 or any Charged-Off Contract or Delinquent
Contract being repurchased pursuant to Section 6.3 of the Sale Agreement as of
any time of determination, the

 

32

--------------------------------------------------------------------------------


 

sum of (i) the aggregate outstanding Principal Balance of such Contract as of
the last Distribution Date, (ii) any accrued and unpaid interest thereon since
the last Distribution Date and (iii) all Hedge Breakage Costs owed to any
relevant Hedge Counterparty for any termination of one or more Hedge
Transactions, in whole or in part, as required by the terms of any Hedging
Agreement, incurred in connection with such payment or repurchase and the
termination of any Hedge Transactions in whole or in part in connection
therewith.

 

“Repurchased Contract” means, with respect to any Collection Period, any
Contract as to which the Repurchase Amount has been deposited in the Collection
Account by or on behalf of the Borrower or the Collateral Manager, as
applicable, on or before the related Collateral Manager Report Date and any
Contract purchased by the Equityholder pursuant to the Sale Agreement as to
which the Repurchase Amount has been deposited in the Collection Account by the
Equityholder.

 

“Request for Release and Receipt” means a form substantially in the form of
Exhibit F-2 completed and signed by the Collateral Manager.

 

“Required Lenders” means, at any time, not fewer than two Lenders holding
Advances aggregating at least 66-2/3% of all Advances.

 

“Required Notional Amount” means, with respect to any date of determination,
(x) for Hedge Transactions pursuant to Section 10.6(a)(i), the outstanding
principal amount of the Advances on such date of determination, and (y) for
Hedge Transactions pursuant to Section 10.6(a)(ii), the greater of
(i) $25,000,000 and (ii) the outstanding principal amount of the Advances on
such date of determination.

 

“Residual” means, with respect to any True Lease, any interest of the lessor or
its assigns, as owner of underlying Contract Collateral, in the value of the
related Contract Collateral after termination of such True Lease, including the
proceeds from the sale or use of the Contract Collateral after the termination
of such True Lease.

 

“Responsible Officer” means, with respect to (a) TPVG, the Collateral Manager or
the Borrower, its Chief Executive Officer, President, Chief Operating Officer,
Chief Financial Officer, or any other officer or employee of TPVG, the
Collateral Manager or the Borrower directly responsible for the administration
or collection of the Transferred Contracts, or (b) any other Person, any Person
that is not an individual, the President, any Vice-President or Assistant
Vice-President, Corporate Trust Officer or the Controller of such Person, or any
other officer or employee having similar functions.

 

“Retained Interest” means, with respect to each Transferred Contract, the
following rights and obligations in such Transferred Contract and under the
related documents, which are being retained by TPVG or the Equityholder (in the
case of the rights and obligations described in clauses (a) and (b)(iii)) or
which are held by parties other than the Borrower): (a) with respect to any
Transferred Contract with an unfunded commitment on the part of the lender that
does not provide by its terms that funding thereunder is in the lender’s sole
and absolute discretion, all of the obligations, if any, to provide additional
funding with respect to such Transferred Contract and (b) with respect to any
Transferred Contract arising under an Agented Contract, (i) all of the

 

33

--------------------------------------------------------------------------------


 

rights and obligations, if any, of the agent under the documentation evidencing
such Transferred Contract, (ii) the applicable portion of the interests, rights
and obligations under the documentation evidencing such Transferred Contract
that relate to such portion(s) of the indebtedness that is owned by another
lender and/or lessor, (iii) any unused, commitment or similar fees associated
with the additional funding obligations that are not being transferred in
accordance with clause (a) of this definition, (iv) any agency or any advisory,
consulting or similar fees due from the Obligor associated with services
provided by the agent that are not being transferred in accordance with clause
(b) of this definition and (v) any origination or underwriting fee paid to TPVG
or the Equityholder in connection with the origination or acquisition of such
Transferred Contract.

 

“Revolving Period” means the period of time starting on the Effective Date and
ending on the earlier to occur of (i) the Scheduled Revolving Period Termination
Date, as may be extended at the request or at the direction of the Borrower made
not less than 90 days or more than 120 days prior to the Scheduled Revolving
Period Termination Date with the consent of the Administrative Agent and each
Lender (which consent shall be given or denied to the Borrower in the sole
discretion of the Administrative Agent and each Lender within 30 Business Days
following such request), (ii) the date selected by the Required Lenders (by
written notice to the Administrative Agent, the Borrower and the Collateral
Manager) following the occurrence of a Termination Event, or (iii) the effective
date on which the facility hereunder is terminated pursuant to Section 14.2.

 

“Sale Agreement” means the Receivables Sale and Contribution Agreement, dated as
of February 21, 2014, by and between the Equityholder, as seller, and the
Borrower, as purchaser, as amended, supplemented or restated from time to time.

 

“SBIC Subsidiary” means any direct or indirect Subsidiary (including such
Subsidiary’s general partner or managing entity to the extent that the only
material assets of such general partner or managing entity is its equity
interest in the SBIC Subsidiary) of TPVG licensed as a small business investment
company under the Small Business Investment Company Act of 1958, as amended.

 

“Schedule of Contracts” means the list or lists of Contracts attached to each
Advance Request.  Each such schedule shall identify the Contracts which are
being transferred to the Borrower, shall set forth such information with respect
to each such Contract as the Borrower or the Administrative Agent may reasonably
require and shall supplement any such schedules attached to previously-delivered
Advance Requests.

 

“Scheduled Contract Payment” means each periodic installment payable by an
Obligor under a Contract for rent, principal and/or interest, excluding all
supplemental or additional payments required by the terms of such Contract with
respect to sales or other taxes, insurance, maintenance, ancillary products and
services, late fees, penalties, default interest and other specific charges.

 

“Scheduled Revolving Period Termination Date” means the later of
(i) February 21, 2016 or (ii) such later date agreed to in writing by the
Administrative Agent and each Lender as requested by the Borrower in accordance
with the terms of the definition of “Revolving Period”.

 

34

--------------------------------------------------------------------------------


 

“Section 4.3 Certificate” has the meaning set forth in Section 4.3(e)(ii).

 

“Secured Parties” means, collectively, each Agent, each Lender, the
Administrative Agent, the Backup Collateral Manager, the Custodian, the Paying
Agent, each other Affected Person and Indemnified Party and Hedge Counterparty
and their respective successors and assigns.

 

“Security Deposit Collection Account” means the account designated as the
Security Deposit Collection Account in, and which is established and maintained
pursuant to, Section 8.1(a).

 

“Senior Costs” means, as of any date of determination, the sum of (a) all
Carrying Costs plus (b) the Collateral Manager Fee plus (c) the Administrative
Agent Fee plus (d) the Backup Collateral Manager Fee plus (e) all fees due to
the Custodian under the Custodian Fee Letter, each for the related Collection
Period plus (ef) the Unused Fee.

 

“Settlement Date” means, with respect to any Advance, (x) each Distribution Date
and (y) the date on which the Borrower shall prepay such Advance pursuant to
Section 2.4.

 

“Standard & Poor’s” means Standard & Poor’s Ratings Services, a Standard &
Poor’s Financial Services LLC business, and any successor or successors thereto.

 

“Structured Lender” means any Person whose principal business consists of
issuing commercial paper, medium term notes or other securities to fund its
acquisition and maintenance of receivables, accounts, instruments, chattel
paper, general intangibles and other similar assets or interests therein and
which is required by any nationally recognized statistical rating organization
which is rating such securities to obtain from its principal debtors an
agreement such as that set forth in Section 18.11(a) of this Agreement in order
to maintain such rating.

 

“Structured Lender Liquidity Arrangement” means each liquidity, credit
enhancement or “back-stop” purchase or loan facility for a Lender which is a
Structured Lender relating to this Agreement.

 

“Subsidiary” means, with respect to any Person, a corporation, partnership or
other entity of which such Person and/or its other Subsidiaries own, directly or
indirectly, such number of outstanding shares as have more than 50% of the
ordinary voting power for the election of directors.

 

“Support Facility” means any liquidity or credit support agreement with a
Structured Lender which relates to this Agreement (including any agreement to
purchase an assignment of or participation in the Notes).

 

“Support Party” means any bank, insurance company or other financial institution
extending or having a commitment to extend funds to or for the account of a
Structured Lender (including by agreement to purchase an assignment of or
participation in the Notes) under a Support Facility.

 

35

--------------------------------------------------------------------------------


 

“Tangible Net Worth” means, with respect to any Person, the consolidated net
worth of such Person and its consolidated Subsidiaries calculated in accordance
with GAAP after subtracting therefrom the aggregate amount of the intangible
assets of such Person and its consolidated Subsidiaries, including, without
limitation, goodwill, franchises, licenses, patents, trademarks, tradenames,
copyrights and service marks.

 

“Taxes” has the meaning set forth in Section 4.3(a).

 

“Technology Exchange Option” means, with respect to any Contract, the Obligor’s
option on or after the expiration of the 12th month after the effectiveness of
the applicable summary schedule, to replace any of the existing technological
equipment (other than any software or any soft costs financed, including, tenant
improvements and custom equipment) subject to such Contract (the “Replaced
Equipment”) and such schedule with new technological equipment (the “Substitute
Equipment”), subject to the commercially reasonable discretion of the
Administrative Agent.

 

“Termination Event” means the occurrence of any of the following:

 

(a)                                 any Event of Default hereunder;

 

(b)                                 any Collateral Manager Default hereunder;

 

(c)                                  the Borrower fails to satisfy any of the
Asset Quality Tests on any date of determination hereunder and such failure
continues for thirty (30) or more days;

 

(d)                                 (i) as of any Distribution Date, the 3-month
rolling average of the Interest Spread Measure is less than or equal to 2.00%
and (ii) as of the following Collateral Manager Report Date, the Interest Spread
Measure does not exceed 2.00%;

 

(e)                                  as of any date of determination, the
rolling three-month average Charged-Off Ratio is greater than 7.5%;

 

(f)                                   as of any date of determination, the
rolling three-month average Delinquency Ratio is greater than 10.0%

 

(g)                                  any of TPVG or the Collateral Manager fails
to pay any principal of or premium or interest on any Indebtedness having an
aggregate principal balance in excess of $5,000,000 when due, by acceleration or
otherwise and such failure shall continue after all applicable grace periods
thereon; or

 

(h)                                 TPVG’s Asset Coverage Ratio is less than 2:1
for 2 consecutive Collection Periods.

 

“TPC” means TriplePoint Capital LLC, a Delaware limited liability company.

 

“TPC Growth Stage Company” means any company that (x) generated greater than
$15,000,000 annualized gross revenue as of the most recent calendar quarter and
(y) has sufficient venture capital backing (as determined by the Collateral
Manager).

 

36

--------------------------------------------------------------------------------


 

“TPVG” has the meaning set forth in the Preamble.

 

“Transaction Documents” means this Agreement, the Notes, the Pledge Agreement,
the Lockbox Agreement, the Sale Agreement, the Lender Fee Letter, each Hedging
Agreement, the Administrative Agent Fee Letter, the Administrative Agreement,
the Backup Collateral Manager Fee Letter, the Custodian Fee Letter and the other
documents to be executed and delivered in connection with this Agreement,
specifically excluding from the foregoing, however, Transferred Contracts
delivered in connection with this Agreement.

 

“Transferred Contract” means each Contract which appears on an Advance Request
submitted to the Paying Agent by the Borrower and that is purchased pursuant to
the Sale Agreement.  Any Contract that is released from the Lien granted to the
Administrative Agent for the benefit of the Secured Parties pursuant hereto,
including any Contract that is purchased by the Equityholder pursuant to
Section 6.1 of the Sale Agreement following the Paying Agent’s receipt of the
Repurchase Amount for such Contract, shall not be a “Transferred Contract” after
such Contract is so released.

 

“Transition Costs” means all costs and expenses (up to an aggregate amount of
$50,000) incurred by any successor Collateral Manager in connection with the
transition of the duties and obligations of the Collateral Manager to such
successor Collateral Manager including, for the avoidance of doubt, as described
in Section 7.1(b).

 

“TriplePoint Agented Contract” means an Agented Contract where each lender
thereon is TPC, TPVG or any of their Affiliates.

 

“True Lease” means a Lease which is not a Finance Lease.

 

“UCC” means the Uniform Commercial Code as from time to time in effect in the
applicable jurisdiction or jurisdictions.

 

“Uncommitted Lender” means any Conduit Lender designated as an “Uncommitted
Lender” for any Lender Group and any of its assignees.

 

“Unmatured Event of Default” means any event that, if it continues uncured,
will, with lapse of time or notice or lapse of time and notice, constitute an
Event of Default.

 

“Unmatured Collateral Manager Default” means any event that, if it continues
uncured, will, with lapse of time or notice or lapse of time and notice,
constitute a Collateral Manager Default.

 

“Unused Fee” means the unused fee set forth in the Lender Fee Letter.

 

“USA Patriot Act” means the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001,
Public Law 107-56.

 

37

--------------------------------------------------------------------------------


 

“Vendor” means, with respect to any Contract, the equipment manufacturer, dealer
or distributor or other Person that provided products or services with respect
to the Contract Collateral under such Contract.

 

“Warrant Asset” means the Borrower’s economic interest in any equity purchase
warrants or similar rights convertible into or exchangeable or exercisable for
any equity interests received by TPVG or the Equityholder as an “equity kicker”
from the Obligor in connection with such Transferred Contract; provided that the
term Warrant Asset shall in no event include the right of TPVG or the
Equityholder to participate as an investor in future equity financings by an
Obligor.

 

“Weighted Average Debt-to-Valuation” means, as of any date of determination with
respect to all Eligible Contracts included in the Borrower Collateral, the
number (expressed as a percentage) obtained by (i) summing the products obtained
by multiplying (a) the consolidated debt-to-enterprise value ratio (as
determined by the Collateral Manager) of the related Obligor by (b) the
Principal Balance of such Eligible Contract and (ii) dividing such sum by the
Aggregate Outstanding Principal Balance of all Eligible Contracts included in
the Borrower Collateral on such date.

 

“Weighted Average Floating Spread” means, as of any date of determination with
respect to all Eligible Contracts included in the Borrower Collateral, the
spread obtained by (i) summing the products obtained by multiplying (a) the APR
of such Eligible Contract by (b) the Principal Balance of such Eligible Contract
and (ii) dividing such sum by the Aggregate Outstanding Principal Balance of all
Eligible Contracts included in the Borrower Collateral on such date.

 

“Weighted Average IRR” means, as of any date of determination with respect to
all Eligible Contracts included in the Borrower Collateral, the number obtained
by (i) summing the products obtained by multiplying (a) the IRR of such Eligible
Contract by (b) the Principal Balance of such Eligible Contract and
(ii) dividing such sum by the Aggregate Outstanding Principal Balance of all
Eligible Contracts included in the Borrower Collateral on such date.

 

“Weighted Average Remaining Maturity” means, as of any date of determination
with respect to all Eligible Contracts included in the Borrower Collateral, the
number of years following such date obtained by (i) summing the products
obtained by multiplying (a) the remaining maturity measured in months divided by
12 at such time of each such Eligible Contract by (b) the Principal Balance of
such Eligible Contract and (ii) dividing such sum by the Aggregate Outstanding
Principal Balance of all Eligible Contracts included in the Borrower Collateral
on such date.

 

“written” or “in writing” (and other variations thereof) means any form of
written communication or a communication by means of telex, telecopier device,
telegraph or cable.

 

“Yield” means, with respect to any period, the daily interest accrued on
Advances during such period as provided for in Article III.

 

38

--------------------------------------------------------------------------------


 

Section 1.2                                    Other Definitional Provisions.

 

(a)                                 Unless otherwise specified therein, all
terms defined in this Agreement have the meanings as so defined herein when used
in the Notes or any other Transaction Document, certificate, report or other
document made or delivered pursuant hereto or thereto.

 

(b)                                 Each term defined in the singular form in
Section 1.1 or elsewhere in this Agreement shall mean the plural thereof when
the plural form of such term is used in this Agreement, the Notes or any other
Transaction Document, certificate, report or other document made or delivered
pursuant hereto or thereto, and each term defined in the plural form in
Section 1.1 shall mean the singular thereof when the singular form of such term
is used herein or therein.

 

(c)                                  The words “hereof,” “herein,” “hereunder”
and similar terms when used in this Agreement shall refer to this Agreement as a
whole and not to any particular provision of this Agreement, the term
“including” means “including without limitation,” and article, section,
subsection, schedule and exhibit references herein are references to articles,
sections, subsections, schedules and exhibits to this Agreement unless otherwise
specified.

 

(d)                                 The following terms which are defined in the
UCC in effect in the State of New York on the date hereof are used herein as so
defined: Accounts, Certificated Securities, Chattel Paper, Control, Documents,
Equipment, Financial Assets, Funds-Transfer system, General Intangibles, Indorse
and Indorsed, Instruments, Inventory, Investment Property, Proceeds, Securities
Accounts, Securities Intermediary, Security Certificates, Security Entitlements,
Security Interest and Uncertificated Securities.

 

(e)                                  For the avoidance of doubt, on each date on
which the Net Contracts Balance or the Borrowing Base is required to be
calculated hereunder, the eligibility of each of the Contracts shall be
redetermined as of such calculation date and, as a consequence thereof,
Contracts having Contract Payments that were Eligible Contract Payments on a
prior calculation date may be excluded from the Net Contracts Balance or the
Borrowing Base (as the case may be) on the date of calculation.

 

(f)                                   Capitalized terms used herein but not
otherwise defined shall have the meanings set forth in the Sale Agreement.

 

(g)                                  Unless otherwise specified, each reference
in this Agreement or in any other Transaction Document to a Transaction Document
shall mean such Transaction Document as the same may from time to time be
amended, restated, supplemented or otherwise modified in accordance with the
terms of the Transaction Documents.

 

(h)                                 All calculations required to be made
hereunder with respect to the Contracts and the Borrowing Base shall be made on
a trade date basis and after giving effect to (x) all purchases or sales to be
entered into on such trade date and (y) all Advances requested to be made on
such trade date plus the balance of all unfunded Advances to be made in
connection with the Borrower’s purchase of previously requested (and approved)
Contracts.

 

(i)                                    Determinations of the Eligible Contract
Payments, or portions thereof, that constitute Excess Concentration Amounts will
be determined in the way that produces the

 

39

--------------------------------------------------------------------------------


 

highest Borrowing Base at the time of determination, it being understood that an
Eligible Contract Payment (or portion thereof) that falls into more than one
such category of Eligible Contract Payment will be deemed, solely for the
purposes of such determination, to fall only into the category that produces the
highest such Borrowing Base at such time (without duplication).

 

ARTICLE II

 

THE FACILITY, ADVANCE PROCEDURES AND NOTES

 

Section 2.1                                    Advances.  On the terms and
subject to the conditions set forth in this Agreement, each Lender Group hereby
agrees to make advances to the Borrower (individually, an “Advance” and
collectively the “Advances”) from time to time on any date (each such date on
which an Advance is made, an “Advance Date”) during the Revolving Period.  Under
no circumstances shall any Lender make an Advance if, after giving effect to
such Advance (i) the aggregate outstanding principal amount of all Advances
outstanding would exceed the lesser of (x) the Facility Amount and (y) the
Borrowing Base on such day, or (ii) in the case of a Committed Lender, the
aggregate principal amount of the Advances funded by such Committed Lender would
exceed such Committed Lender’s Commitment.  Subject to the terms of this
Agreement, during the Revolving Period, the Borrower may borrow, reborrow, repay
and prepay (subject to the provisions of Section 2.4) one or more Advances.

 

Section 2.2                                    Funding of Advances.  (a) 
Subject to the satisfaction of the conditions precedent set forth in
Section 6.2, the Borrower may request Advances hereunder by giving notice to the
Administrative Agent, the Paying Agent and each Agent of the proposed Advance at
or prior to 2:00 p.m., New York City time, at least two (2) Business Days prior
to the proposed Advance Date; provided that there shall be a maximum of two
Advances requested per week.  Such notice (herein called the “Advance Request”)
shall be in the form of Exhibit C and shall include the proposed Advance Date
and amount of such proposed Advance and a Schedule of Contracts setting forth
the information required therein with respect to the Contracts to be acquired by
the Borrower on the Advance Date.  The amount of any Advance shall at least be
equal to $250,000.  Any Advance Request given by the Borrower pursuant to this
Section 2.2, shall be irrevocable and binding on the Borrower.  Neither the
Administrative Agent nor the Paying Agent shall have any obligation to lend
funds hereunder.  Subject to the satisfaction of the conditions precedent set
forth in Section 6.2, each Lender shall make its pro rata share of such Advance
available to its Agent not later than 1:00 p.m. (New York City time) on such
Advance Date, by wire transfer of same day funds in Dollars. Upon receipt of
such funds, each Agent shall remit such funds by wire transfer of same day funds
to the Funding Account by 2:00 p.m. (New York City time) on such Advance Date to
the extent it has received such funds from the Lenders in its Lender Group no
later than 1:00 p.m. (New York City time) on such Advance Date.  The Paying
Agent shall wire all funds received in the Funding Account as of 3:00 p.m. (New
York City time) on the applicable Advance Date as follows: first, to pay any
fees and expenses due to the Lenders or the Agents on the applicable Advance
Date; and second, all amounts of the Advance in excess of the amounts
distributed pursuant to first above shall be made available to the Borrower by
deposit to such account as may be designated by the Borrower in the Advance
Request.

 

40

--------------------------------------------------------------------------------


 

(b)                                 Committed Lender’s Commitment.  At no time
will any Uncommitted Lender have any obligation to fund an Advance.  At all
times on and after the Conduit Advance Termination Date, all Advances shall be
made by the Agent for, and on behalf of the applicable Committed Lenders.  At
any time when any Uncommitted Lender has failed to or has rejected a request to
fund an Advance, its Agent shall so notify the Related Committed Lender and such
Related Committed Lender shall fund such Advance to the Paying Agent.
 Notwithstanding anything contained in this Section 2.2(b) or elsewhere in this
Agreement to the contrary, no Committed Lender shall be obligated to provide its
Agent or the Borrower with funds in connection with an Advance in an amount that
would result in the portion of the Advances then funded by it exceeding its
Commitment then in effect (minus the unrecovered principal amount of such
Committed Lender’s investments in the Advances pursuant to the Structured Lender
Liquidity Arrangement to which it is a party).  The obligation of the Committed
Lender in each Lender Group to remit any Advance shall be several from that of
the other Lenders, and the failure of any Committed Lender to so make such
amount available to its Agent shall not relieve any other Committed Lender of
its obligation hereunder.

 

Section 2.3                                    Notes.  The Advances by each
Lender Group shall be further evidenced by a Note, executed by the Borrower,
with appropriate insertions, payable to the order of the Agent for such Lender
Group.  The Borrower hereby irrevocably authorizes each Agent to make (or cause
to be made) appropriate notations on the grid attached to the Notes (or on any
continuation of such grid, or at the option of such Agent, in its records),
which notations, if made, shall evidence, inter alia, the date of the
outstanding principal of the Advances evidenced thereby and each payment of
principal thereon.  Such notations shall be rebuttably presumptive evidence of
the subject matter thereof absent manifest error; provided, however, that the
failure to make any such notations shall not limit or otherwise affect any of
the Obligations or any payment thereon.

 

Section 2.4                                    Repayment and Prepayments.  The
Borrower shall repay in full the unpaid principal amount of each Advance upon
any acceleration pursuant to Section 14.2 and on the Maturity Date.  Prior
thereto, the Borrower:

 

(a)                                 may, from time to time on any Business Day
(but not more than two times per calendar week), make a prepayment, in whole or
in part, of the outstanding principal amount of any Advance; provided, however,
that

 

(i)                                     all such voluntary prepayments shall
require at least one Business Day prior written notice to the Paying Agent; and

 

(ii)                                  all such voluntary partial prepayments
shall be in a minimum amount of $250,000; and

 

(iii)                               each prepayment shall be applied on the
Business Day received by the Paying Agent if received by 2:00 p.m., New York
City time, on such day by the Paying Agent as Amounts Available pursuant to
Section 8.5(vii) as if (x) the date of such prepayment were a Distribution Date
and (y) such prepayment occurred during the Collection Period to which such
Distribution Date relates; provided, that the Collateral Manager shall direct
the Paying Agent as to the pro rata distribution to the Agent for each Lender
Group.

 

41

--------------------------------------------------------------------------------


 

(b)                                 shall, if the outstanding principal amount
of Advances exceeds the Borrowing Base, make a prepayment of the Advances in an
amount equal to such excess or acquire additional Eligible Contracts, or cause
additional Eligible Contracts to be contributed by TPVG, in each case in an
amount equal to such excess, within five Business Days of the date such excess
first exists.

 

Each such prepayment shall be subject to the payment of any amounts required by
Section 5.2 resulting from a prepayment or payment.

 

Section 2.5                                    Defaulting Lenders. 
(a) Notwithstanding anything to the contrary contained in this Agreement, if any
Lender becomes a Defaulting Lender, then, until such time as that Lender is no
longer a Defaulting Lender, to the extent permitted by Applicable Law:

 

(i)                                     any payment of principal, interest, fees
or other amounts received by the Paying Agent for the account of that Defaulting
Lender (whether voluntary or mandatory, at maturity, or otherwise), shall be
applied at such time or times as may be determined by the Administrative Agent
as follows: first, to the payment of any amounts owing by that Defaulting Lender
to the Administrative Agent hereunder; second, as the Borrower may request (so
long as no Event of Default or Unmatured Event of Default exists (except to the
extent caused by such Defaulting Lender, as determined by the Administrative
Agent in its sole discretion)), to the funding of any Advance in respect of
which such Defaulting Lender has failed to fund its portion thereof as required
by this Agreement, as determined by the Administrative Agent; third, if so
determined by the Administrative Agent and the Borrower, to be held in a
non-interest bearing deposit account and released in order to satisfy
obligations of that Defaulting Lender to fund future Advances under this
Agreement; fourth, to the payment of any amounts owing to the other Lenders as a
result of any judgment of a court of competent jurisdiction obtained by any
Lender against such Defaulting Lender as a result of such Defaulting Lender’s
breach of its obligations under this Agreement; fifth, so long as no Event of
Default or Unmatured Event of Default exists (except to the extent caused by
such Defaulting Lender, as determined by the Administrative Agent in its sole
discretion), to the payment of any amounts owing to the Borrower as a result of
any judgment of a court of competent jurisdiction obtained by such Borrower
against such Defaulting Lender as a result of such Defaulting Lender’s breach of
its obligations under this Agreement; and sixth, to that Defaulting Lender or as
otherwise directed by a court of competent jurisdiction; provided that if such
payment is a payment of the principal amount of any Advances in respect of which
such Defaulting Lender has not fully funded its appropriate share, such payment
shall be applied solely to pay the Advances of all non-Defaulting Lenders on a
pro rata basis prior to being applied to the payment of any Advances of such
Defaulting Lender. Any payments, prepayments or other amounts paid or payable to
a Defaulting Lender that are applied (or held) to pay amounts owed by a
Defaulting Lender or to post cash collateral pursuant to this Section 2.5 shall
be deemed paid to and redirected by such Defaulting Lender, and each Lender
irrevocably consents hereto; and

 

(ii)                                  for any period during which such Lender is
a Defaulting Lender, such Defaulting Lender shall not be entitled to (x) receive
any fees hereunder for any period during which that Lender is a Defaulting
Lender (and under no circumstance shall the Borrower retroactively be or become
required to pay any such fee that otherwise would have been required

 

42

--------------------------------------------------------------------------------


 

to have been paid to such Defaulting Lender) or (y) exercise any voting or other
discretion with respect to such Lender’s Commitments hereunder.

 

(b)                                 If the Administrative Agent and the Borrower
determine in their sole discretion that a Defaulting Lender should no longer be
deemed to be a Defaulting Lender, the Administrative Agent will so notify the
parties hereto, whereupon as of the effective date specified in such notice and
subject to any conditions set forth therein (which may include arrangements with
respect to any cash collateral), such Lender will, to the extent applicable,
purchase that portion of outstanding Advances of the other Lenders or take such
other actions as the Administrative Agent may determine to be necessary to cause
the Advances to be held on a pro rata basis by the Lenders, whereupon that
Lender will cease to be a Defaulting Lender; provided that no adjustments will
be made retroactively with respect to fees accrued or payments made by or on
behalf of the Borrower while that Lender was a Defaulting Lender; provided,
further, that except to the extent otherwise expressly agreed by the affected
parties, no change hereunder from Defaulting Lender to Lender will constitute a
waiver or release of any claim of any party hereunder arising from that Lender’s
having been a Defaulting Lender.

 

Section 2.6                                    Replacement of Lenders.  If any
Lender is (x) a Defaulting Lender hereunder or (y) if any Lender (other than the
Administrative Agent or any Affiliate thereof) (i) does not consent to any
amendment or modification (including in the form of a consent or waiver) which
is approved by the Borrower, the Administrative Agent and the Required Lenders
or (ii) does not consent to a request to extend the Scheduled Revolving Period
Termination Date, then (with respect to both (x) and (y) above) the Borrower
may, at its sole expense and effort, upon notice to such Lender and the
Administrative Agent, require such Lender to (1) assign and delegate, without
recourse (in accordance with and subject to the restrictions contained in, and
consents required by, Article XVI), all of its interests, rights and obligations
under this Agreement and the Transaction Documents to an assignee that shall
assume such obligations (which assignee may be another Lender, if a Lender
accepts such assignment and if such Lender shall refuse or fail to execute and
deliver any such documentation required for assignment prior to the effective
date of such replacement, the Administrative Agent may, but shall not be
required to, execute and deliver such assignment in the name and on behalf of
the Lender and irrespective of whether the Administrative Agent executes and
delivers such assignment documentation, the Lender shall be deemed to have
executed and delivered such assignment documentation) or (2) terminate all of
its interests, rights and obligations under this Agreement and the Transaction
Documents and reduce the aggregate Commitments outstanding; provided that:

 

(a)                                 (A) if such Lender’s Commitments have been
assigned pursuant to clause (1) above, such Lender shall have received payment
of an amount equal to the outstanding principal of its Advances, accrued
interest thereon, accrued fees and all other amounts payable to it hereunder
from the assignee (to the extent of such outstanding principal and accrued
interest and fees) or the Borrower (in the case of all other amounts) or (B) if
such Lender’s Commitments have been terminated pursuant to clause (2) above,
such Lender shall have received payment of all such amounts payable to it
hereunder from the Borrower; provided, that any non-pro rata payments to a
Lender hereunder must be consented to by the Administrative Agent; and

 

43

--------------------------------------------------------------------------------


 

(b)                                 such assignment, delegation or termination
does not conflict with Applicable Law.

 

ARTICLE III

 

YIELD, FEES, ETC.

 

Section 3.1                                    Yield.  The Borrower hereby
promises to pay on the dates specified in Section 3.2 Yield on the unpaid
principal amount of each Advance (or each portion thereof) for the period
commencing on the applicable Advance Date until such Advance is paid in full. 
No provision of this Agreement or the Notes shall require the payment or permit
the collection of Yield in excess of the maximum permitted by Applicable Law.

 

Section 3.2                                    Yield Payment Dates.  Yield
accrued on each Advance (including any previously accrued and unpaid Yield)
shall be payable, without duplication:

 

(a)                                 on the Maturity Date;

 

(b)                                 on the date of any payment or prepayment, in
whole or in part, of principal outstanding on such Advance; and

 

(c)                                  on each Distribution Date.

 

Section 3.3                                    Yield Calculation.  Each Note
shall bear interest on each day during each Accrual Period at a rate per annum
equal to the Interest Rate for such Accrual Period.

 

Section 3.4                                    Computation of Yield.  All Yield
shall be computed on the basis of the actual number of days (including the first
day but excluding the last day) occurring during the period for which such Yield
is payable over a year comprised of 360 days.  Each Agent (on behalf of its
respective Lender Group) and the Administrative Agent (for itself) shall
determine the applicable Yield, all Fees, any amounts due and payable pursuant
to Sections 4.3 and 5.1 and any other amounts hereunder to be paid by the
Borrower to the Lenders, each Agent or the Administrative Agent (as applicable)
on each Distribution Date for the related Accrual Period and shall advise the
Collateral Manager thereof in writing no later than the fifth (5th) day
immediately prior to such Distribution Date.

 

ARTICLE IV

 

PAYMENTS; TAXES

 

Section 4.1                                    Making of Payments to and by the
Agents.  All payments to be made to the Lenders pursuant to Section 8.5 hereof,
shall be made by the Paying Agent in accordance with Section 8.5 to the Agent
for each Lender Group and pro rata among the Lender Groups on the basis of the
respective amounts owing to such Lender Groups.  Each Agent shall allocate to
the Lenders in its Lender Group each payment in respect of the Advances received
by such Agent as provided herein.  Payments in reduction of the principal amount
of the Advances shall be allocated and applied to Lenders pro rata based on
their respective portions of such

 

44

--------------------------------------------------------------------------------


 

Advances, or in any such case in such other proportions as each affected Lender
may agree upon in writing from time to time with such Agent and the Borrower. 
Payments of Yield shall be allocated and applied to Lenders pro rata based upon
the respective amounts of interest due and payable to them, determined as
provided above in Section 3.3.

 

Section 4.2                                    Due Date Extension.  If any
payment of principal or Yield with respect to any Advance falls due on a day
which is not a Business Day, then such due date shall be extended to the next
following Business Day, and additional Yield shall accrue and be payable for the
period of such extension at the rate applicable to such Advance.

 

Section 4.3                                    Taxes.  (a)  Payments Free of
Taxes.  Any and all payments by or on behalf of the Borrower or TPVG under or in
respect of this Agreement or any other Transaction Documents to which the
Borrower is a party shall be made free and clear of, and without deduction or
withholding for or on account of, any and all present or future taxes, levies,
imposts, deductions, charges or withholdings, and all liabilities (including
penalties, interest and additions to tax) with respect thereto, whether now or
hereafter imposed, levied, collected, withheld or assessed by any taxation
authority or other Governmental Authority (collectively, “Taxes”), unless
required by law.  If the Borrower or TPVG shall be required under any applicable
requirement of law to deduct or withhold any Taxes from or in respect of any sum
payable under or in respect of this Agreement or any of the other Transaction
Documents to an Affected Person (including for purposes of Section 5.1 and this
Section 4.3, any assignee, successor, or participant of an Affected Person),
(i) Borrower or TPVG (as applicable) shall make all such deductions and
withholdings in respect of Taxes, (ii) Borrower or TPVG (as applicable) shall
pay the full amount deducted or withheld in respect of Taxes to the relevant
taxation authority or other Governmental Authority in accordance with any
requirement of law, and (iii) the sum payable by Borrower or TPVG (as
applicable) shall be increased as may be necessary so that after Borrower or
TPVG (as applicable) has made all required deductions and withholdings
(including deductions and withholdings applicable to additional amounts payable
under this Section 4.3) the Affected Person receives an amount equal to the sum
it would have received had no such deductions or withholdings been made in
respect of Non-Excluded Taxes.  For purposes of this Agreement the term
“Non-Excluded Taxes” are Taxes other than (y) Taxes that are imposed on an
Affected Person’s overall net income (and franchise taxes imposed in lieu
thereof) by the jurisdiction under the laws of which the Affected Person is
organized or, in the case of an Affected Person that is a Lender, of its
applicable lending office, or any political subdivision thereof, unless such
Taxes are imposed as a result of the Affected Person having executed, delivered
or performed its obligations or received payments under, or enforced, this
Agreement or any of the other Transaction Documents (in which case such Taxes
will be treated as Non-Excluded Taxes) and (z) Taxes imposed by FATCA.

 

(b)                     In addition, the Borrower and TPVG hereby agree to pay
any present or future stamp, recording, documentary, excise, filing, intangible,
property or value-added taxes, or similar taxes, charges or levies that arise
from any payment made under or in respect of this Agreement or any other
Transaction Document or from the execution, delivery, enforcement or
registration of, any performance, receipt or perfection of a security interest
under, or otherwise with respect to, this Agreement or any other Transaction
Document (collectively, “Other Taxes”) and any liabilities (including penalties,
additions to tax, interest and expenses) arising therefrom or with respect
thereto.

 

45

--------------------------------------------------------------------------------


 

(c)                      The Borrower and TPVG hereby agree to indemnify each
Affected Person (including its direct or indirect beneficial owners) for, and to
hold them harmless against, the full amount of Non-Excluded Taxes and Other
Taxes imposed on or paid by the Affected Person (or any direct or indirect
beneficial owners thereof) (as applicable) and any liabilities (including
penalties, additions to tax, interest and expenses) arising therefrom or with
respect thereto.  Amounts payable by the Borrower under the indemnity set forth
in this Section 4.3(c) shall be paid on the Settlement Date occurring after the
date of delivery to the Borrower of written demand therefor by the
Administrative Agent (which demand shall be accompanied by a statement setting
forth in reasonable detail (1) the calculations of the amount being claimed,
(2) the basis therefor and (3) the event by reason of which it has become so
entitled); provided, that such demand is delivered on or prior to the fifth
Business Day prior to such Settlement Date and otherwise on the Settlement Date
following such Settlement Date; provided, further, that no Person shall be
indemnified pursuant to this Section 4.3(c) to the extent the reason for such
indemnification relates to, or arises from, the failure by such Person to comply
with the provisions of Section 4.3(e) or Section 4.3(f).  If any Lender receives
a refund in respect of any amounts paid by the Borrower pursuant to this
Section 4.3, which refund in the reasonable judgment of such Lender is allocable
to such payment, it shall promptly notify the Borrower of such refund and shall
promptly pay the amount of such refund to the Borrower, together with all
interest received by such Lender on such amount; provided, however, that the
Borrower, upon the request of such Lender, agrees to repay the amount paid over
to the Borrower by such Lender in the event such Lender is required to repay or
is not entitled to such refund.

 

(d)                     If the Borrower or TPVG shall make a payment directly to
the applicable taxing authority rather than to the Affected Person, then, within
thirty (30) days after the date of any payment of Taxes by the Borrower or TPVG
(or any Person making such payment on behalf of such Persons), the Borrower
shall furnish to the Affected Person for its own account a certified copy of the
original official receipt evidencing payment thereof.

 

(e)                      For purposes of this Section 4.3(e), the terms “United
States” and “United States person” shall have the meanings specified in
Section 7701 of the Code, as amended (or any successor sections).  Each Affected
Person (including for avoidance of doubt any assignee, successor or participant)
that either (i) is not organized under the laws of the United States, any State
thereof, or the District of Columbia or (ii) whose name does not include
“Incorporated,” “Inc.,” “Corporation,” “Corp.,” “P.C.,” “insurance company,” or
“assurance company” (a “Non-Exempt Person”) shall deliver or cause to be
delivered to Borrower, the Paying Agent and the Administrative Agent the
following properly completed and duly executed documents:

 

(i)                                     in the case of a Non-Exempt Person that
is not a United States person, a complete and executed (x) U.S. Internal Revenue
Service Form W-8BEN with Part II completed in which such Affected Person claims
the benefits of a tax treaty with the United States providing for a zero or
reduced rate of withholding (or any successor forms thereto), including all
appropriate attachments or (y) a U.S. Internal Revenue Service Form W-8ECI (or
any successor forms thereto); or

 

46

--------------------------------------------------------------------------------


 

(ii)                                  in the case of a Non-Exempt Person that is
an individual, (x) for non-United States persons, a complete and executed U.S.
Internal Revenue Service Form W-8BEN (or any successor forms thereto) and a
certificate substantially in the form of Exhibit I (a “Section 4.3 Certificate”)
or (y) for United States persons, a complete and executed U.S. Internal Revenue
Service Form W-9 (or any successor forms thereto); or

 

(iii)                               in the case of a Non-Exempt Person that is
organized under the laws of the United States, any State thereof, or the
District of Columbia and that is not a disregarded entity owned by a person that
is not a United States person, a complete and executed U.S. Internal Revenue
Service Form W-9 (or any successor forms thereto); or

 

(iv)                              in the case of a Non-Exempt Person that (x) is
not organized under the laws of the United States, any State thereof, or the
District of Columbia and (y) is treated as a corporation for U.S. federal income
tax purposes, a complete and executed U.S. Internal Revenue Service Form W-8BEN
(or any successor forms thereto) and a Section 4.3 Certificate; or

 

(v)                                 in the case of a Non-Exempt Person that
(A) is treated as a partnership or other non-corporate entity, and (B) is not
organized under the laws of the United States, any State thereof, or the
District of Columbia, (x)(i) a complete and executed U.S. Internal Revenue
Service Form W-8IMY (or any successor forms thereto) (including all required
documents and attachments) and (ii) a Section 4.3 Certificate, and (y) in the
case of a non-withholding foreign partnership or trust, without duplication,
with respect to each of its beneficial owners and the beneficial owners of such
beneficial owners looking through chains of owners to individuals or entities
that are treated as corporations for U.S. federal income tax purposes (all such
owners, “beneficial owners”), the documents that would be provided by each such
beneficial owner pursuant to this Section 4.3(e) if such beneficial owner were
an Affected Person; or

 

(vi)                              in the case of a Non-Exempt Person that is
disregarded for U.S. federal income tax purposes, the document that would be
required by clause (i), (ii), (iii), (iv), (v), (vii) and/or this clause (vi) of
this Section 4.3(e) with respect to its beneficial owner if such beneficial
owner were an Affected Person; or

 

(vii)                           in the case of a Non-Exempt Person that (A) is
not a United States person and (B) is acting in the capacity of an
“intermediary” (as defined in U.S. Treasury Regulations), (x)(i) a U.S. Internal
Revenue Service Form W-8IMY (or any successor form thereto) (including all
required documents and attachments) and (ii) a Section 4.3 Certificate, and
(y) if the intermediary is a “non-qualified intermediary” (as defined in U.S.
Treasury Regulations), from each person upon whose behalf the “non-qualified
intermediary” is acting the documents that would be required by clause (i),
(ii), (iii), (iv), (v), (vi), and/or this clause (vii) of Section 4.3(e) with
respect to each such person if each such person were an Affected Person.

 

If an Affected Person provides a form pursuant to Section 4.3(e)(i)(x) and the
form provided by the Affected Person at the time such Affected Person first
becomes a party to this Agreement or, with respect to a grant of a
participation, the effective date thereof, indicates a United States interest
withholding tax rate under the tax treaty in excess of zero, withholding tax at
such rate

 

47

--------------------------------------------------------------------------------


 

shall be treated as Taxes other than “Non-Excluded Taxes” (“Excluded Taxes”) and
shall not qualify as Non-Excluded Taxes unless and until such Affected Person
provides the appropriate form certifying that a lesser rate applies, whereupon
withholding tax at such lesser rate shall be considered Excluded Taxes solely
for the periods governed by such form.  If, however, on the date a person
becomes an assignee, successor or participant to this Agreement, an Affected
Person transferor was entitled to indemnification or additional amounts under
this Section 4.3, then the Affected Person assignee, successor or participant
shall be entitled to indemnification or additional amounts to the extent that
the Affected Person transferor was entitled to such indemnification or
additional amounts for Non-Excluded Taxes, and the Affected Person assignee,
successor or participant shall be entitled to additional indemnification or
additional amounts for any other or additional Non-Excluded Taxes.

 

(f)                       If a payment made to an Affected Person under this
Agreement or any Transaction Document would be subject to U.S. federal
withholding Tax imposed by FATCA if such Affected Person were to fail to comply
with the applicable reporting requirements of FATCA (including those contained
in section 1471(b) or 1472(b) of the Code, as applicable), such Affected Person
shall deliver to the Borrower and the Administrative Agent at the time or times
prescribed by law and at such time or times reasonably requested by the Borrower
or the Administrative Agent such documentation prescribed by Applicable Law
(including prescribed by section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by the Borrower or the
Administrative Agent as may be necessary for the Borrower and the Administrative
Agent to comply with their obligations under FATCA and to determine that such
Affected Person has complied with such Lender’s obligations under FATCA or to
determine the amount to deduct and withhold from such payment.  Solely for
purposes of this clause (f), “FATCA” shall include any amendments made to FATCA
after the date of this Agreement.

 

(g)                      For any period with respect to which an Affected Person
has failed to provide the Borrower or the Administrative Agent with the
appropriate form, certificate or other document described in Section 4.3(e) or
(f) (other than if such failure is due to a change in any requirement of law, or
in the interpretation or application thereof, occurring after the date on which
a form, certificate or other document originally was required to be provided),
such Affected Person shall not be entitled to indemnification or additional
amounts under Section 4.3(a) or (c) with respect to Non-Excluded Taxes imposed
by the United States by reason of such failure; provided, that should an
Affected Person become subject to Non-Excluded Taxes because of its failure to
deliver a form, certificate or other document required hereunder, the Borrower
shall take such steps as such Affected Person shall reasonably request, to
assist such Affected Person in recovering such Non-Excluded Taxes.

 

(h)                     Without prejudice to the survival of any other agreement
of the Borrower or TPVG hereunder, the agreements and obligations of the
Borrower and TPVG contained in this Section 4.3 shall survive the termination of
this Agreement and the other Transaction Documents.  Nothing contained in
Section 5.1 or this Section 4.3 shall require an Affected Person to complete,
execute or make available any of its Tax returns or any other information that
it deems to be confidential or proprietary, or whose completion, execution or
submission would, in such Affected Person’s judgment, materially prejudice such
Affected Person’s legal or commercial position.

 

48

--------------------------------------------------------------------------------


 

ARTICLE V

 

INCREASED COSTS, ETC.

 

Section 5.1                                    Increased Costs.  If due to the
introduction of or any change in or in the interpretation of any law or
regulation occurring or issued after the date hereof, the Administrative Agent,
any Agent, any Lender or other Investor, any Support Party, or any of their
respective Affiliates (each an “Affected Person”) determines that compliance
with any law or regulation or any guideline or request from any central bank or
other Official Body (whether or not having the force of law) (i) affects or
would affect the amount of capital required or expected to be maintained by such
Affected Person and such Affected Person determines that the amount of such
capital is increased by or based upon the existence of its obligations or
commitments hereunder or with respect hereto or to the funding thereof or
(ii) subjects any Affected Person to any Tax of any kind whatsoever with respect
to this Agreement or any Transaction Document, or changes the basis of taxation
of payments to such Affected Person in respect thereof (except for Non-Excluded
Taxes covered by Section 4.3) and the result of the foregoing is to increase the
cost to such Affected Person of making Advances or to reduce any amount
receivable hereunder, then, upon demand by such Affected Person (which demand
shall be accompanied by a statement setting forth in reasonable detail (1) the
calculations of the amount being claimed, (2) the basis therefor and (3) the
event by reason of which it has become so entitled), the Borrower agrees to pay
to such Affected Person or the Administrative Agent, for the account of such
Affected Person (as a third-party beneficiary), on the Distribution Date
following the date on which the Affected Person provides notice of such event to
the Borrower and the Collateral Manager (provided that such notice is delivered
on or prior to the fifth Business Day prior to such Distribution Date and
otherwise on the Distribution Date following such Distribution Date), subject to
and in accordance with the priorities set forth in Section 8.5, additional
amounts sufficient to compensate such Affected Person in the light of such
circumstances, to the extent that such Affected Person reasonably determines
such increase in capital to be allocable to the existence of any of such
obligations, commitments or fundings; provided that if such demand is delivered
after the later of (x) 180 days after such additional amounts requested
hereunder arose and (y) 30 days after the applicable Affected Person had
knowledge of such additional amount, the Borrower shall have no obligation to
pay such additional amounts.  Such written statement shall, in the absence of
manifest error, be rebuttably presumptive evidence of the subject matter
thereof.  Any Affected Person claiming any additional amounts payable pursuant
to this Section 5.1 agrees to use reasonable efforts (consistent with legal and
regulatory restrictions) to designate a different office or branch of such
Affected Person as its lending office or take such other actions if the making
of such a designation or taking of such other actions would avoid the need for,
or reduce the amount of, any such additional amounts and would not, in the
reasonable judgment of such Affected Person, be otherwise disadvantageous to
such Affected Person.

 

Section 5.2                                    Funding Losses.  The Borrower
hereby agrees that upon demand by any Affected Person (which demand shall be
accompanied by a statement setting forth in reasonable detail (1) the
calculations of the amount being claimed, (2) the basis therefor and (3) the
event by reason of which it has become so entitled) it will indemnify such
Affected Person on an after-tax basis against any loss or expense which such
Affected Person may sustain or incur, as reasonably determined by such Affected
Person, as a result of any voluntary prepayment of any Advance for

 

49

--------------------------------------------------------------------------------


 

which two Business Days’ prior written notice was not delivered in accordance
with Section 2.4(a)(i) or any mandatory prepayment of any Advance, on the
Distribution Date following the date on which the Affected Person provides
notice of such event to the Borrower and the Collateral Manager (provided that
such notice is delivered on or prior to the third Business Day prior to such
Distribution Date and otherwise on the Distribution Date following such
Distribution Date); provided that if such demand is delivered after the later of
(x) 180 days after such loss or expense requested hereunder was incurred and
(y) 30 days after the applicable Affected Person had knowledge of such loss or
expense, the Borrower shall have no obligation to indemnify such Affected Person
against such loss or expense.  Such written statement shall, in the absence of
manifest error, be rebuttably presumptive evidence of the subject matter
thereof.  The amount to be paid by the Borrower to any Affected Person in order
to so indemnify such Affected Person for any loss occasioned by any of the
events described in this paragraph, and as liquidated damages therefor, shall be
equal to the excess of (i) the amount of Yield which otherwise would have
accrued on the principal amount so paid or prepaid during the period (the
“Indemnity Period”) commencing with the date of such payment or prepayment and
ending on the next Distribution Date (provided that such payment or prepayment
is made on or prior to the third Business Day prior to such Distribution Date
and otherwise on the Distribution Date following such Distribution Date), over
(ii) the amount of income, if any, received by the applicable Affected Person
during the Indemnity Period from the investment by such Affected Person of the
principal amount so paid or prepaid.

 

ARTICLE VI

 

EFFECTIVENESS; CONDITIONS TO ADVANCES

 

Section 6.1                                    Effectiveness.  This Agreement
shall become effective on the first day (the “Effective Date”) on which the
Administrative Agent, on behalf of the Lenders, shall have received the
following, each in form and substance satisfactory to the Administrative Agent:

 

(a)                                 Agreement.  This Agreement executed by each
party thereto;

 

(b)                                 Notes.  For each Lender Group, a Note duly
completed and executed by the Borrower and payable to the Agent for such Lender
Group;

 

(c)                                  Accounts.  Evidence that the Collection
Account and the Security Deposit Collection Account have been established;

 

(d)                                 Transaction Documents.  Executed
counterparts of each of the other Transaction Documents and the Custodian Fee
Letter, duly executed by each of the parties thereto;

 

(e)                                  Resolutions.  A copy of the resolutions of
the Board of Managers (or similar items) of the Borrower and the Board of
Directors of TPVG approving the Transaction Documents to be delivered by it
hereunder and the transactions contemplated hereby, certified by its Secretary
or Assistant Secretary;

 

50

--------------------------------------------------------------------------------


 

(f)                                   Charters.  The Certificate of Formation of
each of the Borrower and TPVG certified by the Secretary of State of its
jurisdiction of organization; and a certified copy of the Borrower’s limited
liability company agreement and TPVG’s articles of incorporation;

 

(g)                                  Good Standing Certificates.  Good Standing
Certificates for each of the Borrower and TPVG issued by the applicable Official
Body of its jurisdiction of organization;

 

(h)                                 Incumbency.  A certificate of the Secretary
or Assistant Secretary of each of the Borrower and TPVG certifying the names and
true signatures of the officers authorized on its behalf to sign this Agreement
and the other Transaction Documents to be delivered by it;

 

(i)                                     Filings.  Copies of proper financing
statements, as may be necessary or, in the opinion of the Administrative Agent,
desirable under the UCC of all appropriate jurisdictions or any comparable law
to perfect the security interest of the Administrative Agent on behalf of the
Secured Parties in all Borrower Collateral in which an interest may be pledged
hereunder;

 

(j)                                    Searches.  Certified copies of Requests
for Information or Copies (Form UCC-11) (or a similar search report certified by
a party acceptable to the Administrative Agent), dated a date reasonably near to
the Effective Date, listing all effective financing statements which name the
Borrower or TPVG (under their respective present names and any previous names)
as debtor and which are filed in the jurisdictions in which filings were made
pursuant to Section 6.1(i), together with copies of such financing statements;

 

(k)                                 Opinions.  Legal opinions of Troutman
Sanders, LLP, special counsel for the Borrower and TPVG, and of Nixon Peabody,
LLP, counsel for the Custodian, each in form and substance satisfactory to the
Administrative Agent covering such matters as the Administrative Agent may
reasonably request;

 

(l)                                     No Event of Default, etc.  A certificate
of the Borrower that each of the Transaction Documents is in full force and
effect and (i) no Event of Default or Unmatured Event of Default has occurred
and is continuing or will result from the issuance of the Notes and the
borrowing hereunder and (ii) the representations and warranties of the Borrower
and TPVG contained herein and in the other Transaction Documents are true and
correct as of the Effective Date;

 

(m)                             Termination of Existing Liens.  Executed UCC
termination statements, if any, necessary to release all security interests and
other rights of any Person in the Contract Payments or the related Contracts
previously granted by the Borrower or TPVG and the executed pay-off letters
reasonably requested by the Agents;

 

(n)                                 Payment of Fees.  The Administrative Agent
shall have received evidence that all Fees due to the Lenders on the Effective
Date have been paid in full;

 

(o)                                 No Material Adverse Change.  No material
adverse change with respect to the financial condition, collateral, operations,
industry, business or prospects of TPVG or the Borrower, or any of its
subsidiaries, shall have occurred and no litigation shall have commenced which,
if successful, could have a material adverse effect upon any of the foregoing;
and

 

51

--------------------------------------------------------------------------------


 

(p)                                 Other.  Such other approvals, documents,
opinions, certificates and reports as the Administrative Agent may reasonably
request.

 

Section 6.2                                    Advances.  The making of each
Advance is subject to the condition that the Effective Date shall have occurred
and to the following further conditions precedent that:

 

(a)                                 No Event of Default, etc.  Each of the
Transaction Documents shall be in full force and effect and (i) no Event of
Default or Unmatured Event of Default has occurred and is continuing or will
result from the making of such Advance, (ii) the representations and warranties
of the Borrower and TPVG contained herein and in the other Transaction Documents
are true and correct as of the related Advance Date, with the same effect as
though made on the date of (and after giving effect to) such Advance,
(iii) after giving effect to such Advance, the aggregate outstanding principal
balance of the Advances hereunder will not exceed the Borrowing Base on such
day, and (iv) no successor Collateral Manager shall have been appointed;

 

(b)                                 Advance Request, etc.  The Paying Agent
shall have received the Advance Request for such Advance in accordance with
Section 2.2, together with all items required to be delivered in connection
therewith;

 

(c)                                  Revolving Period.  The Revolving Period
shall not have ended;

 

(d)                                 Custodial Receipt.  The Administrative Agent
shall have received a duly completed and executed Certification from the
Custodian;

 

(e)                                  Borrowing Base Confirmation.  The
Administrative Agent and the Paying Agent shall have received an Officer’s
Certificate (which may be included as part of the Advance Request and includes a
Borrowing Base Certificate in the form of Exhibit L) computed as of the date of
such requested Advance and after giving effect thereto and to the purchase by
the Borrower of the Contracts to be purchased by it under the Sale Agreement on
such date, certifying that (i) the aggregate principal amount of all Advances
shall not exceed the Borrowing Base, calculated as of the Advance Date as if the
Contracts purchased by the Borrower on such Advance Date were owned by the
Borrower and (ii) the Borrower has Funded Equity at that time in an amount at
least equal to $25,000,000;

 

(f)                                   Hedging Agreements.  The Administrative
Agent shall have received evidence, in form and substance satisfactory to the
Required Lenders, that the Borrower has entered into Hedging Agreements to the
extent required by, and satisfying the requirements of, Section 10.6;

 

(g)                                  IPO.  The Collateral Manager shall complete
the initial public offering of its common equity to third-party investors in an
amount at least equal to $100,000,000;

 

(h)                                 Asset Quality Tests.  The Borrower shall be
in compliance with each of the Asset Quality Tests;

 

(i)                                     Asset Coverage Ratio.  TPVG’s Asset
Coverage Ratio shall not be less than 2:1;

 

52

--------------------------------------------------------------------------------


 

(j)                                    Borrower’s Certification.  The Borrower
shall have delivered to the Administrative Agent and the Paying Agent an
Officer’s Certificate (which may be included as part of the Advance Request)
dated the date of such requested Advance certifying that the conditions
described in subsections 6.2(a) through 6.2(i) have been satisfied;

 

(k)                                 Rating Letters.  Solely with respect to the
initial advance to be made by each Conduit Lender, the Administrative Agent
shall have received a letter from each applicable Rating Agency confirming its
rating of such Conduit Lender; and

 

(l)                                     Other.  The Administrative Agent shall
have received such other approvals, documents, opinions, certificates and
reports as they may request, which request is reasonable as to content and
timing.

 

ARTICLE VII

 

ADMINISTRATION AND MANAGEMENT OF TRANSFERRED CONTRACTS

 

Section 7.1                                    Retention and Termination of the
Collateral Manager.  (a)  The management, administering and collection of the
Transferred Contracts shall be conducted by the Person designated as Collateral
Manager from time to time in accordance with this Section 7.1(a).  Subject to
early termination due to the occurrence of a Collateral Manager Default or as
otherwise provided below in this Section 7.1, TPVG is hereby designated, and
hereby agrees to serve, as Collateral Manager until the termination of this
Agreement.  Any designation of a successor Collateral Manager under this
Agreement shall become effective upon such successor Collateral Manager’s
agreement to perform the duties and obligations of the Collateral Manager
pursuant to the terms hereof and TPVG shall continue to perform the obligations
of the Collateral Manager hereunder until such successor Collateral Manager
shall have assumed the responsibilities and obligations of the Collateral
Manager.  The Collateral Manager may, with the prior consent of the
Administrative Agent, subcontract with any other Person for the management,
administering or collecting the Transferred Contracts; provided that the
Collateral Manager shall remain liable for the performance of the duties and
obligations of the Collateral Manager pursuant to the terms hereof.  The
Administrative Agent consents to the Collateral Manager subcontracting with
Vastardis Capital Services Holdings LP to provide such services with respect to
the Transferred Contracts.

 

(b)                                 [Reserved]At least 30 days (or such shorter
period of time as may be reasonable under the circumstances, as determined by
the Backup Collateral Manager in its sole discretion) prior to the delivery of a
notice of termination of the Collateral Manager, the Administrative Agent shall
notify the Backup Collateral Manager in writing to perform a data mapping (at
the cost of the Borrower) with respect to the management systems utilized by the
Collateral Manager.  Upon the termination or resignation of the Collateral
Manager, the Backup Collateral Manager shall, upon the receipt of notice of such
resignation or termination, within 30 days commence collateral management
activities in place of TPVG and shall, subject to the provisions of
Section 11.1, for the purposes of this Agreement, become Collateral Manager. 
Until such time as the Administrative Agent notifies TPVG that the Backup
Collateral Manager has commenced collateral management activities in the place
of TPVG, TPVG shall continue to perform the obligations of the Collateral
Manager hereunder.  Upon the Backup Collateral

 

53

--------------------------------------------------------------------------------


 

Manager’s assumption of the obligations of Collateral Manager pursuant to this
Agreement, the Collateral Manager shall deliver to the Backup Collateral Manager
all documents and instruments and monies held by it under this Agreement, and
the Collateral Manager and the Administrative Agent shall execute and deliver
such instruments and do such other things as may reasonably be required for
fully and certainly vesting and confirming in the successor Backup Collateral
Manager all such rights, powers, duties, and obligations.  Notwithstanding
anything contained herein to the contrary, the resignation or termination of the
Collateral Manager shall not become effective until the Backup Collateral
Manager or an entity reasonably acceptable to the Administrative Agent shall
have assumed the responsibilities and obligations of the Collateral Manager.

 

(c)                                  The Collateral Manager shall notNeither the
Collateral Manager nor the Backup Collateral Manager shall resign from the
obligations and duties imposed on it by this Agreement as Collateral Manager. 
In the event that the or Backup Collateral Manager determines that,, as the case
may be, except upon a determination that by reason of a change in legal
requirements, the performance of its duties hereunder would cause it to be in
violation of such legal requirements in a manner which would have a material
adverse effect on the Collateral Manager or Backup Collateral Manager, as the
case may be, and the Administrative Agent does not elect to waive the
obligations of the Collateral Manager or the Backup Collateral Manager,
respectively, to perform the duties which render it legally unable to act or to
delegate those duties to another Person (which determination shall be evidenced
by an Opinion of Counsel to such effect), then the Collateral Manager or Backup
Collateral Manager, as the case may be, may give notice of such determination to
the Administrative Agent and, no less than ninety (90) days following delivery
of such notice, cease to operate as Collateral Manager or Backup Collateral
Manager, respectively.  No such action of the Collateral Manager or Backup
Collateral Manager, as the case may be, shall become effective until a successor
entity reasonably acceptable to the Administrative Agent shall have assumed the
responsibilities and obligations of such Person in accordance with this
Agreement.  The parties hereto agree that such cessation of operation by the
Collateral Manager or the Backup Collateral Manager, as the case may be, shall
be a breach of covenant under this Agreement.  Notwithstanding anything
contained herein regarding the prohibition against the Collateral Manager or
Backup Collateral Manager’s resignation, as the case may be, the sole remedy for
such action shall be that the Administrative Agent shall have the right to
appoint a successor Collateral Manager.  The or Backup Collateral Manager,
respectively.  Neither the Collateral Manager nor the Backup Collateral Manager
shall have no liability to any party for any such resignation.  The parties
hereto agree to treat any such Backup Collateral Manager resignation as
confidential information hereunder in accordance with Section 18.14.

 

(d)                                 Any Person (i) into which the Collateral
Manager or Backup Collateral Manager may be merged or consolidated in accordance
with the terms of this Agreement, (ii) resulting from any merger or
consolidation to which the Collateral Manager or Backup Collateral Manager, as
applicable, shall be a party, (iii) acquiring by conveyance, transfer or lease
substantially all of the assets of the Collateral Manager or Backup Collateral
Manager, as applicable, or (iv) succeeding to the business of the Collateral
Manager or Backup Collateral Manager, as applicable, in any of the foregoing
cases, shall execute an agreement of assumption to perform every obligation of
the Collateral Manager or Backup Collateral Manager, as applicable, under this
Agreement and, whether or not such assumption agreement is executed,

 

54

--------------------------------------------------------------------------------


 

shall be the successor to the Collateral Manager or Backup Collateral Manager,
as applicable, under this Agreement without the execution or filing of any paper
or any further act on the part of any of the parties to this Agreement, anything
in this Agreement to the contrary notwithstanding.

 

(e)                                  In the event the Backup Collateral Manager
assumes the obligations of the Collateral Manager pursuant to this Section 7.1,
the Backup Collateral Manager shall also thereupon so assume all of the rights
and obligations of the outgoing Collateral Manager under the Lockbox
Agreements.  In such event, the Backup Collateral Manager shall be deemed to
have assumed all of the Collateral Manager’s interest therein and to have
replaced the Collateral Manager as a party to each Lockbox Agreement to the same
extent as if such Lockbox Agreement had been assigned to the Backup Collateral
Manager, except that the Collateral Manager shall not thereby be relieved of any
liability or obligations to the Lockbox Bank under such Lockbox Agreement.  The
Collateral Manager shall, upon request of the Administrative Agent, but at the
expense of the Collateral Manager, deliver to the Backup Collateral Manager all
documents and records relating to the Lockbox Agreements and an accounting of
amounts collected and held by the Lockbox Banks and the Collection Account Bank
and otherwise use its best efforts to effect the orderly and efficient transfer
of the Lockbox Agreements to the Backup Collateral Manager.

 

(f)                                   If the Backup Collateral Manager assumes
the role of successor Collateral Manager, it shall be reimbursed by the Borrower
for any out-of-pocket costs and expenses incurred in connection with the
liquidation of any Transferred Contracts which have been approved in writing by
the Administrative Agent.

 

(g)                                 If the Backup Collateral Manager assumes the
role of successor Collateral Manager, the Backup Collateral Manager shall, by
the fifteenth (15th) Business Day following the later of (i) the day of such
assumption of duties and (ii) the day on which TPVG provides the Backup
Collateral Manager with a list of all licenses TPVG then has (and TPVG shall
promptly provide the Backup Collateral Manager a list of all licenses TPVG then
has), determine which licenses, approvals and consents were necessary or
required to be obtained by TPVG in connection with the performance of its
obligations as Collateral Manager and as soon as reasonably practicable
thereafter obtain all licenses, approvals and consents necessary or required to
be obtained in connection with the performance by the Backup Collateral Manager
of its obligations as successor Collateral Manager hereunder, except where the
failure to so obtain such licenses, approvals or consents is not reasonably
likely to have a material adverse effect on the Backup Collateral Manager’s
ability to perform its obligations as successor Collateral Manager hereunder.

 

Section 7.2                                    Duties of the Collateral
Manager.  The Collateral Manager shall manage, administer and make collections
on the Transferred Contracts and perform the other actions required by the
Collateral Manager under the terms and provisions of this Agreement.

 

(a)                                 The Collateral Manager shall take or cause
to be taken all such actions as may be reasonably necessary or advisable to
attempt to collect the Contract Payments from time to time, (i) all in
accordance with (1) Applicable Laws and (2) the applicable Transferred Contract,
(ii) with reasonable care and diligence using that degree of skill and attention
that a

 

55

--------------------------------------------------------------------------------


 

similarly-situated prudent person engaging in such activities would exercise,
(iii) without limitation to its obligations under the preceding clauses (i) and
(ii) and with no less care than the Collateral Manager exercises with respect to
all comparable Contracts that it manages for itself and others and (iv) in
accordance in all material respects with the Credit and Collection Policy.  Each
of the Borrower, the Secured Parties and the Administrative Agent hereby
appoints the Collateral Manager, from time to time designated pursuant to
Section 7.1, as agent for itself and in its name to enforce and administer their
respective rights and interests in the Contract Payments and the related
Transferred Contracts.

 

(b)                                 The Collateral Manager shall administer the
Collections in respect of the Contract Payments in accordance with the
procedures described herein. The Collateral Manager shall transfer, or cause to
be transferred, all Collections on deposit in each Lockbox Account (which
constitute collected funds pursuant to the terms of the Lockbox Agreement) to
the Collection Account by the close of business on the third Business Day
following the date such Collections are received in such Lockbox Account and the
Collateral Manager shall promptly deposit all Collections received directly by
it into the Collection Account.  The Collateral Manager shall transfer, or cause
to be transferred, all security deposits with respect to the Transferred
Contracts on deposit in each Lockbox Account (which constitute collected funds
pursuant to the terms of the Lockbox Agreement) to the Security Deposit
Collection Account by the close of business on the third Business Day following
the date such security deposits are received in such Lockbox Account and the
Collateral Manager shall promptly deposit all such security deposits received
directly by it into the Security Deposit Collection Account.  The Collateral
Manager shall make such deposits or payments by electronic funds transfer
through the Automated Clearing House system, or by wire transfer

 

(c)                                  Except as otherwise permitted in this
Agreement, the Collateral Manager shall not forgive, discharge, compromise,
waive or cancel the terms of any Contract Payment or amend, modify or waive any
term or condition of any Contract related thereto, except with the written
consent of the Administrative Agent.  Except as in accordance with this
Agreement or the Credit and Collection Policy, the Collateral Manager shall not
extend, amend or otherwise modify the terms of any Contract Payment or amend or
modify any term or condition of any Contract related thereto, except with the
written consent of the Administrative Agent.

 

(d)                                 The Collateral Manager shall hold in trust
for the Borrower and the Secured Parties in accordance with their respective
interests all Records that evidence or relate to the Contract Payments not
previously delivered to the Custodian and shall, as soon as practicable upon
demand of the Administrative Agent, make available, or, upon the occurrence and
during the continuation of a Collateral Manager Default, deliver to the
Administrative Agent all Records in its possession which evidence or relate to
the Contract Payments.

 

(e)                                  The Collateral Manager shall, as soon as
practicable following receipt thereof, turn over to TPVG any cash collections or
other cash proceeds received with respect to each Contract which does not
constitute a Transferred Contract.

 

(f)                                   Anything herein to the contrary
notwithstanding, TPVG shall perform its obligations under the Transferred
Contracts to the same extent as if the Transferred Contracts had not been sold
by it.

 

56

--------------------------------------------------------------------------------


 

Section 7.3                                    Representations and Warranties of
the Collateral Manager.  The Collateral Manager represents, warrants and
covenants as of the Effective Date and as of the date of each Advance as to
itself:

 

(a)                                 Organization and Good Standing.  It has been
duly organized and is validly existing as a corporation in good standing under
the laws of its jurisdiction of organization, with power and authority to own
its properties and to conduct its business as such properties are currently
owned and such business is currently conducted, and has the power, authority and
legal right to enter into and perform its obligations under this Agreement and
the other Transaction Documents to which it is a party;

 

(b)                                 Due Qualification.  It is duly qualified to
do business as a foreign corporation in good standing and has obtained all
necessary licenses and approvals in all jurisdictions where the failure to do so
would have a material adverse effect on its ability to perform its obligations
under its Transaction Documents and its ability to enforce the Transferred
Contracts and the other Borrower Collateral;

 

(c)                                  Power and Authority.  It has the power and
authority to execute and deliver this Agreement and the Transaction Documents to
which it is a party (in any capacity) and to perform its obligations hereunder
and thereunder; and the execution, delivery and performance of this Agreement
and the Transaction Documents to which it is a party (in any capacity) have been
duly authorized by the Collateral Manager by all necessary corporate action;

 

(d)                                 Binding Obligations.  This Agreement and the
Transaction Documents to which it is a party (in any capacity) have been
executed and delivered by the Collateral Manager and, assuming due
authorization, execution and delivery by each other party hereto and thereto,
constitute its legal, valid and binding obligations enforceable against it in
accordance with their respective terms, except as enforceability may be limited
by (A) bankruptcy, insolvency, reorganization, or other similar laws affecting
the enforcement of creditors’ rights generally, (B) equitable limitations on the
availability of specific remedies, regardless of whether such enforceability is
considered in a proceeding in equity or at law and (C) implied covenants of good
faith and fair dealing;

 

(e)                                  No Violation.  The execution, delivery and
performance of this Agreement and the Transaction Documents to which it is a
party (in any capacity), the consummation of the transactions contemplated
thereby and the fulfillment of the terms thereof do not (A) conflict with,
result in any breach of any of the terms and provisions of, or constitute (with
or without notice or lapse of time) a default under, its organizational
documents, or any material indenture, agreement, mortgage, deed of trust or
other instrument to which it is a party or by which it or its properties are
bound, (B) result in the creation or imposition of any Adverse Claim upon any of
its properties pursuant to the terms of any such material indenture, agreement,
mortgage, deed of trust or other instrument (except as may be created pursuant
to this Agreement or any other Transaction Document), or (C) violate in any
material respect any law, order, rule or regulation applicable to it of any
Official Body having jurisdiction over it or any of its properties;

 

(f)                                   No Proceedings.  There are no proceedings
or investigations pending or, to the best of the Collateral Manager’s knowledge,
threatened against it, before any Official Body

 

57

--------------------------------------------------------------------------------


 

having jurisdiction over it or its properties (A) asserting the invalidity of
any of the Transaction Documents, (B) seeking to prevent the issuance of the
Notes or the consummation of any of the transactions contemplated by the
Transaction Documents, (C) seeking any determination or ruling that would
reasonably be expected to have a material adverse effect on the performance by
it of its obligations under, or the validity or enforceability of, any of the
Transaction Documents or (D) that would reasonably be expected to have a
material adverse effect on any Contract or other Borrower Collateral or
(E) seeking any determination or ruling that would reasonably be expected to
materially and adversely affect the federal income tax or other federal, state
or local tax attributes of the Notes or seeking to impose any excise, franchise,
transfer or similar tax upon the Notes or the sale and assignment of the
Transferred Contracts hereunder;

 

(g)                                  No Consents.  No consent, license,
approval, authorization or order of, or registration, declaration or filing
with, any Official Body having jurisdiction over it or any of its properties is
required to be made in connection with the execution, delivery or performance of
this Agreement and the Transaction Documents to which it is a party (in any
capacity) or the consummation of the transactions contemplated thereby, in each
case other than (A) consents, licenses, approvals, authorizations, orders,
registrations, declarations or filings which have been obtained or made and
continuation statements and renewals in respect thereof and (B) where the lack
of such consents, licenses, approvals, authorizations, orders, registrations,
declarations or filings would not have a material adverse effect on its ability
to perform its obligations under its Transaction Documents and its ability to
enforce the Transferred Contracts and the other Borrower Collateral;

 

(h)                                 Taxes; ERISA.  It has filed on a timely
basis all tax returns (including foreign, federal, state, local and otherwise)
required to be filed and has paid all taxes due and payable by it and any
assessments made against it or any of its property and all other taxes, fees or
other charges imposed on it or any of its property by any Official Body (other
than any amount the validity of which is currently being contested in good faith
by appropriate proceedings and with respect to which reserves in conformity with
GAAP have been provided on the books of the Collateral Manager).  It is not
liable for taxes payable by any other Person.  No tax lien or similar Adverse
Claim has been filed, and no claim is being asserted, with respect to any such
tax, assessment or other governmental charge.  Any taxes, fees and other
governmental charges payable by the Collateral Manager in connection with the
execution and delivery of this Agreement and the other Transaction Documents and
the transactions contemplated hereby or thereby have been paid or shall have
been paid if and when due at or prior to the Effective Date.  Each benefit plan,
if any, of the Collateral Manager that is a “defined benefit plan” as defined in
Section 3(35) of ERISA is in compliance in all material respects with ERISA and
there is no Lien of the Pension Benefit Guaranty Corporation on any of the
Borrower Collateral;

 

(i)                                     Investment Company Status.  As of the
completion of its initial public offering of its common equity, it will have
elected to be regulated as a business development company under the 1940 Act;

 

(j)                                    Information True and Correct.  All
information heretofore or hereafter furnished by or on behalf of the Collateral
Manager in writing to the Borrower, any Lender, any Agent, the Paying Agent or
the Administrative Agent in connection with this Agreement or any transaction
contemplated hereby is and will be true and complete in all material respects
and

 

58

--------------------------------------------------------------------------------


 

does not omit to state a material fact necessary to make the statements
contained therein not misleading;

 

(k)                                 Credit and Collection Policy.  Attached as
Exhibit K is a true and correct copy of the Credit and Collection Policy as in
effect on the date hereof.  All of the Contract Payments and Contracts managed
by the Collateral Manager are being managed in accordance with the Credit and
Collection Policy in all material respects;

 

(l)                                     Financial Statements.  The Collateral
Manager has delivered to each Lender complete and correct copies of (A) the
unaudited consolidated financial statements of the Collateral Manager for the
fiscal year most recently ended, and (B) the unaudited consolidated financial
statements of the Collateral Manager for the fiscal quarter most recently ended,
in each case when required to be delivered under Section 7.4(n).  Such financial
statements (including the related notes) fairly present the financial condition
of the Collateral Manager as of the respective dates thereof and the results of
operations for the periods covered thereby, each in accordance with GAAP.  There
has been no material adverse change in the business, operations, financial
condition, properties or assets of the Collateral Manager since July 1, 2013;

 

(m)                             Eligibility of Contract Payments.  All Contract
Payments included as Eligible Contract Payments in the calculation of the
Borrowing Base in the most recently delivered Compliance Certificate are
Eligible Contract Payments; and

 

(n)                                 Other Documents.  The representations and
warranties made by it (in any capacity) in each of the other Transaction
Documents to which it is a party are true and correct in all material respects
as of the date(s) made or deemed made (or, if such representation speaks to an
earlier date, as of such earlier date).

 

(o)                                 Selection Procedures.  In selecting the
Eligible Contract Payments hereunder, no selection procedures were employed
which are intended to be adverse to the interests of the Lender Group.

 

Section 7.4                                    Covenants of the Collateral
Manager.  Until the date after the end of the Revolving Period on which the
Advances shall have been repaid in full, all Yield shall have been paid, and no
other amount shall be owing to the Secured Parties under this Agreement:

 

(a)                                 Compliance with Agreements and Applicable
Laws.  The Collateral Manager shall perform each of its obligations under this
Agreement and the other Transaction Documents and comply with all federal, state
and local laws and regulations applicable to it and its business and properties,
including the Contracts and Contract Payments and all Proceeds thereof,
including those relating to truth in lending, retail installment sales, fair
credit billing, fair credit reporting, equal credit opportunity, fair debt
collection practices, and privacy, except to the extent that the failure to so
comply would not reasonably be expected to have a material adverse effect on its
business, assets, property, business condition (financial or other), funding
arrangements or prospects.

 

(b)                                 Maintenance of Existence and Conduct of
Business.  The Collateral Manager shall: (i) do or cause to be done all things
necessary to (A) preserve and keep in full force and effect its existence as a
corporation and its rights and franchises in the jurisdiction of

 

59

--------------------------------------------------------------------------------


 

its formation and (B) qualify and remain qualified as a foreign corporation in
good standing and preserve its rights and franchises in each jurisdiction in
which the failure to so qualify and remain qualified and preserve its rights and
franchises would reasonably be expected to have a material adverse effect on its
business, assets, property, business condition (financial or other), funding
arrangements or prospects; (ii) continue to conduct its business substantially
as now conducted or as otherwise permitted hereunder and under its
organizational documents; and (iii) at all times maintain, preserve and protect
all of its licenses, permits, charters and registrations except where the
failure to maintain, preserve and protect such licenses, permits, charters and
registrations would not reasonably be expected to have a material adverse effect
on its business, assets, property, business condition (financial or other),
funding arrangements or prospects.

 

(c)                                  Books and Records.  The Collateral Manager
shall (or shall cause its agent to) keep proper books of record and account in
which full and correct entries shall be made of all financial transactions and
the assets and business of the Collateral Manager in accordance with GAAP;
maintain and implement administrative and operating procedures (including the
ability to recreate records evidencing the Contracts and the Principal Balances
thereof in the event of the destruction of the originals thereof); and keep and
maintain all documents, books, records and other information necessary or
reasonably advisable for the collection of all Contracts.

 

(d)                                 Payment, Performance and Discharge of
Obligations.  The Collateral Manager shall pay, perform and discharge or cause
to be paid, performed and discharged promptly all Charges payable by it except
where the failure to so pay, discharge or otherwise satisfy such obligation
would not, individually or in the aggregate, be expected to have a material
adverse effect on its business, assets, property, business condition (financial
or other), funding arrangements or prospects.

 

(e)                                  ERISA.  The Collateral Manager shall give
the Administrative Agent and each Lender prompt written notice of any event that
could result in the imposition of a Lien under Section 412 of the Code or
Section 303(K) or 4068 of ERISA.  The Collateral Manager shall not, and shall
not cause or permit any of its Affiliates to, cause or permit to occur an event
that could result in the imposition of a Lien under Section 412 of the IRC or
Section 303(K) or 4068 of ERISA.

 

(f)                                   Compliance with Contracts and Credit and
Collection Policy.  The Collateral Manager shall, at its expense, timely and
fully perform and comply with all material provisions, covenants and other
promises required to be observed by it under any Transferred Contracts (except,
in the case of a successor Collateral Manager (whether the Backup Collateral
Manager or otherwise), such material provisions, covenants and other provisions
shall only include those provisions relating to the collection and management of
the Contract Payments to the extent such obligations are set forth in a document
included in the related Contract File) and shall comply with the Credit and
Collection Policy in all material respects with respect to all such Contracts
and the Contract Payments relating thereto.  The Collateral Manager shall
maintain such insurance as is customary and desirable for Persons engaged in its
business and as required by Applicable Law.

 

(g)                                  Facility Documents.  The Collateral Manager
shall comply with the terms of and employ the procedures outlined in this
Agreement, and all of the other Transaction

 

60

--------------------------------------------------------------------------------


 

Documents to which it is a party and take all such action to such end consistent
with the provisions of Section 7.2(a) as may be from time to time reasonably
requested by the Administrative Agent.

 

(h)                                 Maintain Records of Transferred Contracts. 
The Collateral Manager shall (or shall cause its agent to), at its own cost and
expense, maintain satisfactory and complete records of the Borrower Collateral,
including a record of all payments received and all credits granted with respect
to the Borrower Collateral and all other dealings with the Borrower Collateral. 
The Collateral Manager shall maintain (or shall cause its agent to maintain) its
computer systems so that, from and after the time of sale under the Sale
Agreement of the Contracts to the Borrower, the Collateral Manager’s (or such
agent’s) master computer records (including any back-up archives) that refer to
a Transferred Contract shall indicate the interest of the Borrower and the
Administrative Agent in such Transferred Contract and that such Transferred
Contract is owned by the Borrower and has been pledged to the Administrative
Agent for the benefit of the Secured Parties pursuant to this Agreement.

 

(i)                                     Liens.  The Collateral Manager shall not
create, incur, assume or permit to exist any Lien on or with respect to any of
its rights under any of the Transaction Documents, whether with respect to the
Contract Payments, the Contracts, the Lockbox Accounts or any other Borrower
Collateral other than Permitted Liens.

 

(j)                                    [Reserved].

 

(k)                                 Commingling.  The Collateral Manager shall
not deposit or permit the deposit of any funds (other than Excluded Amounts)
that do not constitute Collections of Contract Payments or other proceeds of any
Transferred Contracts into a Lockbox Account.

 

(l)                                     Taxes.  The Collateral Manager will file
on timely basis all material tax returns (including foreign, federal, state,
local and otherwise) required to be filed and will pay all material taxes due
and payable by it or any assessments made against it or any of its property and
all other material taxes, fees or other charges imposed on it or any of its
property by any Official Body (other than any amount the validity of which is
contested in good faith by appropriate proceedings and with respect to which
reserves in conformity with GAAP are provided on the books of the Collateral
Manager).

 

(m)                             Servicing Obligations.  The Collateral Manager
will not (i) amend, waive or otherwise modify the Credit and Collection Policy
without the prior written consent of the Required Lenders, (ii) agree to any
amendment, waiver or other modification of the Transaction Document to which it
is a party without the prior written consent of the Required Lenders,
(iii) interpose any claims, offsets or defenses it may have as against the
Borrower as a defense to its performance of its obligations in favor of any
Affected Party hereunder or under any other Transaction Documents or (iv) change
its fiscal year to be other than January 1 through December 31.

 

(n)                                 Notices, Financial Reporting.  The
Collateral Manager (except in the case of successor Collateral Manager (whether
the Backup Collateral Manager or otherwise)) shall

 

61

--------------------------------------------------------------------------------


 

furnish, or cause to be furnished, to the Administrative Agent, the Backup
Collateral Manager and each Lender:

 

(i)                                     as soon as available and in any event on
or before May 31 of each year, a copy of the audited consolidated financial
statements for the prior year for the Collateral Manager and its consolidated
Subsidiaries, TriplePoint Capital LLC and the Investment Adviser, including the
prior comparable period (if any) from the preceding fiscal year and certified by
Independent Accountants (the report of which shall be unqualified), together
with consolidating financial statements for the Collateral Manager certified by
an Executive Officer of the Collateral Manager with appropriate knowledge
stating that the information set forth therein fairly presents the financial
condition of the Collateral Manager and its consolidated Subsidiaries as of and
for such fiscal year, with all such financial statements being prepared in
accordance with GAAP applied consistently throughout the period involved (except
for changes in the application of GAAP approved by such accountants in
accordance with GAAP and disclosed therein);

 

(ii)                                  as soon as available and in any event
(1) within 45 days after the end of each fiscal quarter of each fiscal year
(other than the last fiscal quarter of each fiscal year), an unaudited
consolidated and consolidating balance sheet of the Collateral Manager and its
consolidated Subsidiaries as of the end of such fiscal quarter and including the
prior comparable period (if any), and the unaudited consolidated and
consolidating statements of income, and of cash flow, of the Collateral Manager
and its consolidated Subsidiaries for such fiscal quarter and for the period
commencing at the end of the previous fiscal year and ending with the end of
such fiscal quarter, (2) within 45 days after the end of each fiscal quarter of
each fiscal year (other than the last fiscal quarter of each fiscal year), an
unaudited consolidated and consolidating balance sheet of TriplePoint Capital
LLC and the Investment Adviser as of the end of such fiscal quarter and
including the prior comparable period (if any), and (3) within 75 days after the
end of each fiscal quarter of each fiscal year (other than the last fiscal
quarter of each fiscal year), the unaudited consolidated and consolidating
statements of income, and of cash flow, of TriplePoint Capital LLC and the
Investment Adviser, for such fiscal quarter and for the period commencing at the
end of the previous fiscal year and ending with the end of such fiscal quarter,
in each case certified by an Executive Officer of the Collateral Manager
identifying such documents as being the documents described in this paragraph
(ii) and stating that the information set forth therein fairly presents the
financial condition of the Collateral Manager and its consolidated Subsidiaries
as of and for the periods then ended, subject to year-end adjustments and
confirming that the Collateral Manager is in compliance with all financial
covenants in the Transaction Documents (or, if the Collateral Manager is not in
compliance, specifying the nature and status thereof); and

 

(iii)                               promptly, from time to time, such other
information, documents, records or reports respecting the Transferred Contracts
or the Related Security, the other Borrower Collateral or the condition or
operations, financial or otherwise, of the Collateral Manager as the
Administrative Agent may, from time to time, reasonably request.

 

(o)                                 Security Deposits.  The Collateral Manager
shall not allow any Obligor to utilize its security deposit to offset any
remaining Contract Payments, except as contemplated by Section 7.13(b).

 

62

--------------------------------------------------------------------------------


 

Section 7.5                                    Collateral Manager Fee; Payment
of Certain Expenses by Collateral Manager; Backup Collateral Manager Fees and
Expenses. On each Distribution Date, the Collateral Manager shall be entitled to
receive out of the Collection Account the Collateral Manager Fee for the related
Collection Period pursuant to Section 8.5.  The initial Collateral Manager shall
be required to pay all expenses incurred by it in connection with its activities
under this Agreement and the Sale Agreement.  On each Distribution Date, the
Backup Collateral Manager shall be entitled to receive out of the Collection
Account the Backup Collateral Manager Fees and Expenses for the related
Collection Period pursuant to Section 8.5.

 

Section 7.6                                    Compliance Certificate.  No later
than 4:00 p.m., New York, New York time, on each Collateral Manager Report Date,
the Collateral Manager shall deliver to the Administrative Agent and the Backup
Collateral Manager a Compliance Certificate executed by a Responsible Officer of
the Collateral Manager, including information on delinquencies and extensions of
Transferred Contracts.

 

Section 7.7                                    Annual Statement as to
Compliance; Notice of Collateral Manager Default.  (a)  The Collateral Manager
shall deliver to the Administrative Agent and, each Lender and the Backup
Collateral Manager on or before April 30 of each year, beginning on April 30,
2015, an officer’s certificate signed by any Executive Officer of the Collateral
Manager, dated as of the preceding December 31, stating that (i) a review of the
activities of the Collateral Manager during the preceding 12-month period (or
such other period as shall have elapsed from the Effective Date to the date of
the first such certificate) and of its performance under this Agreement has been
made under such officer’s supervision, and (ii) to such officer’s knowledge,
based on such review, the Collateral Manager has fulfilled all its obligations
under this Agreement throughout such period, or, if there has been a default in
the fulfillment of any such obligation, specifying each such default known to
such officer and the nature and status thereof.

 

(b)                                 The Collateral Manager shall deliver to the
Administrative Agent and, each Lender and the Backup Collateral Manager,
promptly after having obtained knowledge thereof, but in no event later than
three Business Days thereafter, written notice in an Officers’ Certificate of
any Collateral Manager Default, Unmatured Collateral Manager Default,
Termination Event, Unmatured Event of Default or Event of Default.

 

Section 7.8                                    Audit of Transferred Contracts. 
The initial Collateral Manager shall, at the Collateral Manager’s expense,
conduct and complete an audit of the Transferred Contracts in compliance with
the audit standards set forth on Exhibit B (as such Exhibit may be modified from
time to time by the Administrative Agent in its sole discretion) hereto with any
audit firm reasonably acceptable to the Administrative Agent and the Lenders,
(i) on or before August, 2014 and (ii) thereafter, on or before July 15 of each
year, beginning on July 15, 2015, with respect to the twelve months ended the
immediately preceding calendar month’s end.

 

Section 7.9                                    Access to Certain Documentation
and Information Regarding Contracts.

 

(a)  Each of the Borrower and the Collateral Manager shall permit
representatives of the Administrative Agent and the Backup Collateral Manager at
any time and from time to time as the Administrative Agent or the Backup
Collateral Manager shall reasonably request but only (i) upon two Business Days’
prior written notice (so long as no Unmatured Event of Default, Event of
Default, Unmatured Collateral Manager Default or Collateral Manager Default has
occurred

 

63

--------------------------------------------------------------------------------


 

and is continuing) and (ii) during normal business hours:  (a) to inspect and
make copies of and abstracts from its records relating to the Transferred
Contracts, and (b) to visit its properties in connection with the collection,
processing or management of the Transferred Contracts for the purpose of
examining such records, and to discuss matters relating to the Transferred
Contracts or such Person’s performance under this Agreement and the other
Transaction Documents with any officer or employee or auditor (if any) of such
Person having knowledge of such matters.  In connection with any inspection, the
Administrative Agent (or its designee) or the Backup Collateral Manager may,
with the Borrower’s consent (so long as no Unmatured Event of Default, Event of
Default, Unmatured Collateral Manager Default or Collateral Manager Default has
occurred and is continuing), institute procedures to permit it to confirm the
Obligor balances in respect of any Transferred Contracts.  Each of the Borrower
and the Collateral Manager agrees to render to the Administrative Agent and the
Backup Collateral Manager such clerical and other assistance as may be
reasonably requested with regard to the foregoing, provided such assistance
shall not interfere in any material respect with the Collateral Manager’s
business and operations.  Prior to the occurrence of an Unmatured Event of
Default, an Event of Default, an Unmatured Collateral Manager Default or a
Collateral Manager Default, the Collateral Manager shall bear the expense of up
to two such inspections in any 12-month period, subject to a maximum of $75,000
per annum of such expenses in the aggregate (including any expenses paid by TPVG
pursuant to Section 5.1(e) of the Sale Agreement), and any additional
inspections or expenses in excess of $75,000 per annum shall be for the account
of the Lenders.  During the existence of an Unmatured Event of Default, an Event
of Default, an Unmatured Collateral Manager Default or a Collateral Manager
Default, the Collateral Manager shall be required to bear the expense of all
such inspections.  Nothing in this Section 7.9 shall derogate from the
obligation of the Borrower and the Collateral Manager to observe any Applicable
Law prohibiting disclosure of information regarding the Obligors, and the
failure of the Collateral Manager to provide access as a result of such
obligation shall not constitute a breach of this Section 7.9.

 

(b)                                 The Collateral Manager agrees to cooperate
and use its best efforts in effecting the transition of the responsibilities and
rights of managing the Transferred Contracts, including the transfer to anythe
Backup Collateral Manager as successor Collateral Manager for the administration
by it of all cash amounts that shall at the time be held by the Collateral
Manager for deposit, or have been deposited by the Collateral Manager, or
thereafter received with respect to the Transferred Contracts and the delivery
to anythe Backup Collateral Manager as successor Collateral Manager in an
orderly and timely fashion of all files and records with respect to the
Transferred Contracts containing all information necessary to enable the Backup
Collateral Manager as successor Collateral Manager to manage the Transferred
Contracts.  In addition, the Borrower and the Collateral Manager, as applicable,
shall provide to the Administrative Agent and the Backup Collateral Manager
access to the Transferred Contracts and all other documents regarding the
Transferred Contracts included as part of the Borrower Collateral and the
Related Security in such cases where the Administrative Agent isand the Backup
Collateral Manager are required in connection with the enforcement of the rights
or interests of the Lenders, or by Applicable Law, to review such documentation,
such access being afforded without charge but only (i) upon two Business Days’
prior written notice (so long as no Unmatured Event of Default, Event of Default
or Collateral Manager Default has occurred and is continuing and (ii) during
normal business hours.  From and after the Effective Date and periodically
thereafter at the reasonable discretion of the Administrative Agent, the
Administrative Agent may review the Borrower’s and the Collateral Manager’s
collection and

 

64

--------------------------------------------------------------------------------


 

administration of the Transferred Contracts in order to assess compliance by the
Collateral Manager with the Collateral Manager’s written policies and
procedures, as well as this Agreement and may conduct an audit of the
Transferred Contracts and Records in conjunction with such review, subject to
the limits set forth in Section 7.9(a).

 

Section 7.10                             [Reserved].Certain Duties and
Representations of Backup Collateral Manager.

 

(a)  On or before each Collateral Manager Report Date, the Collateral Manager
shall deliver to the Backup Collateral Manager and, upon prior request, the
Administrative Agent, a computer tape or a diskette or any other electronic
transmission in a format reasonably acceptable to the Backup Collateral Manager
(and, if applicable, the Administrative Agent) containing the LeasePlus, Geneva
or any similar system lease/loan portfolio information with respect to the
Transferred Contracts as of the last day of the preceding Collection Period
necessary for preparation of the Compliance Certificate relating to such
Collateral Manager Report Date and all calculations required by
Section 7.10(b).  Such tape or diskette shall further include such information
as may be needed in order for the Backup Collateral Manager to fulfill its
duties as successor Collateral Manager, in the Backup Collateral Manager’s
reasonable judgment.  The Backup Collateral Manager shall notify the
Administrative Agent in writing within one (1) Business Day if such information
is not delivered to the Backup Collateral Manager on any Collateral Manager
Report Date.

 

(b)                                 Prior to each such Distribution Date, the
Backup Collateral Manager shall use such tape or diskette (or other means of
electronic transmission reasonably acceptable to the Backup Collateral Manager
and, if applicable, the Administrative Agent) and review the related Compliance
Certificate against such electronic transmission in order to perform the
following:

 

(i)                                    confirm that the Compliance Certificate
is complete on its face;

 

(ii)                                recalculate the Borrowing Base as of such
Collateral Manager Report Date;

 

(iii)                            calculate the rolling three month average
Delinquency Ratio, the Delinquency Ratio for such Collection Period, the rolling
three month Charged-Off Ratio and the rolling three month average Interest
Spread Measure;

 

(iv)                             review the Aggregate Outstanding Principal
Balance of the Transferred Contracts and all amounts collected on or in respect
of the Contracts; contract payment rate on each Transferred Contract; remaining
term to maturity of each Transferred Contract; and

 

(v)                                 verify the mathematical accuracy of any
calculations on the face of the Compliance Certificate.

 

(c)                                  In the event of any discrepancy between the
information set forth in clause (b) above as calculated by the Collateral
Manager from that determined or calculated by the Backup Collateral Manager, the
Backup Collateral Manager shall promptly report such discrepancy to the
Collateral Manager and the Administrative Agent.  In the event of a discrepancy
as described in the preceding sentence, the Collateral Manager and the Backup

 

65

--------------------------------------------------------------------------------


 

Collateral Manager shall attempt to reconcile such discrepancies prior to the
related Distribution Date, but in the absence of a reconciliation, distributions
on the related Distribution Date shall be made by the Administrative Agent
consistent with the information provided by the Collateral Manager, and the
Collateral Manager and the Backup Collateral Manager shall use commercially
reasonable efforts to reconcile such discrepancies prior to the next Collateral
Manager Report Date.  If the Backup Collateral Manager and the Collateral
Manager are unable to reconcile discrepancies with respect to such Compliance
Certificate by the next Collateral Manager Report Date, the Collateral Manager
shall deliver to the Administrative Agent an Officer’s Certificate, prior to the
next Collateral Manager Report Date, describing the nature and amount of such
discrepancies and the actions the Collateral Manager proposes to take with
respect thereto.  If the Collateral Manager fails to reconcile such
discrepancies within fifteen days following the date of the Officer’s
Certificate, the Collateral Manager shall cause the Independent Accountants, at
the Collateral Manager’s expense, to examine the Compliance Certificate and
attempt to reconcile the discrepancies at the earliest possible date.  The
effect, if any, of such reconciliation shall be reflected in the Compliance
Certificate for such next succeeding Collateral Manager Report Date.

 

(d)                                 Other than the duties specifically set forth
in this Agreement, the Backup Collateral Manager shall have no obligations
hereunder, including to supervise, verify, monitor or administer the performance
of the Collateral Manager.  The Backup Collateral Manager shall have no
liability for any actions taken or omitted by the Collateral Manager, except for
the express duties of the Backup Collateral Manager set forth herein.

 

Section 7.11                             Consequences of a Collateral Manager
Default.  If a Collateral Manager Default shall occur and be continuing, the
Administrative Agent, at the direction of the Required Lenders, by written
notice given to the Collateral Manager, shall terminate all of the rights and
obligations of the Collateral Manager and appoint a successor pursuant to the
terms thereof.  In addition, upon the occurrence of a Collateral Manager
Default, the Collateral Manager shall, if so requested by the Administrative
Agent, acting at the direction of the Required Lenders, deliver to any
successorthe Backup Collateral Manager its Records within two days after demand
therefor and a computer tape or diskette (or any other means of electronic
transmission reasonably acceptable to such successorthe Backup Collateral
Manager) containing as of the close of business on the date of demand all of the
data maintained by the Collateral Manager in computer format in connection with
managing the Transferred Contracts.

 

Section 7.12                             [Reserved].Appointment of Backup
Collateral Manager as Successor Collateral Manager.  On and after the
termination of the Collateral Manager pursuant to Section 7.11, the Backup
Collateral Manager (or any other successor Collateral Manager appointed by the
Administrative Agent at the direction of the Required Lenders) shall be the
successor in all respects to the Collateral Manager in its capacity as
Collateral Manager under this Agreement and the transactions set forth or
provided for in this Agreement and, subject to the provisions of Section 11.1,
shall be subject to all the rights, responsibilities, restrictions, duties,
liabilities and termination provisions relating thereto placed on the Collateral
Manager (excluding any references to the initial Collateral Manager) by the
terms and provisions of this Agreement.

 

Section 7.13                             Lockbox Accounts.  (a) The Collateral
Manager shall establish and maintain pursuant to Lockbox Agreements with one or
more

 

66

--------------------------------------------------------------------------------


 

Lockbox Banks, one or more Lockbox Accounts, in the name of the Borrower.  All
Lockbox Accounts are listed on Schedule 7.13.  Each of the Collateral Manager
and the Borrower hereby grants to the Administrative Agent, for the benefit of
itself and the Secured Parties, a security interest in all of its right, title
and interest to the Lockbox Accounts.

 

(b)                                 The Collateral Manager shall direct, or
cause to be directed, all Obligors to make payments on the Contracts, including
any security deposits made by an Obligor to secure the indebtedness of such
Obligor under a Contract, directly to a Lockbox Account (which may be made
through the Funds Transfer system) and, within three (3) Business Days after
receipt into a Lockbox Account, all available balances in such Lockbox Account
shall be remitted to the Collection Account or the Security Deposit Collection
Account, as the case may be.  At such time, the Collateral Manager shall also
direct each of the other parties to the Transaction Documents, to the extent
that any amounts may be payable thereunder to the Borrower, to make all deposits
of such amounts directly into the Lockbox Account (which may be made through the
Funds Transfer system).  If notwithstanding the foregoing the Collateral Manager
at any time thereafter receives any Collections with respect to any Contract
Payment or any other proceeds of any Contracts, the Collateral Manager shall
direct or cause to be directed, the related Obligor to make such payments to the
Lockbox Account (which may be made through the Funds Transfer system) and shall
promptly, and in any event no later than the first Business Day after receipt
thereof, deposit or cause to be deposited all such amounts into the Collection
Account or the Security Deposit Collection Account, as the case may be.

 

(c)                                  To the extent amounts in the Security
Deposit Collection Account may be applied as a payment on a Contract pursuant to
the terms of such Contract, the Collateral Manager shall transfer such amounts
from the Security Deposit Collection Account to the Collection Account to be
applied as a Collection thereof in accordance with Section 8.5.  Upon payment in
full by an Obligor of all amounts owing under a Contract, the Collateral Manager
shall withdraw the remaining amount (if any) of any security deposit related to
such Contract previously deposited into the Security Deposit Collection Account
and return such amount to such Obligor pursuant to the terms of the related
Contract.

 

Section 7.14                             Payments in Respect of Ineligible
Contracts.  In the event of a breach of Sections 9.13 and 9.19 or of a material
breach of any other representation or warranty set forth in Article IX with
respect to a Transferred Contract (or the Related Security and other related
collateral constituting part of the Borrower Collateral related to such
Transferred Contract) (each such Transferred Contract, an “Ineligible
Contract”), no later than 30 days after the earlier of (x) knowledge of such
breach on the part of TPVG or the Collateral Manager and (y) receipt by TPVG or
the Collateral Manager of written notice thereof given by any Secured Party or
the Administrative Agent on its behalf, the Borrower shall repay Advances
outstanding in an amount equal to the aggregate Repurchase Amount of such
Ineligible Contract(s) to which such breach relates on the terms and conditions
set forth below; provided that no such repayment shall be required to be made
with respect to any Ineligible Contract (and such Transferred Contract shall
cease to be an Ineligible Contract) if, on or before the expiration of such 30
day period, the representations and warranties in Article IX with respect to
such Ineligible Contract shall be made true and correct in all material respects
with respect to such Ineligible Contract as if such Ineligible Contract had
become part of the Borrower Collateral on such day or if the Advances
outstanding do not exceed the Borrowing Base.  The Equityholder shall make a

 

67

--------------------------------------------------------------------------------


 

contemporaneous deposit to the Collection Account of the related Repurchase
Amount, as contemplated by Section 6.1. of the Sale Agreement.

 

Section 7.15                             Substitution of Contracts Pursuant to
Technology Exchange Option.  In the event that any Obligor exercises its option
pursuant to the Technology Exchange Option, (a) the Borrower (or the initial
Collateral Manager on its behalf) shall immediately (and in any event, within
two (2) days following its receipt thereof), deposit all Collections received
from such Obligor in respect of such exchange into the Collection Account and
(b) the Borrower shall replace such Replaced Equipment with Substitute Equipment
in accordance with the terms of the related Contract.

 

In addition, the Borrower shall in connection with such substitution deliver to
the Custodian the related Contract File and shall pay to each Hedge
Counterparty, as applicable, all Hedge Breakage Costs, if any, incurred in
connection with the substitution of such Transferred Contract pursuant to this
Section 7.15 and the termination of any Hedge Transactions, in whole or in part,
in connection therewith.  In connection with any such substitution, the
Administrative Agent, on behalf of Secured Parties, shall, automatically and
without further action (unless otherwise necessary or requested by the Borrower
or the initial Collateral Manager), be deemed to transfer to the Borrower (for
transfer to TPVG), free and clear of any Lien created by this Agreement, all of
the right, title and interest of the Administrative Agent, on behalf of the
Secured Parties, in, to and under such Replaced Equipment, but without any
representation and warranty of any kind, express or implied.  The Equityholder
shall make (or cause to be made) a contemporaneous deposit to the Collection
Account of the related Hedge Breakage Costs, as contemplated by Section 6.2 of
the Sale Agreement.

 

Section 7.16                             Repurchase.  In the event the
Equityholder exercises its option to repurchase a Transferred Contract that has
become a Charged-Off Contract or a Delinquent Contract pursuant to Section 6.3
of the Sale Agreement, upon receipt of the Repurchase Amount in the Collection
Account, the Administrative Agent, on behalf of Secured Parties, shall,
automatically and without further action (unless otherwise necessary or
requested by the Borrower or the Collateral Manager), be deemed to transfer to
the Borrower (for transfer to the Equityholder), free and clear of any Lien
created by this Agreement, all of the right, title and interest of the
Administrative Agent, on behalf of the Secured Parties, in, to and under such
Transferred Contract and the Contract Payments and Related Security related
thereto, but without any representation and warranty of any kind, express or
implied.

 

Section 7.17                             Contracts Subject to Retained Interest
Provisions.  With respect to any Contract sold by TPVG to the Borrower and
included in the Borrower Collateral subject to the Retained Interest provisions
of this Agreement, if such Contract is a Contract with more than one lender or
lessor, Collections in respect of principal and interest received by the
Collateral Manager will be allocated between the portion owned by the Borrower
and to the portion not owned by the Borrower (if any) on a pro rata basis
according to the outstanding principal amount of such portion, subject to clause
(h) of the definition of “Excess Concentration Amount”.

 

68

--------------------------------------------------------------------------------


 

ARTICLE VIII

 

ACCOUNTS; PAYMENTS

 

Section 8.1                                    Borrower Accounts.  (a)  On or
prior to the Effective Date, the Collateral Manager shall establish the
Collection Account, the Funding Account and the Security Deposit Collection
Account, each in the name of the Administrative Agent for the benefit of the
Secured Parties.  The Collection Account, the Funding Account and the Security
Deposit Collection Account shall each be an Eligible Account which is a
segregated trust account initially established with Deutsche Bank Trust Company
Americas.  If at any time the Collection Account, the Funding Account or the
Security Deposit Collection Account ceases to be an Eligible Account, the
Administrative Agent (with notice to the Collateral Manager) shall transfer such
account to another institution such that such account shall meet the
requirements of an Eligible Account.  The Collection Account, the Funding
Account and the Security Deposit Collection Account are listed on Schedule 8.1.

 

(b)                                 On or prior to the Effective Date, the
Collateral Manager shall establish the Operating Account in the name of the
Administrative Agent for the benefit of the Secured Parties.  The Operating
Account is a segregated deposit account initially established with U.S. Bank
National Association.

 

(c)                                  All amounts held in the Collection Account,
the Lockbox Accounts, the Funding Account and the Security Deposit Collection
Account (collectively, the “Borrower Accounts”), shall, to the extent permitted
by Applicable Laws, be invested at the written direction of the Administrative
Agent, acting pursuant to the direction of the Collateral Manager, in Permitted
Investments that mature not later than one Business Day prior to the
Distribution Date for the Collection Period to which such amounts relate.  Any
such written direction shall certify that any such investment is authorized by
this Section 8.1.  Investments in Permitted Investments shall be made in the
name of the Administrative Agent on behalf of the Secured Parties, and, except
as specifically required below, such investments shall not be sold or disposed
of prior to their maturity.  If the Collateral Manager fails to provide such
direction, such amounts shall be invested in investments described in clause
(f) of the definition of Permitted Investments.  The taxpayer identification
number associated with each Borrower Account shall be that of the Borrower and
the Borrower shall report for Federal, state and local income tax purposes, the
income, if any, represented by each Borrower Account.  If any amounts are needed
for disbursement from the Collection Account and sufficient uninvested funds are
not available therein to make such disbursement, the Administrative Agent shall
cause to be sold or otherwise converted to cash a sufficient amount of the
investments in such account to make such disbursement in accordance with and
upon the direction of the Collateral Manager or, if the Collateral Manager shall
fail to give such direction, the Administrative Agent.  The Collection Account
Bank shall have no obligation to invest and reinvest any cash held in the
Collection Account, the Funding Account or the Security Deposit Account or any
other moneys held by the Collection Account Bank pursuant to this Agreement in
the absence of timely and specific written investment direction pursuant to this
Section 8.1(c).  In no event shall the Collection Account Bank be liable for the
selection of investments or for investment losses incurred thereon. The
Collection Account Bank shall have no liability in respect of losses incurred as
a result of the liquidation of any investment prior to its stated maturity or
the failure of the

 

69

--------------------------------------------------------------------------------


 

Collateral Manager or the Administrative Agent, as applicable, to provide timely
written investment direction.  In the event that the Collection Account Bank
receives conflicting investment direction from the Collateral Manager and the
Administrative Agent, it shall act in accordance with the direction of the
Administrative Agent.

 

(d)                                 Neither the Borrower nor the Collateral
Manager shall have any rights of direction or withdrawal, with respect to
amounts held in the Collection Account, except to the extent explicitly set
forth in this Agreement.

 

Subject to the other provisions hereof, the Administrative Agent shall have sole
Control (within the meaning of the UCC) over each Borrower Account and each such
investment and the income thereon, and any certificate or other instrument
evidencing any such investment, if any, shall be delivered directly to the
Administrative Agent or its agent, together with each document of transfer, if
any, necessary to transfer title to such investment to the Administrative Agent
in a manner that complies with this Section 8.1.  All interest, dividends, gains
upon sale and other income from, or earnings on, investments of funds in the
Borrower Accounts shall be deposited in the Collection Account and distributed
pursuant to Section 8.5.  If the Administrative Agent is given instructions to
invest funds in any of the Borrower Accounts in investments other than
investments of the type described in clause (f) of the definition of “Permitted
Investments”, the Person giving such instructions agrees to assist the
Administrative Agent in complying with the requirements herein with respect to
such investments.

 

Section 8.2                                    Collateral Manager
Reimbursements.  The Collateral Manager shall be entitled to be reimbursed from
amounts on deposit in, or to be deposited in, the Collection Account with
respect to a Collection Period for amounts previously deposited in the
Collection Account but later determined by the Collateral Manager to have
resulted from mistaken deposits or postings or checks returned for insufficient
funds.  The amount to be reimbursed hereunder shall be paid to the Collateral
Manager on the related Distribution Date pursuant to Section 8.5(xiii).  Upon
the request of the Administrative Agent or any Lender, the Collateral Manager
shall certify any amount to be reimbursed hereunder and shall supply such other
information as may be necessary in the opinion of the Administrative Agent to
verify the accuracy of such certification.  The Administrative Agent shall not
be under any obligation to make the request described in the immediately
preceding sentence.

 

Section 8.3                                    Application of Collections.  With
respect to each Contract, payments by or on behalf of the Obligor shall be
applied to interest and principal thereof to reduce the balance thereof in
accordance with the terms of such Contract.

 

Section 8.4                                    Additional Deposits.  On or
before each Distribution Date, the Collateral Manager or the Borrower shall
deposit into the Collection Account the aggregate Repurchase Amounts with
respect to Repurchased Contracts.  All such deposits of Repurchase Amounts shall
be made in immediately available funds.  Upon receipt, the Administrative Agent
shall remit to the Collection Account any amounts paid by a Hedge Counterparty
under any Hedging Agreement.

 

Section 8.5                                    Distributions.  On each
Distribution Date, the Paying Agent shall distribute from the Collection
Account, in accordance with the applicable Compliance Certificate

 

70

--------------------------------------------------------------------------------


 

provided by the Collateral Manager, the Amount Available for such Distribution
Date in the following order of priority:

 

(i)            FIRST, (a) to the Borrower or TPVG, as applicable, to the extent
such amounts represent Excluded Amounts or any Retained Interest and (b) to the
Collection Account Bank and each Lockbox Bank, any accrued and unpaid fees and
expenses for the related Collection Period, which fees and expenses shall not
exceed $5,000 for any Collection Period;

 

(ii)           SECOND, if the Collateral Manager is not TPVG, to the extent not
previously paid to the Collateral Manager or otherwise by or on behalf of the
Borrower, to the Collateral Manager, (a) any accrued and unpaid Collateral
Manager Fee for the related Collection Period plus (b) the amounts specified in
Section 8.2 (to the extent the Collateral Manager has not reimbursed itself in
respect of such amounts pursuant to Section 8.7);

 

(iii)          THIRD, to the extent not previously paid by the Collateral
Manager or otherwise by or on behalf of the Borrower, pro rata (a) to the
Custodian, any accrued and unpaid Custodian Fees and Expenses for the related
Collection Period, which expenses shall not exceed the amount of the Capped
Fees/Expenses — Custodian and (b, (b) to the Backup Collateral Manager, any
accrued and unpaid Backup Collateral Manager Fees and Expenses, which expenses
shall not exceed the amount of the Capped Fees/Expenses - Backup Collateral
Manager and any Transition Costs, and (c) to the Paying Agent for any accrued
and unpaid fees and expenses for the related Collection Period, which shall not
exceed the amount of the Capped Fees/Expenses — Paying Agent;

 

(iv)          FOURTH, from the remaining Amount Available, to the extent not
previously paid by the Collateral Manager or otherwise by or on behalf of the
Borrower, pro rata, based on the amounts owed to such Persons under this clause
(iv), to the Hedge Counterparties, any amounts owed for the current and prior
Distribution Dates to the Hedge Counterparties under Hedging Agreements (other
than Hedge Breakage Costs), together with interest accrued thereon;

 

(v)           FIFTH, from the remaining Amount Available, to the Agent for each
Lender Group, on a pro rata basis, for the benefit of the Lenders in its Lender
Group, an amount equal to the Yield on the Advances accrued during the Accrual
Period with respect to such Distribution Date (and any Yield with respect to any
prior Accrual Period to the extent not paid on a prior Distribution Date) and to
the Paying Agent on behalf of the Lenders, all Fees due to the Lenders, the
Agents and the Administrative Agent;

 

(vi)          SIXTH, from the remaining Amount Available, to the Agent for each
Lender Group, on a pro rata basis, for the benefit of the Lenders in its Lender
Group, the amount necessary to reduce the Advances outstanding to an amount not
to exceed the Borrowing Base;

 

(vii)         SEVENTH, from the remaining Amount Available following the end of
the Revolving Period or after the occurrence and during the continuance of an
Event of Default, to the Agent for each Lender Group, on a pro rata basis, for
the benefit of the Lenders in its Lender Group, to repay the principal amount of
Advances until such Advances are repaid in full;

 

71

--------------------------------------------------------------------------------


 

(viii)        EIGHTH, from the remaining Amount Available, pro rata based on
amounts owed to such Persons under this clause (viii), to the Hedge
Counterparties, any unpaid Hedge Breakage Costs, together with interest accrued
thereon;

 

(ix)          NINTH, from the remaining Amount Available, to the Agent for each
Lender Group, on a pro rata basis, for the benefit of Affected Persons, any
Increased Costs then due and owing;

 

(x)           TENTH, from the remaining Amount Available, to the extent not
previously paid by or on behalf of the Borrower, to each Indemnified Party, any
Indemnity Amounts then due and owing to each such Indemnified Party;

 

(xi)          ELEVENTH, from the remaining Amount Available, to the extent not
previously paid pursuant to clause (iii) above, topro rata to the Backup
Collateral Manager and the Custodian, any costs, expenses, Transition Costs and
any amounts actually due at such time under any indemnification provision of
this Agreement (that is, no amount shall be withheld for contingent indemnity
obligations to the Backup Collateral Manager and the Custodian under the
Transaction Documents);

 

(xii)         TWELFTH, from the remaining Amount Available, to the Agent for
each Lender Group, on a pro rata basis, for the benefit of the Lenders in its
Lender Group, the amount of any prepayment of the outstanding principal amount
of any Advance made by the Borrower pursuant to Section 2.4;

 

(xiii)        THIRTEENTH, if the Collateral Manager is TPVG, from the remaining
Amount Available, to the Collateral Manager, any accrued and unpaid Collateral
Manager Fee with respect to the related Collection Period and the amounts
specified in Section 8.2 to the extent the Collateral Manager has not reimbursed
itself in respect of such amounts pursuant to Section 8.7 or been reimbursed for
such amounts pursuant to clause (ii); and

 

(xiv)        FOURTEENTH, from the remaining Amount Available, to the Operating
Account, or as otherwise designated in writing by the Borrower to the
Administrative Agent, the Paying Agent and the Collateral Manager.

 

Section 8.6            Fees.  The Borrower shall pay to the Paying Agent (a) for
distribution to each Agent for the benefit of the Lenders in its related Lender
Group in accordance with the provisions set forth in Section 8.5 the Unused Fee
and certain other fees and (b) for distribution to the Administrative Agent, the
Administrative Agent Fee (collectively, the “Fees”) in the amounts and on the
dates set forth in the Lender Fee Letter or the Administrative Agent Fee Letter,
as applicable.

 

Section 8.7            Net Deposits.  So long as no Collateral Manager Default
has occurred and is continuing, the Collateral Manager may make the remittances
to be made by it pursuant to Sections 8.3 and 8.4 net of amounts (which amounts
may be netted prior to any such remittance for a Collection Period) to be
distributed to it pursuant to Section 8.2 or 8.5(xiii); provided, however, that
the Collateral Manager shall account for all of such amounts in the related
Compliance Certificate as if such amounts were deposited and distributed
separately; and provided, further, that if an error is made by the Collateral
Manager in calculating the amount to

 

72

--------------------------------------------------------------------------------


 

be deposited or retained by it, with the result that an amount less than
required is deposited in the Collection Account, the Collateral Manager shall
make a payment of the deficiency to the Collection Account immediately upon
becoming aware, or receiving notice from any Lender, the Paying Agent or the
Administrative Agent, of such error.

 

ARTICLE IX

 

REPRESENTATIONS AND WARRANTIES

 

In order to induce the other parties hereto to enter into this Agreement and, in
the case of the Lenders, to make Advances hereunder, the Borrower hereby
represents and warrants to the Administrative Agent and the Lenders as to
itself, as of the Effective Date and each Advance Date, as follows:

 

Section 9.1            Organization and Good Standing.  It has been duly
organized and is validly existing under the laws of the jurisdiction of its
organization, with power and authority to own its properties and to conduct its
business as such properties are currently owned and such business is currently
conducted.  It had at all relevant times and now has, power, authority and legal
right (x) to acquire and own the Transferred Contracts and the Related Security,
and to grant to the Administrative Agent a security interest in the Transferred
Contracts and the Related Security and the other Borrower Collateral and (y) to
enter into and perform its obligations under this Agreement and the other
Transaction Documents to which it is a party.

 

Section 9.2            Due Qualification.  It is duly qualified to do business
and has obtained all necessary licenses and approvals in all jurisdictions,
except where the failure to do so would not reasonably be expected to have a
material adverse effect on (i) its ability to perform its obligations under this
Agreement, (ii) the validity or enforceability of the Contracts and the Related
Security or (iii) its ability to perform its obligations under its Transaction
Documents.

 

Section 9.3            Power and Authority.  It has the power and authority to
execute and deliver this Agreement and the other Transaction Documents to which
it is a party and to perform its obligations hereunder and thereunder; has full
power and authority to grant to the Administrative Agent, for the benefit of the
Secured Parties, a perfected first priority security interest in the Transferred
Contracts and the other Borrower Collateral and has duly authorized such grant
by all necessary action; and the execution, delivery and performance of this
Agreement and the other Transaction Documents to which it is a party have been
duly authorized by it by all necessary action.

 

Section 9.4            Security Interest; Binding Obligations.  This Agreement
and the Transaction Documents to which it is a party have been duly executed and
delivered by the Borrower; this Agreement shall create a valid security interest
in the Borrower Collateral in favor of the Administrative Agent, for the benefit
of the Secured Parties, enforceable against the Borrower and creditors of the
Borrower and any Affiliate thereof (including TPVG); upon the effectiveness of
this Agreement, such security interest shall be first priority perfected to the
extent that a security interest in said Borrower Collateral may be perfected
under the applicable UCC; and this Agreement and the other Transaction Documents
to which it is a party shall constitute legal, valid and binding obligations of
the Borrower enforceable against the Borrower

 

73

--------------------------------------------------------------------------------


 

in accordance with their respective terms, except as enforceability may be
limited by (i) bankruptcy, insolvency, reorganization or other similar laws
affecting the enforcement of creditors’ rights generally, (ii) equitable
limitations on the availability of specific remedies, regardless of whether such
enforceability is considered in a proceeding in equity or at law and
(iii) implied covenants of good faith and fair dealing.

 

Section 9.5            [Reserved].

 

Section 9.6            No Violation.  The consummation of the transactions
contemplated by this Agreement and the other Transaction Documents to which it
is a party, and the fulfillment of the terms of this Agreement and the other
Transaction Documents to which it is a party, shall not conflict with, result in
any breach of any of the terms and provisions of, or constitute (with or without
notice or lapse of time) a default under, its organizational documents, or any
indenture, agreement, mortgage, deed of trust or other instrument to which the
Borrower is a party or by which it is bound or any of its properties are
subject, or result in the creation or imposition of any Lien (other than
Permitted Liens) upon any of its properties pursuant to the terms of any such
indenture, agreement, mortgage, deed of trust or other instrument, or violate in
any material respect any law, order, rule or regulation applicable to the
Borrower of any Official Body having jurisdiction over the Borrower or any of
its properties, or in any way materially adversely affect the Borrower’s ability
to perform its obligations under this Agreement or the other Transaction
Documents to which it is a party.

 

Section 9.7            No Proceedings.  There are no proceedings or
investigations pending or, to its knowledge, threatened against the Borrower,
before any court or Official Body having jurisdiction over it or its properties
(A) asserting the invalidity of this Agreement or any of the other Transaction
Documents, (B) seeking to prevent the consummation of any of the transactions
contemplated by this Agreement or any of the other Transaction Documents,
(C) seeking any determination or ruling that might materially and adversely
affect the performance by the Borrower of its obligations under, or the validity
or enforceability of, this Agreement or any of the other Transaction Documents,
(D) seeking any determination or ruling that would reasonably be expected to
have a material adverse effect on any of the Transferred Contracts or other
Borrower Collateral or (E) seeking any determination or ruling that would
reasonably be expected to materially and adversely affect the federal income tax
or other federal, state or local tax attributes of the Notes or seeking to
impose any excise, franchise, transfer or similar tax upon the Notes or the sale
and assignment of the Contracts and the other Borrower Collateral hereunder.

 

Section 9.8            No Consents.  It is not required to obtain the consent of
any other party or any approval, authorization, consent, license, approval or
authorization, or registration or declaration with, any Official Body having
jurisdiction over it or its properties in connection with the execution,
delivery, performance, validity or enforceability of this Agreement or the other
Transaction Documents to which it is a party, in each case other than consents,
licenses, approvals, authorizations, orders, registrations, declarations or
filings which have been obtained or made and continuation statements and
renewals in respect thereof.

 

Section 9.9            Solvency.  It is solvent and will not become insolvent
after giving effect to the transactions contemplated by this Agreement and the
Transaction Documents.  The Borrower

 

74

--------------------------------------------------------------------------------


 

has no Indebtedness to any Person other than pursuant to this Agreement, the
Administrative Agreement and the other Transaction Documents.  After giving
effect to the transactions contemplated by this Agreement and the other
Transaction Documents, it will have an adequate amount of capital to conduct its
business in the foreseeable future.

 

Section 9.10          Tax Treatment.  For federal income tax purposes, the
Borrower or the Equityholder will be treated as the owner of the Transferred
Contracts and the Related Security, the Borrower or the Equityholder will be
treated as the borrower under this Agreement, and the Advances made under this
Agreement will be treated as the Indebtedness of the Borrower or the
Equityholder.  For legal purposes the Equityholder and the Borrower will treat
the purchase or absolute assignment of the Transferred Contracts and the Related
Security pursuant to the Sale Agreement as a sale and absolute assignment of the
Equityholder’s full right, title and ownership interest in such Transferred
Contracts and the Related Security.  For the avoidance of doubt, TPVG may
consolidate the Borrower and/or its properties and other assets for accounting
purposes.

 

Section 9.11          Compliance With Laws.  It has complied and will comply in
all material respects with all Applicable Laws, judgments, agreements, decrees
and orders with respect to its business and properties and all Borrower
Collateral.

 

Section 9.12          Taxes.  It is a disregarded entity or a partnership for
U.S. federal income tax purposes.  It has filed on a timely basis all material
tax returns (including foreign, federal, state, local and otherwise) required to
be filed, is not liable for taxes payable by any other Person and has paid all
material taxes due and payable by it and any assessments made against it or any
of its property and all other material taxes, fees or other charges imposed on
it or any of its property by any Official Body (other than any amount the
validity of which is currently being contested in good faith by appropriate
proceedings and with respect to which reserves in conformity with GAAP have been
provided on the books of the Borrower).  No tax lien or similar Adverse Claim
has been filed, and no claim is being asserted, with respect to any such tax,
assessment or other governmental charge.  Any taxes, fees and other governmental
charges payable by the Borrower in connection with the execution and delivery of
this Agreement and the other Transaction Documents and the transactions
contemplated hereby or thereby including the transfer of each Transferred
Contract and the Related Security to the Borrower have been paid or shall have
been paid if and when due at or prior to the Effective Date or the Advance Date,
as applicable.

 

Section 9.13          Certificates.  Each Compliance Certificate is accurate in
all material respects as of the date thereof.

 

Section 9.14          No Liens, Etc.  The Borrower Collateral and each part
thereof is owned by the Borrower free and clear of any Adverse Claim or
restrictions on transferability and the Borrower has the full right, power and
lawful authority to assign, transfer and pledge the same and interests therein,
and upon the making of each Advance, the Administrative Agent, for the benefit
of the Secured Parties, will have acquired a perfected, first priority and valid
security interest (except, as to priority, for any Permitted Liens) in such
Borrower Collateral, free and clear of any Adverse Claim or restrictions on
transferability, to the extent (as to perfection and priority) that a security
interest in said Borrower Collateral may be perfected under the

 

75

--------------------------------------------------------------------------------


 

applicable UCC.  No effective financing statement or other instrument similar in
effect naming or purportedly naming the Borrower or any of its Affiliates as
debtor and covering all or any part of the Borrower Collateral is on file in any
recording office, except such as will be released on the Effective Date or as
may have been filed in favor of the Administrative Agent as “Secured Party”
pursuant hereto or as necessary or advisable to effect the sales contemplated by
the Sale Agreement.

 

Section 9.15          Purchase and Sale.  After giving effect to the making of
the Advances and the application of the proceeds thereof on the related Advance
Date, the Contract Collateral will have been purchased by or contributed to the
Borrower on such Advance Date pursuant to the Sale Agreement and all amounts
owing to the Equityholder as consideration therefor will be paid in full.

 

Section 9.16          Information True and Correct.  All information heretofore
or hereafter furnished by or on behalf of the Borrower in writing to any Lender,
any Agent, the Paying Agent or the Administrative Agent in connection with this
Agreement or any transaction contemplated hereby is and will be true and
complete in all material respects and does not and will not omit to state a
material fact necessary to make the statements contained therein not misleading.

 

Section 9.17          ERISA Compliance.  It has no benefit plans subject to
ERISA.

 

Section 9.18          Financial or Other Condition.  There has been no material
adverse change in its condition (financial or otherwise), business, operations,
results of operations, or properties since its date of organization.

 

Section 9.19          Investment Company Status.  It is not required to register
as an “investment company” under the 1940 Act.

 

Section 9.20          Eligible Contract Payments.  All Contract Payments
included as Eligible Contract Payments in the calculation of the Borrowing Base
in the most recently delivered Compliance Certificate are Eligible Contract
Payments.

 

Section 9.21          Use of Proceeds.  Neither Borrower nor TPVG is engaged in
the business of extending credit for the purpose of purchasing or carrying
margin stock (as defined in Regulation U (12 C.F.R. Part 221) of the Board of
Governors of the Federal Reserve System) and none of the proceeds of the
Advances will be used, directly or indirectly, for a purpose that violates
Regulation T, Regulation U, Regulation X or any other regulation promulgated by
the Board of Governors of the Federal Reserve System from time to time.

 

Section 9.22          Separate Existence.  The Borrower is operated as an entity
with assets and liabilities distinct from those of TPVG and any other Affiliates
of the Borrower or TPVG, and the Borrower hereby acknowledges that the
Administrative Agent, each of the Agents and each of the Lenders are entering
into the transactions contemplated by this Agreement in reliance upon the
Borrower’s identity as a separate legal entity from TPVG and each such
Affiliate.  Since its formation, the Borrower has been (and will be) operated in
such a manner as to comply with the covenants set forth in Section 10.5.

 

76

--------------------------------------------------------------------------------


 

There is not now, nor will there be at any time in the future, any agreement or
understanding between TPVG and/or the Borrower (other than as expressly set
forth herein, the Administrative Agreement and the other Transaction Documents)
providing for the allocation or sharing of obligations to make payments or
otherwise in respect of any taxes, fees, assessments or other governmental
charges.

 

Section 9.23          Investments.  The Borrower does not own or hold, directly
or indirectly, any capital stock or equity security of, or any equity interest
in, any Person, other than the Permitted Investments in the Borrower Accounts
and interests in current or former Obligors as a result of any Warrant Assets
giving rise to Portfolio Investments.

 

Section 9.24          Transaction Documents.  The Sale Agreement is the only
agreement pursuant to which the Borrower purchases and receives contributions of
Contracts.  It has furnished to the Administrative Agent and each Agent true,
correct and complete copies of each Transaction Document to which it is a party,
each of which is in full force and effect.  None of the Borrower, the
Equityholder nor any Affiliate party thereto is in default of any of its
obligations thereunder in any material respect.  Upon the purchase and/or
contribution of each Contract (or an interest in a Contract) pursuant to the
Sale Agreement, the Borrower shall be the lawful owner of, and have good title
to, such Contract and all assets relating thereto, free and clear of any Adverse
Claim.  All such assets are transferred to the Borrower without recourse to the
Equityholder except as described in the Sale Agreement.  The purchases of such
assets by the Borrower constitute valid and true sales for consideration (and
not merely a pledge of such assets for security purposes) and the contributions
of such asset received by the Borrower constitute valid and true transfers for
consideration, each enforceable against creditors of the Equityholder, and no
such assets shall constitute property of the Equityholder.

 

Section 9.25          Ownership of the Borrower.  One hundred percent (100%) of
the outstanding equity interests of the Borrower is and will be directly owned
(both beneficially and of record) by the Equityholder.  All such equity
interests are and will be validly issued, and there are no options, warrants or
other rights to acquire shares or other equity rights in the Borrower.

 

Section 9.26          Anti-Terrorism, Anti-Money Laundering.  Neither the
Borrower nor any Affiliate of the Borrower is (i) a country, territory,
organization, person or entity named on an Office of Foreign Asset Control
(OFAC) list; (ii) a Person that resides or has a place of business in a country
or territory named on such lists or which is designated as a “Non-Cooperative
Jurisdiction” by the Financial Action Task Force on Money Laundering, or whose
subscription funds are transferred from or through such a jurisdiction; (iii) a
“Foreign Shell Bank” within the meaning of the USA Patriot Act, i.e., a foreign
bank that does not have a physical presence in any country and that is not
affiliated with a bank that has a physical presence and an acceptable level of
regulation and supervision; or (iv) a person or entity that resides in or is
organized under the laws of a jurisdiction designated by the United States
Secretary of the Treasury under Sections 311 or 312 of the USA Patriot Act as
warranting special measures due to money laundering concerns.  The Borrower is
in compliance with all applicable OFAC rules and regulations and also in
compliance with all applicable provisions of the USA Patriot Act.

 

77

--------------------------------------------------------------------------------


 

ARTICLE X

 

COVENANTS

 

From the date hereof until the first day following the end of the Revolving
Period on which all Obligations shall have been finally and fully paid and
performed, the Borrower hereby covenants and agrees with the Lenders, the Agents
and the Administrative Agent that:

 

Section 10.1          Protection of Security Interest of the Secured Parties. 
(a)  At or prior to the Effective Date, the Borrower shall have filed or caused
to be filed a UCC-1 financing statement, naming the Borrower as debtor, naming
the Administrative Agent (for the benefit of the Secured Parties) as secured
party and describing the Borrower Collateral, with the office of the Secretary
of State of the State of Delaware.  From time to time thereafter, the Borrower
shall file such financing statements and cause to be filed such continuation
statements, all in such manner and in such places as may be required by law
fully to preserve, maintain and protect the interest of the Administrative Agent
in favor of the Secured Parties under this Agreement in the Borrower Collateral
and in the proceeds thereof.  The Borrower shall deliver (or cause to be
delivered) to the Administrative Agent and each Lender file-stamped copies of,
or filing receipts for, any document filed as provided above, as soon as
available following such filing.  In the event that the Borrower fails to
perform its obligations under this subsection, the Administrative Agent may (but
shall have no obligation to) do so, in each case at the expense of the Borrower.

 

(b)           The Borrower shall not change its name, identity or corporate
structure in any manner that would make any financing statement or continuation
statement filed by the Borrower (or by the Administrative Agent on behalf of the
Borrower) in accordance with paragraph (a) above seriously misleading or change
its jurisdiction of organization, unless the Borrower shall have given the
Administrative Agent at least 30 days prior written notice thereof, and shall
promptly file appropriate amendments to all previously filed financing
statements and continuation statements (and shall provide copy of such
amendments to the Administrative Agent together with an Officers Certificate to
the effect that all appropriate amendments or other documents in respect of
previously filed statements have been filed).

 

(c)           The Borrower shall maintain its computer systems, if any, so that,
from and after the time of the first Advance under this Agreement, the
Borrower’s master computer records (including archives) that shall refer to the
Borrower Collateral indicate clearly that such Borrower Collateral is subject to
first priority security interest in favor of the Administrative Agent, for the
benefit of the Secured Parties.  Indication of the Administrative Agent’s (for
the benefit of the Secured Parties) security interest shall be deleted from or
modified on the Borrower’s computer systems when, and only when, the Borrower
Collateral in question shall have been paid in full, the security interest under
this Agreement has been released in accordance with its terms, with respect to
any Transferred Contract, upon such Transferred Contract becoming a Repurchased
Contract or otherwise as expressly permitted by the Sale Agreement or by this
Agreement.

 

(d)           Without limiting any of the other provisions hereof, if at any
time the Borrower shall propose to sell, grant a security interest in, or
otherwise transfer any interest in loan or lease receivables to any prospective
lender or other transferee, the Borrower shall give to

 

78

--------------------------------------------------------------------------------


 

such prospective lender or other transferee computer tapes, records, or
print-outs (including any restored from archives) that, if they shall refer in
any manner whatsoever to any Borrower Collateral shall indicate clearly that
such Borrower Collateral is subject to a first priority security interest in
favor of the Administrative Agent, for the benefit of the Secured Parties.

 

Section 10.2          Other Liens or Interests.  Except for the security
interest granted hereunder and as otherwise permitted pursuant to Section 10.18,
the Borrower will not sell, pledge, assign or transfer to any other Person, or
grant, create, incur, assume or suffer to exist any Lien on the Borrower
Collateral or any interest therein (other than Permitted Liens), and the
Borrower shall defend the right, title, and interest of the Administrative Agent
(for the benefit of the Secured Parties) and the Lenders in and to the Borrower
Collateral against all claims of third parties claiming through or under the
Borrower (other than Permitted Liens).

 

Section 10.3          Costs and Expenses.  The Borrower shall pay all of its
reasonable costs and disbursements in connection with the performance of its
obligations hereunder and under the Transaction Documents.

 

Section 10.4          Reporting Requirements.  The Borrower shall furnish, or
cause to be furnished, to the Administrative and each Agent:

 

(a)           as soon as possible and in any event within three Business Days
after a Responsible Officer of the Borrower shall have knowledge of the
occurrence of an Event of Default, Unmatured Event of Default or Termination
Event, the statement of an Executive Officer of the Borrower setting forth
complete details of such Event of Default, Unmatured Event of Default or
Termination Event and the action which the Borrower has taken, is taking and
proposes to take with respect thereto; and

 

(b)           promptly, from time to time, such other information, documents,
records or reports respecting the Transferred Contracts or the Related Security,
the other Borrower Collateral or the condition or operations, financial or
otherwise, of the Borrower as the Administrative Agent may, from time to time,
reasonably request.

 

Section 10.5          Separate Existence.  (a)  The Borrower shall conduct its
business solely in its own name through its duly authorized officers or agents
so as not to mislead others as to the identity of the entity with which such
persons are concerned, and shall use its best efforts to avoid the appearance
that it is conducting business on behalf of any Affiliate thereof or that the
assets of the Borrower are available to pay the creditors of TPVG or any
Affiliate thereof.

 

(b)           It shall maintain records and books of account separate from those
of TPVG and any other Affiliate thereof.

 

(c)           It shall obtain proper authorization for all action requiring such
authorization.

 

(d)           It shall pay its own operating expenses and liabilities from its
own funds.

 

79

--------------------------------------------------------------------------------


 

(e)           It will insure that the annual financial statements of TPVG shall
disclose the effects of the transactions contemplated in the Transaction
Documents in accordance with GAAP.

 

(f)            It will maintain separate financial statements, showing its
assets and liabilities separate and apart from those of any other Person and not
have its assets listed on any financial statement of any other Person; provided,
however that the Borrower’s assets may be included in a consolidated financial
statement of TPVG provided that (i) appropriate notation shall be made on such
consolidated financial statements to indicate the separateness of the Borrower
from TPVG and to indicate that the Borrower’s assets and credit are not
available to satisfy the debts and other obligations of TPVG or any other Person
and (ii) such assets shall also be listed on the Borrower’s own separate balance
sheet.

 

(g)           It will continuously maintain the resolutions, agreements and
other instruments of the Borrower underlying the transactions described in the
Transaction Documents as official records of the Borrower.

 

(h)           It shall maintain an arm’s-length relationship with TPVG and its
Affiliates, and shall not hold itself out or its credit or assets as being
liable for the debts and obligations of TPVG or any of its Affiliates.

 

(i)            It shall keep its assets and liabilities separate from those of
all other entities.

 

(j)            It shall maintain the books and records of the Borrower at the
principal business office of the Borrower, unless the Borrower shall otherwise
advise the parties hereto in writing.

 

(k)           It shall not maintain bank accounts or other depository accounts
to which any Affiliate is an account party, into which any Affiliate makes
deposits or from which any Affiliate has the power to make withdrawals, except
that the Collateral Manager and the Equityholder may make deposits in such
accounts if they receive funds of the Borrower in accordance with the
Transaction Documents.

 

(l)            It shall insure that any consolidated financial statements of
TPVG have notes to the effect that the Borrower is a separate entity whose
creditors have a claim on its assets prior to those assets becoming available to
its equity holders.

 

(m)          It shall not become involved in the day-to-day management of any
other Person.

 

(n)           It shall not permit any Person other than TPVG to become involved
in the day-to-day management of the Borrower, except that the Collateral Manager
is permitted to manage the assets of the Borrower pursuant to Article VII.

 

(o)           It shall not engage in transactions with any other Person other
than those activities permitted by the Transaction Documents.

 

80

--------------------------------------------------------------------------------


 

(p)                                 It shall observe all formalities required of
a limited liability borrower under the laws of the State of Delaware.

 

(q)                                 It shall allocate and charge fairly and
reasonably any common employee or overhead shared with Affiliates.

 

(r)                                    It shall not assume, pay or guarantee any
other Person’s obligations or advance funds to any other Person for the payment
of expenses or otherwise or hold out its credit or assets as being available to
satisfy the obligations of others.

 

(s)                                   It shall not act as an agent of any other
Person in any capacity.

 

(t)                                    It shall not act as agent of TPVG or any
other Person nor permit TPVG or any other Person to act as its agent, except to
the limited extent permitted under the Transaction Documents.

 

(u)                                 It shall correct any known misunderstanding
regarding its separate identity from TPVG or any other Person.

 

(v)                                 It shall not permit any Affiliate to
guarantee or pay its obligations other than customary indemnities in connection
with one or more Transaction Documents.

 

(w)                               It shall compensate its employees, consultants
or agents, if any, from its own funds, and maintain a sufficient number of
employees in light of its contemplated business operations.

 

(x)                                 It shall not engage in interaffiliate
transactions except to the extent permitted by the Transaction Documents.

 

(y)                                 It shall not permit TPVG or any other Person
to (i) advance or contribute property to it by way of capital contribution, or
(ii) cause to be made, any transfer or distribution of the Borrower’s assets,
except, in each case, as may be made pursuant to the Transaction Documents or
other duly authorized and legal actions of TPVG and the Borrower.

 

(z)                                  It will not engage, directly or indirectly,
in any business other than (i) acquiring, owning, holding and otherwise each
Contract and the Contract Collateral, (ii) entering into and performing its
obligations under this Agreement, and (iii) activities incidental thereto.

 

(aa)                          It will not own any asset or property other than
each Contract, the Contract Collateral associated therewith and incidental
personal property necessary for the ownership or operation of the foregoing.

 

(bb)                          It will not incur, create or assume any
indebtedness or liabilities except as expressly permitted hereunder.

 

(cc)                            It will at all times comply with the provisions
of its limited liability company agreement.

 

81

--------------------------------------------------------------------------------


 

(dd)                          It will at all times be a limited liability
company formed under Delaware which has at least (i) two independent directors
and (ii) two springing members (as set forth in the Borrower’s limited liability
company agreement).

 

(ee)                            It shall not amend, supplement or otherwise
modify (i) its organizational documents, except in accordance therewith and with
the prior written consent of the Administrative Agent (which consent shall not
be unreasonably withheld, delayed or conditioned) or (ii) its limited liability
company agreement except in accordance therewith.

 

(ff)                              It shall cause the agents, officers and other
representatives of the Borrower, if any, to act at all times with respect to the
Borrower consistently and in furtherance of the foregoing provisions of this
Section 10.5.

 

(gg)                            It shall at all times hold itself out to the
public and all other Persons as a legal entity separate from TPVG and from any
other Person.

 

(hh)                          It shall not commingle its assets with assets of
any other Person.

 

(ii)                                  It shall, except for capital contributions
or capital distributions permitted under the terms and conditions of this
Agreement and properly reflected on the books and records of the Borrower, not
enter into any transaction with an Affiliate of the Borrower except on
commercially reasonable terms similar to those available to unaffiliated parties
in an arm’s-length transaction.

 

(jj)                                It shall maintain adequate capital in light
of its contemplated business purpose, transactions and liabilities; provided,
however that the foregoing shall not require TPVG to make additional capital
contributions to the Borrower.

 

It will insure that it and TPVG do not take any action contrary to the
“Assumptions and Facts” section in the opinion of Troutman Sanders, LLP, dated
the date hereof, relating to certain non-consolidation matters.

 

Section 10.6                             Hedging Agreements.  (a)  With respect
to any Fixed Rate Contract, the Borrower shall, upon the direction of the
Administrative Agent in its sole discretion as notified to the Borrower and the
Collateral Manager in writing on or prior to the related Advance Date for such
Contract, obtain and deliver to the Custodian (with a copy to the Administrative
Agent) and, unless otherwise agreed by the Administrative Agent in its sole
discretion, maintain at all times, one or more Hedging Agreements from qualified
Hedge Counterparties, which (on each date of determination) (1) have a notional
principal amount equal to the outstanding principal balance of each Fixed Rate
Contract, (2) if applicable, have a strike price (x) such that the Minimum
Weighted Average Spread Test is satisfied and (y) unless otherwise agreed to by
the Administrative Agent in its sole discretion, not greater than 4%, (3) have a
termination date no sooner than the Scheduled Revolving Period Termination Date
and (4) in the case of Hedging Agreements that are not interest rate cap
agreements, have other terms and conditions and be represented by Hedging
Agreements otherwise acceptable to the Administrative Agent in its reasonable
discretion.

 

82

--------------------------------------------------------------------------------


 

(b)                                 In the event that any Hedge Counterparty
defaults in its obligation to make a payment to the Borrower under one or more
Hedging Agreements on any date on which payments are due pursuant to a Hedging
Agreement, the Borrower shall make a demand on such Hedge Counterparty, or any
guarantor, if applicable, demanding payment by 12:30 p.m., New York City time,
on such date.  The Borrower shall give notice to the Lenders upon the continuing
failure by any Hedge Counterparty to perform its obligations during the two
Business Days following a demand made by the Borrower on such Hedge
Counterparty, and shall take such action with respect to such continuing failure
as may be directed by the Required Lenders.

 

(c)                                  In the event that any Hedge Counterparty no
longer maintains the ratings specified in the definition of “Hedge
Counterparty,” then within 30 days after receiving notice of such decline in the
creditworthiness of such Hedge Counterparty as determined by any Rating Agency,
either (x) such Hedge Counterparty, upon the receipt of the consent of the
Required Lenders, will enter into an arrangement the purpose of which shall be
to assure performance by the Hedge Counterparty of its obligations under the
applicable Hedging Agreement; or (y) the Borrower shall at its option either
(i) upon the receipt of the consent of the Required Lenders, cause such Hedge
Counterparty to pledge securities in the manner provided by Applicable Law which
shall be held by the Administrative Agent, for the benefit of the Secured
Parties, free and clear of the Lien of any third party, in a manner conferring
on the Administrative Agent a perfected first Lien in such securities securing
such Hedge Counterparty’s performance of its obligations under the applicable
Hedging Agreement, (ii) provided that a Replacement Hedging Agreement or
Qualified Substitute Arrangement meeting the requirements of Section 10.6(d) has
been obtained, (A) provide written notice to such Hedge Counterparty (with a
copy to the Administrative Agent) of its intention to terminate the applicable
Hedging Agreement within such 30-day period and (B) terminate the applicable
Hedging Agreement within such 30-day period, request the payment to it of all
amounts due to the Borrower under the applicable Hedging Agreement through the
termination date and deposit any such amounts so received, on the day of
receipt, to the Collection Account, or (iii) establish any other arrangement
(including an arrangement or arrangements in addition to or in substitution for
any prior arrangement made in accordance with the provisions of this
Section 10.6(c)) which satisfies the Required Lenders (a “Qualified Substitute
Arrangement”); provided, however, that in the event at any time any alternative
arrangement established pursuant to clause (x) or (y)(i) or (v)(iii) above shall
cease to be satisfactory to the Required Lenders, then the provisions of this
Section 10.6(c), shall again be applied and in connection therewith the 30-day
period referred to above shall commence on the date the Borrower receives notice
of such cessation or termination, as the case may be.

 

(d)                                 Unless an alternative arrangement pursuant
to clause (x) or (y)(i) or (y)(iii) of Section 10.6(c) is being established, the
Borrower shall use its best efforts to obtain a Replacement Hedging Agreement or
Qualified Substitute Arrangement meeting the requirements of this Section 10.6
during the 30-day period referred to in Section 10.6(c).  The Borrower shall not
terminate the Hedging Agreement unless, prior to the expiration of the 30-day
period referred to in said Section 10.6(c), the Borrower delivers to the
Administrative Agent (i) a Replacement Hedging Agreement or Qualified Substitute
Arrangement, (ii) to the extent applicable, an Opinion of Counsel as to the due
authorization, execution and delivery and validity and enforceability of such
Replacement Hedging Agreement or Qualified Substitute Arrangement, as the case
may be, and (iii) evidence that the Required Lenders have consented to the
termination

 

83

--------------------------------------------------------------------------------


 

of the applicable Hedging Agreement and its replacement with such Replacement
Hedging Agreement or Qualified Substitute Arrangement.

 

(e)                                  The Collateral Manager or the Borrower
shall notify the Administrative Agent within five Business Days after a
Responsible Officer of such Person shall obtain knowledge that the senior
unsecured debt rating of a Hedge Counterparty has been withdrawn or reduced by
any Rating Agency.

 

(f)                                   Notwithstanding the foregoing, the
Borrower may at any time obtain a Replacement Hedging Agreement, provided that
the Borrower delivers to the Administrative Agent evidence of the receipt of the
consent of the Required Lenders to the termination of the then-current Hedging
Agreement and its replacement with such Replacement Hedging Agreement.

 

(g)                                  The Borrower shall not agree to any
amendment to any Hedging Agreement unless the Borrower shall have received
evidence of the consent of the Required Lenders to such amendment to such
Hedging Agreement.

 

(h)                                 The Borrower shall notify the Administrative
Agent after a Responsible Officer of the Borrower shall obtain actual knowledge
of the transfer by the related Hedge Counterparty of any Hedging Agreement, or
any interest or obligation thereunder.

 

(i)                                     The Borrower, with the consent of the
Required Lenders, shall sell all or a portion of the Hedging Agreements subject
to the following conditions having been met:

 

(i)                                     the Aggregate Notional Amount after
giving effect to such sale shall equal or exceed the Required Notional Amount as
of the date of such sale after giving effect to all payments and allocations
made pursuant to this Agreement; and

 

(ii)                                  the minimum notional amount denomination
of any Hedging Agreement to be sold is $1,000,000.

 

The Borrower shall have the duty of obtaining a fair market value price for the
sale of any Hedging Agreement, notifying the Administrative Agent of prospective
purchasers and bids, and selecting the purchaser of such Hedging Agreement.  The
Borrower upon receipt of the purchase price in the Collection Account shall,
with the prior written consent of the Administrative Agent, execute all
documentation necessary to release the Lien of the Administrative Agent on such
Hedging Agreement and proceeds thereof.

 

Section 10.7                             Tangible Net Worth.  The Borrower shall
maintain at all times a positive Tangible Net Worth.

 

Section 10.8                             Minimum Equity.  The Borrower shall
maintain at all times Funded Equity in an amount equal to the greater of
(x) $25,000,000 and (y) the sum of the eight largest Aggregate Outstanding
Principal Balances measured on an Obligor by Obligor basis.

 

Section 10.9                             Stock, Merger, Consolidation, Etc.  The
Borrower shall not merge or consolidate with any other Person or permit any
other Person to become the successor to all or

 

84

--------------------------------------------------------------------------------


 

substantially all of its business or assets without the prior written consent of
the Administrative Agent.

 

Section 10.10                      Change in Name.  It shall not make any change
to its name or use any trade names, fictitious names, assumed names or “doing
business as” names unless the Borrower shall have given the Administrative Agent
at least 30 days prior written notice thereof and all actions required under
Section 10.1(b) have been taken.

 

Section 10.11                      Indebtedness; Guarantees.  The Borrower shall
not create, incur, assume or suffer to exist any Indebtedness other than
Indebtedness incurred pursuant to the Transaction Documents.  The Borrower shall
incur no Indebtedness secured by the Borrower Collateral other than the
Advances.  The Borrower shall not assume, guarantee, endorse or otherwise be or
become directly or contingently liable for the obligations of any Person by,
among other things, agreeing to purchase any obligation of another Person,
agreeing to advance funds to such Person or causing or assisting such Person to
maintain any amount of capital.

 

Section 10.12                      Limitation on Acquisitions.  The Borrower
shall not acquire any asset other than (a) by participating in the primary
origination thereof, (b) in connection with the exercise of any remedies in
relation to an asset already owned by the Borrower or (c) pursuant to the Sale
Agreement.

 

Section 10.13                      Documents.  Except as otherwise expressly
permitted herein, it shall not cancel or terminate any of the Transaction
Documents to which it is party (in any capacity), or consent to or accept any
cancellation or termination of any of such agreements, or amend or otherwise
modify any term or condition of any of the Transaction Documents to which it is
party (in any capacity) or give any consent, waiver or approval under any such
agreement, or waive any default under or breach of any of the Transaction
Documents to which it is party (in any capacity) or take any other action under
any such agreement not required by the terms thereof, unless (in each case) the
Administrative Agent shall have consented thereto (which consent shall not
unreasonably be withheld to the extent set forth in such Transaction Document).

 

Section 10.14                      Preservation of Existence.  It shall do or
cause to be done all things necessary to (i) preserve and keep in full force and
effect its existence as a limited liability company and its rights and
franchises in the jurisdiction of its formation and (ii) qualify and remain
qualified as a foreign limited liability company in good standing in each
jurisdiction where the failure to qualify and remain qualified would reasonably
be expected to have a material adverse effect on (1) its interests hereunder,
(2) the interests hereunder of the Lenders or any Secured Party, (3) the
collectibility of any Contract or (4) its ability to perform its obligations
hereunder or under any of the other Transaction Documents.

 

Section 10.15                      Keeping of Records and Books of Account.  The
Borrower shall maintain and implement administrative and operating procedures
(including an ability to recreate records evidencing the Contracts in the event
of the destruction of the originals thereof) and keep and maintain, all
documents, books, records and other information reasonably necessary or
advisable for the collection of all Transferred Contracts (including records
adequate to permit the daily identification of all collections of and
adjustments to each Transferred Contract).

 

85

--------------------------------------------------------------------------------


 

Section 10.16                      Accounting Treatment.  The Borrower shall not
prepare any financial statements or other statements (including any tax filings
which are not consolidated with those of the Equityholder) which shall account
for the transactions contemplated by the Sale Agreement in any manner other than
as the sale of the Transferred Contracts and the related assets by the
Equityholder to the Borrower.  For avoidance of doubt, TPVG may consolidate the
Borrower and/or its properties and other assets for accounting purposes.

 

Section 10.17                      Limitation on Investments.  The Borrower
shall not form, or cause to be formed, any Subsidiaries; or make or suffer to
exist any loans or advances to, or extend any credit to, or make any investments
(by way of transfer of property, contributions to capital, purchase of stock or
securities or evidences of indebtedness, acquisition of the business or assets,
or otherwise) in, any Affiliate or any other Person except investments in
Obligors as a result of any Portfolio Investments and investments as otherwise
permitted herein and pursuant to the other Transaction Documents.

 

Section 10.18                      Distributions.  Notwithstanding anything
contained in this Agreement to the contrary, the Borrower may make (a) requests
for, and distributions or other payments of, Advances for working capital or
other general corporate purposes, and (b) payments of distributions on or in
respect of its equity interests, so long as (in each case) at the time of such
distribution, declaration or payment (and after giving effect thereto) no Event
of Default, Unmatured Event of Default or Termination Event shall occur or be
continuing; provided that, notwithstanding anything in this Agreement or in any
Transaction Document to the contrary, the Borrower may make payments pursuant to
Section 8.5.  Prior to foreclosure by the Administrative Agent upon any Borrower
Collateral pursuant to Section 14.3(b), nothing in this Section 10.18 or
otherwise in this Agreement shall restrict the Borrower from exercising any
Warrant Assets issued to it by Obligors from time to time to the extent funds
are available to the Borrower under Section 8.5 or made available to the
Borrower through capital contributions from the Equityholder or from disposing
of Portfolio Investments.

 

Section 10.19                      Performance of Borrower Assigned Agreements. 
The Borrower shall (i) perform and observe all the terms and provisions of the
Transaction Documents (including each of the Borrower Assigned Agreements) to
which it is a party to be performed or observed by it, maintain such Transaction
Documents in full force and effect, enforce such Transaction Documents in
accordance with their terms and take all such action to such end as may be from
time to time reasonably requested by the Administrative Agent, and (ii) upon
request of the Administrative Agent, make to any other party to such Transaction
Documents such demands and requests for information and reports or for action as
the Borrower is entitled to make thereunder.

 

Section 10.20                      Notice of Material Adverse Claim.  It shall
advise the Administrative Agent promptly, in reasonable detail, (i) of any
material Adverse Claim, other than a Permitted Lien, known to it made or
asserted against any of the Borrower Collateral, and (ii) of the occurrence of
any event which would have a material adverse effect on the aggregate value of
the Borrower Collateral or on the assignments and security interests granted by
the Borrower in this Agreement.

 

86

--------------------------------------------------------------------------------


 

Section 10.21                      Delivery of Original Promissory Notes.  The
Borrower shall deliver as soon as possible (but in no event later than five
(5) Business Days after its acquisition of a Contract), each fully executed,
original, related promissory note to the Custodian as contemplated by
Section 12.1.  If the Borrower is unable to deliver any such fully executed,
original promissory note on the date of its acquisition of a Contract, it shall
deliver a copy of such promissory note, marked to show that such promissory note
is subject to the Lien of the Administrative Agent, on such date of acquisition
to the Custodian as contemplated by Section 12.1, and such copies shall be
deemed to fill the requirements set forth in the definition of “Contract File”
until the earlier to occur of (i) delivery of the original or (ii) the date that
is five (5) Business Days after the Borrower’s acquisition of the related
Contract.

 

Section 10.22                      Further Assurances; Financing Statements. 
(a)  The Borrower agrees that at any time and from time to time, at its expense,
it shall promptly execute and deliver all further instruments and documents, and
take all reasonable further action, that is necessary or desirable or that the
Administrative Agent may request to perfect and protect the assignments and
security interests granted or purported to be granted by this Agreement or to
enable the Administrative Agent or any of the Secured Parties to exercise and
enforce its rights and remedies under this Agreement with respect to any
Borrower Collateral.  Without limiting the generality of the foregoing, the
Borrower authorizes the filing of such financing or continuation statements, or
amendments thereto, and such other instruments or notices as may be necessary or
desirable or that the Administrative Agent may reasonably request to protect and
preserve the assignments and security interests granted by this Agreement.  Such
financing statements filed against the Borrower may describe the Borrower
Collateral in the same manner specified in Section 13.1 or in any other manner
as the Required Lenders may reasonably determine is necessary to ensure the
perfection of such security interest (without disclosing the names of, or any
information relating to, the Obligors thereunder), including describing such
property as all assets or all personal property of the Borrower whether now
owned or hereafter acquired.

 

(b)                                 The Borrower and each Secured Party hereby
severally authorize the Administrative Agent, upon receipt of written direction
from the Required Lenders, to file one or more financing or continuation
statements, and amendments thereto, relating to all or any part of the Borrower
Collateral.

 

(c)                                  It shall furnish to the Administrative
Agent from time to time such statements and schedules further identifying and
describing the Contract Collateral and such other reports in connection with the
Borrower Collateral as the Required Lenders may reasonably request, all in
reasonable detail.

 

Section 10.23                      Risk Retention Requirements.  (a)  On any
date that any Obligations are outstanding:  (i) the Equityholder will retain,
for the purposes of Article 122a of European Union Directive 2006/48/EC (the
“CRD”), 100% of the membership interests of the Borrower and the Borrower shall
have no other issued equity interests; (ii) the membership interests of the
Borrower shall represent at least 5.0% of (a) the aggregate outstanding Advances
(as represented by the Notes) on such date plus (b) the aggregate capital
contributions made by the Equityholder with respect to the membership interests
of the Borrower through such date; and (iii) the Equityholder shall not have
entered into or be otherwise exposed to any credit risk mitigation, short
positions or any other hedges with respect to the membership interests of the
Borrower or

 

87

--------------------------------------------------------------------------------


 

the Contracts.  As set forth in Section 10.12, the acquisition of all assets by
the Borrower will be subject to the terms of the Sale Agreement.

 

(b)                                 Each Compliance Certificate shall contain a
representation from the Equityholder that all of the conditions set forth in
Section 10.23(a) are true and have been true on each date of the related
Collection Period.  The Equityholder shall provide to the Administrative Agent
and/or any Lender that is subject to the CRD all information that any such
entity requests in connection with its obligations under the CRD.

 

Section 10.24                      Taxes.            The Borrower will file on a
timely basis all tax returns (including foreign, federal, state, local and
otherwise) required to be filed and will pay all taxes due and payable by it and
any assessments made against it or any of its property and all other material
taxes, fees or other charges imposed on it or any of its property by any
Official Body (other than any amount the validity of which is contested in good
faith by appropriate proceedings and with respect to which reserves in
conformity with GAAP are provided on the books of the Borrower).

 

Section 10.25                      Future Funding Obligations.  The Borrower
shall not acquire any Contract pursuant to which it may be required to make any
future advances or payments.

 

ARTICLE XI

 

[RESERVED]

 

THE BACKUP COLLATERAL MANAGER

 

Section 11.1                            Limitation on Liability of Backup
Collateral Manager.  (a)  Neither the Backup Collateral Manager nor any of the
directors or officers or employees or agents of the Backup Collateral Manager,
whether acting in its capacity as Backup Collateral Manager, Collateral Manager
or otherwise, shall be under any liability to the Borrower, the Lenders or the
Administrative Agent, except as provided in this Agreement, for any action taken
or for refraining from the taking of any action pursuant to this Agreement;
provided, however, that this provision shall not protect the Backup Collateral
Manager or any such Person against any liability that would otherwise be imposed
by reason of a breach of this Agreement (other than a breach of
Section 7.1(c) on any date that is more than ninety (90) days after the Backup
Collateral Manager delivers written notice of its intention to resign as of a
date certain to the Administrative Agent) or willful misfeasance or gross
negligence in the performance of its duties.  The Backup Collateral Manager,
whether acting in its capacity as Backup Collateral Manager,successor Collateral
Manager or otherwise, and any director, officer, employee or agent of the Backup
Collateral Manager shall in all cases be entitled to rely, and shall be fully
protected in relying, upon any note, writing, resolution, notice, consent,
certificate, affidavit, letter, cablegram, telegram, telecopy, telex or teletype
message, statement, order or other document or conversation believed by it to be
genuine and correct and to have been signed, sent or made by the proper Person
or Persons and upon advice and statements of legal counsel, Independent
Accountants and other experts selected by such Backup Collateral Manager
respecting any matters arising under this Agreement.

 

88

--------------------------------------------------------------------------------


 

(b)                                 Unless acting as Collateral Manager
hereunder, the Backup Collateral Manager shall not be liable for any obligation
of the Collateral Manager contained in this Agreement, and the Administrative
Agent, the Borrower and the Lenders shall look only to the Collateral Manager to
perform such obligations.

 

(c)                                  The Backup Collateral Manager, whether
acting in its capacity as Backup Collateral Manager, Collateral Manager or
otherwise, shall have no responsibility and shall not be in default hereunder
nor incur any liability for any failure, error, malfunction or any delay in
carrying out any of its duties under this Agreement if any such failure or delay
results from the Backup Collateral Manager acting in accordance with information
prepared or supplied by a Person other than the Backup Collateral Manager or the
failure of any such Person to prepare or provide such information, in each case
as required by and in accordance with the Transaction Documents.  The Backup
Collateral Manager, whether acting in its capacity as Backup Collateral Manager,
Collateral Manager or otherwise, shall have no responsibility, shall not be in
default and shall incur no liability (i) for any act or failure to act by any
third party, including the Collateral Manager or the Administrative Agent or for
any inaccuracy or omission in a notice or communication received by the Backup
Collateral Manager from any third party or (ii) that is due to or results from
the invalidity, unenforceability of any Contract under Applicable Law or the
breach or the inaccuracy of any representation or warranty made with respect to
any Contract.

 

(d)                                 The Backup Collateral Manager, whether
acting in its capacity as Backup Collateral Manager, Collateral Manager or
otherwise, shall not be liable for any representations and warranties of
Collateral Manager.

 

(e)                                  The Backup Collateral Manager, whether
acting in its capacity as Backup Collateral Manager, Collateral Manager or
otherwise, shall not be liable for special, indirect, or consequential loss or
damage of any kind whatsoever (including but not limited to profits), even if
the Backup Collateral Manager has been advised of the likelihood of such loss or
damage and regardless of the form of action.  The liabilities of the Backup
Collateral Manager shall be limited to those expressly set forth in this
Agreement.

 

(f)                                   The Backup Collateral Manager, whether
acting in its capacity as Backup Collateral Manager, Collateral Manager or
otherwise, shall not be responsible in any manner to any Person for any
recitals, statements, representations or warranties of any Person (other than
itself) contained in the Transaction Documents or in any certificate, report,
statement or other document referred to or provided for in, or received under or
in connection with, the Transaction Documents or for the value, validity,
effectiveness, genuineness, enforceability or sufficiency of the Transaction
Documents or any other document furnished in connection therewith or herewith,
or for any failure of any Person (other than itself or its directors, officers,
agents or employees) to perform its obligations under any Transaction Document
or for the satisfaction of any condition specified in a Transaction Document.

 

(g)                                 Notwithstanding anything contained in this
Agreement to the contrary, any successor Collateral Manager is authorized to
accept and rely on all of the accounting, records (including computer records)
and work of the prior Collateral Manager relating to the Contracts
(collectively, the “Predecessor Collateral Manager Work Product”) without any
audit or other

 

89

--------------------------------------------------------------------------------


 

examination thereof, and such successor Collateral Manager shall have no duty,
responsibility, obligation or liability for the acts and omissions of the prior
Collateral Manager.  If any error, inaccuracy, omission or incorrect or
non-standard practice or procedure (collectively, “Errors”) exist in any
Predecessor Collateral Manager Work Product and such Errors make it materially
more difficult to manage or should cause or materially contribute to the
successor Collateral Manager making or continuing any Errors (collectively,
“Continued Errors”), the successor Collateral Manager shall have no duty,
responsibility, obligation or liability for such Continued Errors; provided,
however, that the successor Collateral Manager agrees to use its best efforts to
prevent further Continued Errors.  In the event that the successor Collateral
Manager becomes aware of Errors or Continued Errors, it shall, with the prior
consent of the Administrative Agent, use its best efforts to reconstruct and
reconcile such data as is commercially reasonable to correct such Errors and
Continued Errors and to prevent future Continued Errors.  The successor
Collateral Manager shall be entitled to recover its costs thereby expended in
accordance with Section 8.2.

 

(h)                                 Notwithstanding anything contained in this
Agreement to the contrary, if the Backup Collateral Manager shall become
successor Collateral Manager, it shall have (i) no obligation to perform any
repurchase or advancing obligations, if any, of the Collateral Manager, (ii) no
obligation to pay any taxes required to be paid by the Collateral Manager, and
(iii) no obligation to pay any of the fees and expenses of any other party to
this Agreement.

 

(i)                                    Each party hereto agrees that if the
Backup Collateral Manager becomes the successor Collateral Manager it shall not
be required to act as a “commodity pool operator” or a “commodity trading
advisor” under the Commodity Exchange Act or be required to undertake regulatory
filings related to this Agreement in connection therewith.

 

(j)                                    For avoidance of doubt, no provision of
this Agreement shall require the Backup Collateral Manager (as Backup Collateral
Manager or successor Collateral Manager) to expend or risk its own funds or
otherwise incur any financial liability in the performance of any of its duties
hereunder or in the exercise of any of its rights and powers, if, in its sole
judgment, it shall believe that repayment of such funds or adequate indemnity
against such risk or liability is not assured to it.

 

(k)                                 The Backup Collateral Manager undertakes to
perform only such duties and obligations as are specifically set forth in this
Agreement, it being expressly understood by all parties hereto that there are no
implied duties or obligations of the Backup Collateral Manager hereunder. 
Without limiting the generality of the foregoing, the Backup Collateral Manager,
except as expressly set forth herein, shall have no obligation to supervise,
verify, monitor or administer the performance of the Collateral Manager or the
Borrower and shall have no liability for any action taken or omitted by the
Collateral Manager (including any successor to the Collateral Manager) or the
Borrower.  The Backup Collateral Manager may act through its agents, attorneys
and custodians in performing any of its duties and obligations under this
Agreement, it being understood by the parties hereto that the Backup Collateral
Manager will be responsible for any willful misconduct or gross negligence on
the part of such agents, attorneys or custodians acting for and on behalf of the
Backup Collateral Manager.

 

90

--------------------------------------------------------------------------------


 

(l)                                    For the performance of its backup
servicing duties hereunder, the Backup Collateral Manager shall be entitled to
the Backup Collateral Manager Fee, any other fees and expenses set forth in the
Backup Collateral Manager Fee Letter and indemnity amounts payable by the
Borrower to the Backup Collateral Manager (including Indemnified Amounts under
Article XVII) under the Transaction Documents (collectively, the “Backup
Collateral Manager Fees and Expenses”).  The Backup Collateral Manager shall
invoice the Borrower on a monthly basis for such fees and expenses.  Payment
shall be made by the Borrower or the Collateral Manager to the extent funds are
available for that purpose in accordance with Section 8.5.

 

(m)                             (x)  Upon written notification by the
Administrative Agent to the Backup Collateral Manager and the Collateral
Manager, which notice shall be binding upon the Collateral Manager, requesting
the Backup Collateral Manager to become primary Collateral Manager with respect
to the Collateral, the Backup Collateral Manager shall immediately become
successor Collateral Manager under this Agreement in accordance with
Section 7.12.  Within thirty Business Days following the aforesaid notice of the
Administrative Agent, the Backup Collateral Manager will commence the
performance of such servicing duties as successor Collateral Manager in
accordance with the terms and conditions of this Agreement.

 

(y)                                 The Backup Collateral Manager will have the
right to assign its obligations hereunder with the prior written consent of the
Administrative Agent and the Borrower, which consent shall not be unreasonably
withheld.  In addition, the Backup Collateral Manager may execute any of its
duties under this Agreement (both as Backup Collateral Manager and as successor
Collateral Manager) by or through agents; provided that the Backup Collateral
Manager shall remain primarily liable for the due performance of its duties
hereunder.

 

Section 11.2                            Covenants and Representations and
Warranties of the Backup Collateral Manager.  The covenants and representations
and warranties of the Collateral Manager, shall apply to TPVG, as Collateral
Manager, but shall be deemed modified to the extent necessary to apply to
Portfolio Financial Servicing Company.  Prior to or promptly following the date
on which Portfolio Financial Servicing Company becomes the Collateral Manager,
the parties to this Agreement will enter into one or more amendments or
supplements acceptable in form and content to Portfolio Financial Servicing
Company and the Administrative Agent, providing for such modifications of this
Agreement as are necessary to permit Portfolio Financial Servicing Company to
fulfill its responsibilities hereunder as the Collateral Manager.

 

Section 11.3                            Additional Provisions Applicable to
Backup Collateral Manager.  Notwithstanding anything to the contrary in this
Agreement, in the event that the Backup Collateral Manager becomes the successor
Collateral Manager pursuant to Section 7.12, the following provisions shall be
deemed applicable to the Backup Collateral Manager as successor Collateral
Manager:

 

(a)                                 The Backup Collateral Manager’s duties as
successor Collateral Manager pursuant to Section 7.12 shall be limited solely to
maintaining the perfection of liens on the Collateral in favor of the
Administrative Agent on behalf of the Secured Parties by preparing and filing or
recording continuation statements and other documents or instruments as directed
by the Administrative Agent;

 

91

--------------------------------------------------------------------------------


 

(b)                                 The Backup Collateral Manager shall not be
required to deliver any audits, agreed-upon procedures report or other financial
reports of the Collateral Manager pursuant to Article 7 unless the costs and
expenses of the Backup Collateral Manager in obtaining such report shall be paid
by the Borrower in accordance with Section 8.5 (which the Borrower hereby agrees
to pay) or by one or more Agents or Lenders in its or their sole discretion;

 

(c)                                  The Backup Collateral Manager as successor
Collateral Manager shall be entitled to receive at least five Business Days’
written notice prior to any inspection of its premises pursuant to Section 7.9,
and such visits will occur no more than twice per year so long as the Backup
Collateral Manager is not in default as successor Collateral Manager; provided
that the Backup Collateral Manager, as successor Collateral Manager shall not be
responsible for the costs or expenses of any such inspections or visits pursuant
to Section 7.9;

 

(d)                                 In the event that the Backup Collateral
Manager merges into another Person or conveys or transfers its assets to a third
party and the surviving entity assumes the duties of the Backup Collateral
Manager hereunder, this Agreement shall remain in force, and the terms hereof
shall govern the relationship between the Borrower and the successor to the
Backup Collateral Manager;

 

(e)                                  The indemnification obligations of the
Backup Collateral Manager upon becoming successor Collateral Manager hereunder
are expressly limited to those instances of willful misconduct, gross negligence
or bad faith of the Backup Collateral Manager as successor Collateral Manager;
and

 

(f)                                   Upon a transfer of servicing to the Backup
Collateral Manager, the Backup Collateral Manager as successor Collateral
Manager shall be entitled to receive the Collateral Manager Fee and out of
pocket expenses for performing the obligations of the Collateral Manager.

 

ARTICLE XII

 

THE CUSTODIAN

 

Section 12.1                             Delivery of Contract Files; Custodian
to Act as Agent.  (a)(i) The Administrative Agent hereby appoints the Custodian,
and the Custodian hereby accepts its appointment, to act, subject to the terms
of this Agreement, exclusively as the agent and custodian of the Administrative
Agent for the purpose of taking and retaining custody of the Contract Files for
the benefit of the Administrative Agent, on behalf of the Secured Parties. 
Custodian, as the duly appointed agent of the Administrative Agent, on behalf of
the Secured Parties for these purposes, (A) acknowledges that it shall hold (in
accordance with Section 9-313(c) of the UCC) possession of the Contract Files at
any time listed on each Schedule of Contracts, a copy of each such Schedule of
Contracts shall be delivered to Custodian and all additions thereto or
supplements thereof, to the extent such documents are received by the Custodian,
for the Administrative Agent’s benefit, on behalf of the Secured Parties, unless
and until released in accordance with Section 12.4, and (B) agrees to maintain
exclusive custody and possession of the Contract Files in which a security
interest has been granted to the Administrative Agent, on behalf of the Secured
Parties, hereunder in order to perfect the security

 

92

--------------------------------------------------------------------------------


 

interest of the Administrative Agent and the Secured Parties in such Contract
Files and any and all proceeds of the foregoing.  Each of the Borrower and the
Collateral Manager consents to the Custodian’s appointment hereunder and to the
terms hereof.

 

(ii)                                  With respect to each Contract File which
has been or will be delivered to the Custodian in accordance with the terms
hereof, the Custodian is acting exclusively as the bailee and agent of the
Administrative Agent, on behalf of the Secured Parties, and the Custodian has no
instructions to hold any Contract File for the benefit of any Person other than
the Administrative Agent and the Secured Parties, and the Custodian undertakes
to perform such duties and only such duties as are specifically set forth in
this Agreement.  In so taking and retaining custody of the Contract Files, the
Custodian shall be deemed to be acting as the agent of the Administrative Agent
for the purpose of perfecting the Administrative Agent’s security interest
therein under the UCC.  Except as otherwise provided in Section 12.4, the
Custodian shall not at any time, release from its possession, any Contract
Files.

 

(b)                                 (i)                                    
Within five (5) Business Days after the date hereof, the initial Collateral
Manager shall deliver to the Custodian all Contract Files currently in the
initial Collateral Manager’s possession, to be held by the Custodian in
accordance with the terms hereof, as agent for the Administrative Agent, for the
benefit of the Administrative Agent, on behalf of the Secured Parties.  Contract
Files shall consist of the items listed on Exhibit J and it shall be the sole
obligation of the Borrower to deliver or cause delivery of the Contract Files to
the Custodian.

 

(ii)                                  From time to time, but no later than each
Advance Date, the Collateral Manager shall deliver, or cause to be delivered, to
the Custodian and the Custodian shall accept, take custody of and keep safely,
in accordance with the terms hereof, as agent for the Administrative Agent, on
behalf of the Secured Parties, for the use and benefit of the Administrative
Agent, on behalf of the Secured Parties (x) all additions and supplements to the
Schedule of Contracts, not previously delivered and (y) all Contract Files
(other than those Records constituting credit applications and the
Equityholder’s credit approval, which the Collateral Manager shall make
available to the Administrative Agent for inspection as soon as practicable upon
demand) relating to each Contract to be (1) acquired by the Borrower from the
Equityholder pursuant to the Sale Agreement, on or before such Advance Date and
(2) added to the Schedule of Contracts on or before such Advance Date.

 

(iii)                               The Collateral Manager shall represent and
warrant to the Administrative Agent and the Custodian that the Contract Files
delivered by the Collateral Manager to the Custodian pursuant to the terms
hereof shall include all of the Contract Files relating to each of the Contracts
required to be delivered for such Contract in accordance with Exhibit J and all
of such Contract Files and the information contained in the Schedule of
Contracts are true, complete and correct pursuant to a certification in the form
of Exhibit H executed by an Executive Officer of the Collateral Manager.

 

(iv)                              From time to time, the Collateral Manager,
promptly upon receipt, shall forward to the Custodian additional documents
evidencing any assumption, modification, consolidation or extension of a
Contract, and upon receipt of any such other documents, the Custodian shall hold
such other documents as agent for the Administrative Agent, on behalf of

 

93

--------------------------------------------------------------------------------


 

the Secured Parties, in accordance with the terms hereof.  With respect to any
other documents delivered to the Custodian in accordance with this
Section 12.1(b)(iv), on or prior to the date of such delivery, the Collateral
Manager will attach a supplement or amendment to the Schedule of Contracts most
recently delivered to the Custodian and the Administrative Agent in accordance
with Section 12.1(b)(ii), and deliver the same to the Custodian (such
information contained on such supplemented or amended Schedule of Contracts
shall also be delivered to the Custodian simultaneously in Microsoft Excel (or
such other electronic format reasonably acceptable to the Custodian)), detailing
the documents being so delivered to the Custodian hereunder.

 

(v)                                 With respect to any documents comprising the
Contract File which have been delivered or are being delivered to recording
offices for recording and have not been returned to the Borrower or the
Collateral Manager in time to permit their delivery hereunder at the time
required, in lieu of delivering such original documents, the Borrower or the
Collateral Manager shall deliver to the Custodian a true copy thereof with a
certification executed by an Executive Officer of the Borrower or the Collateral
Manager, certifying that such copy is a true, correct and complete copy of the
original, which has been transmitted for recordation.  The Borrower or the
Collateral Manager shall deliver such original documents to the Custodian
promptly when they are received.

 

(vi)                              Each of the Borrower and the Collateral
Manager agrees to take such actions as are reasonably requested by the Custodian
or the Administrative Agent to facilitate the delivery to the Custodian or the
Administrative Agent, as applicable, of all documents (including, without
limitation, Contract Files) and other items required to be delivered to the
Custodian or the Administrative Agent, as applicable, in accordance with the
terms of this Agreement.  The Collateral Manager shall hold (in accordance with
Section 9-313(c) of the UCC) all other documents comprising the Contract Files
as agent of the Custodian.

 

Section 12.2                             Contract File Certification.  (a) On or
prior to each Advance Date, with respect to the Contract Files delivered on or
prior to such Advance Date, and thereafter when additional Contract Files will
be delivered to the Custodian from time to time, within three (3) Business Days
after delivery of any such Contract File (or within ten (10) Business Days, if
Contract Files with respect to more than twenty-five (25) Contracts are
delivered to the Custodian on the same Business Day), the Custodian shall
deliver via facsimile or other electronic transmission to the Administrative
Agent, each Agent and the Collateral Manager a certification (each such
certification, a “Certification”), in the form of Exhibit E, in respect of each
of the Contracts, to the effect that, as to each Contract File related to a
Contract listed on the Schedule of Contracts, as amended or supplemented, based
on the Custodian’s examination of the Contract Files for such Contracts, except
for variances from the requirements of Section 12.1 with respect to the Contract
Files (“Exceptions”) noted in a report attached to the Certification (the
“Exception Report”), (i) all documents required to be delivered in respect of
such Contracts pursuant to Section 12.1 have been fully executed and delivered
and are in the possession of the Custodian as part of the Contract Files for
such Contracts (other than those released pursuant to Section 12.4), (ii) all
such documents have been reviewed by the Custodian and appear on their face to
be regular and to relate to such Contracts and to satisfy the requirements set
forth in Section 12.1, (iii) all signatures on such Contract Files appear to be
original signatures, unless otherwise noted on Exhibit J, (iv) such Contract
Files have not been mutilated, damaged, torn or otherwise physically altered
(handwritten additions, changes or corrections shall constitute

 

94

--------------------------------------------------------------------------------


 

physical alteration) and such Contract Files relate to such Contracts, (v) based
on the Custodian’s examination of the Schedule of Contracts, as amended and
supplemented, the information set forth therein accurately reflects the
information set forth in the related Contract Files with respect to, to the
extent applicable, name of Account Debtor (obligor), transaction type, date of
transaction, commitment amount and original principal amount of obligation,
interest rate, and term, (vi the Custodian does not have knowledge that it is
holding an original of any Contract File for any Person other than the
Administrative Agent, on behalf of the Secured Parties, pursuant to this
Agreement, and (vii) none of such Contract Files contains on its face any stamp
or evidence of any lien thereon or security interest therein; provided, however,
that if any such statements are, in part or in whole, not true and correct, the
Custodian shall detail in such Certification any Exceptions or other
discrepancies that it discovers.  The Custodian shall also maintain records of
the total number of Contract Files that are listed on the Schedule of Contracts
but have not been received by the Custodian, and will provide such number of
missing Contract Files in the Exception Report.

 

(b)                                 The Administrative Agent shall promptly
notify the Custodian, the Collateral Manager and the Borrower, in writing, that
either (i) the Exceptions noted in any Exception Report are waived or (ii) the
Borrower or the Collateral Manager must cure certain specified Exceptions or all
of the Exceptions noted in such Exception Report within thirty (30) days after
the date of such notification (it being understood by the parties hereto that
the Contract related to any Contract Files as to which an unwaived or uncured
Exception exists may not be deemed an Eligible Contract under this Agreement).

 

(c)                                  On the fifth (5th) Business Day of every
calendar month, the Custodian shall deliver to the Administrative Agent, each
Agent the Collateral Manager, and the Borrower, a report setting forth holdings
of Contract Files and an Exception Report.

 

(d)                                 Notwithstanding any language to the contrary
herein, the Custodian shall make no representations as to, and shall not be
responsible to verify, (i) the validity, legality, enforceability, due
authorization, recordability, sufficiency for any purpose, or genuineness of any
of the documents contained in each Contract File or (ii) the collectibility,
insurability, effectiveness or suitability of any such Contract.  The Custodian
shall have no obligation to monitor any cure periods for the Collateral Manager
or Borrower or to correct any Exceptions.

 

(e)                                  During the term of this Agreement, after
the issuance of an initial Exception Report attached to a Certification issued
by the Custodian in accordance with Section 12.2(a), the Custodian shall provide
the Collateral Manager and the Administrative Agent with an updated Exception
Report within two (2) Business Days after the receipt by the Custodian of a
written request therefor.

 

Section 12.3                             Obligations of the Custodian.  (a)  The
Custodian shall maintain continuous custody of all Contract Files and other
items related thereto delivered to the Custodian in accordance with the terms
hereof in secure facilities in accordance with customary standards for such
custody and shall reflect in its records the security interest of the Secured
Parties therein.  Each Contract File which comes into the possession of the
Custodian shall be maintained in fire-resistant vaults or cabinets at the office
of the Custodian.  Each Contract File shall be marked with an appropriate
identifying label and maintained in such manner so as to

 

95

--------------------------------------------------------------------------------


 

permit retrieval and access by the Custodian and the Administrative Agent.  The
Custodian shall segregate the Contract Files in its inventory system and will
not commingle the Contract Files with any other files of the Custodian held for
any other Person.

 

(b)                                 With respect to the Contract Files delivered
to the Custodian in accordance with the terms hereof, the Custodian shall
(i) act exclusively as the bailee for hire and agent of, and the Custodian for,
the Administrative Agent, on behalf of the Secured Parties (ii) hold all
Contract Files received by it for the exclusive use and benefit of the
Administrative Agent and the Secured Parties and (iii) make disposition thereof
only in accordance with the terms of this Agreement or with written instructions
furnished by the Administrative Agent; provided, however, that in the event of a
conflict between the terms of this Agreement and the written instructions of the
Administrative Agent, the Administrative Agent’s written instructions shall
control.

 

(c)                                  Prior to the release of the security
interest of the Administrative Agent, on behalf of the Secured Parties, and the
termination of this Agreement, the Custodian shall accept only written
instructions of a Responsible Officer of the Administrative Agent concerning the
use, handling and disposition of the Contract Files.  For purposes of this
Agreement, the term “Responsible Officer” shall mean the president, any vice
president or assistant vice president of the Administrative Agent, or any other
officer or employee having similar functions.

 

(d)                                 In the event that (i) the Borrower, the
Administrative Agent, the Collateral Manager or the Custodian shall be served by
a third party with any type of levy, attachment, writ or court order with
respect to any Contract File or a document included within a Contract File or
(ii) a third party shall institute any court proceeding by which any Contract
File or any document included within a Contract File shall be required to be
delivered otherwise than in accordance with the provisions of this Agreement,
the party receiving such service shall promptly deliver or cause to be delivered
to the other parties to this Agreement copies of all court papers, orders,
documents and other materials concerning such proceedings.  The Custodian shall,
to the extent permitted by law, continue to hold and maintain all Contract Files
that are the subject of such proceedings pending a final, nonappealable order of
a court of competent jurisdiction permitting or directing disposition thereof. 
Upon final determination of such court, the Custodian shall dispose of such
Contract File or a document included within such Contract File as directed by
the Administrative Agent, which shall give a direction consistent with such
determination by a court of competent jurisdiction.  Expenses of the Custodian
incurred as a result of such proceedings shall be borne by the Borrower.

 

(e)                                  In the event that the Custodian’s
obligations under this Agreement are not clearly and expressly covered by the
terms of this Agreement, the Custodian shall be entitled to (i) request
additional instructions from the Administrative Agent and (ii) refrain from
taking any action unless and until the Custodian has received such instructions
from the Administrative Agent.  If the Custodian shall at any time receive
conflicting instructions from any of the parties hereto with respect to the
performance of its responsibilities under this Agreement, and such conflicting
instructions cannot be resolved by reference to the terms of this Agreement, the
Custodian shall be entitled to rely solely on the instructions of the
Administrative Agent.

 

96

--------------------------------------------------------------------------------


 

(f)                                   To the extent that the Custodian receives
any payments with respect to any Contracts, it shall promptly (but in any event
within two (2) Business Days) remit such payments to the Administrative Agent
for application pursuant to the terms of Section 8.3.

 

(g)                                  The Administrative Agent may direct the
Custodian to take any such incidental action hereunder.  With respect to other
actions which are incidental to the actions specifically delegated to the
Custodian hereunder, the Custodian shall not be required to take any such
incidental action hereunder, but shall be required to act or to refrain from
acting (and shall be fully protected in acting or refraining from acting) upon
the direction of the Administrative Agent; provided that the Custodian shall not
be required to take any action hereunder at the request of the Administrative
Agent if the taking of such action, in the reasonable determination of the
Custodian, (x) shall be in violation of any Applicable Law or contrary to any
provisions of this Agreement or (y) shall expose the Custodian to liability
hereunder or otherwise (unless it has received indemnity which it reasonably
deems to be satisfactory with respect thereto).  In the event the Custodian
requests the consent of the Administrative Agent and the Custodian does not
receive a consent (either positive or negative) from the Administrative Agent
within ten (10) Business Days of its receipt of such request, then the
Administrative Agent shall be deemed to have declined to consent to the relevant
action.

 

(h)                                 The Custodian shall not be liable for any
action taken, suffered or omitted by it in accordance with the request or
direction of any Secured Party, to the extent that this Agreement provides such
Secured Party the right to so direct the Custodian, or the Administrative
Agent.  The Custodian shall not be deemed to have notice or knowledge of any
matter hereunder, including an Event of Default, unless a Responsible Officer of
the Custodian has knowledge of such matter or written notice thereof is received
by the Custodian.

 

Section 12.4                             Release of Contract Files.  (a)  The
Custodian shall release any Contract Files to the Administrative Agent upon the
written request of the Administrative Agent, or, to the extent specified in a
written request by the Collateral Manager (which must have been consented to, in
writing, by the Administrative Agent, which consent shall be evidenced by an
executed counterpart to such request) in connection with a release of a Contract
pursuant to the terms of this Agreement, to the Collateral Manager, or its
designee.  In the event that the Administrative Agent has notified the Custodian
that an Unmatured Event of Default, an Event of Default, an Unmatured Collateral
Manager Default or a Collateral Manager Default has occurred and is continuing,
the Collateral Manager shall not make any such request unless the Administrative
Agent shall have consented in writing thereto (which consent may be evidenced by
an executed counterpart to such request). Upon receipt of any such written
request from the Administrative Agent or the Collateral Manager (which must have
been consented to, in writing, by the Administrative Agent, which consent shall
be evidenced by an executed counterpart to such request), unless the Custodian
receives notice to the contrary from the Administrative Agent, the Custodian
shall within three (3) Business Days after the Custodian’s receipt of the
Administrative Agent’s request or written consent, release such Contract Files
to the Person designated in such request.

 

(b)                                 From time to time and as appropriate for the
management or foreclosure of any of the Contracts, including, for this purpose,
collection under any insurance policy relating to the Contracts, the Custodian
shall, upon receipt of a Request for Release and Receipt

 

97

--------------------------------------------------------------------------------


 

substantially in the form of Exhibit F-2 from the Collateral Manager, release
the related Contract Files or the documents set forth in such Request for
Release and Receipt to the Collateral Manager (which Request for Release and
Receipt must have been acknowledged and signed by the Administrative Agent).  In
the event that the Administrative Agent has notified the Custodian that an
Unmatured Event of Default, an Event of Default, an Unmatured Collateral Manager
Default or a Collateral Manager Default has occurred and is continuing, the
Collateral Manager shall not make any such request unless the Administrative
Agent shall have consented in writing thereto (which consent may be evidenced by
an executed counterpart to such request). Such Request for Release and Receipt
shall obligate the Collateral Manager to return each and every Contract File
released pursuant to the first sentence of this clause (b), to the Custodian,
when (i) the need therefor by the Collateral Manager no longer exists or
(ii) any Unmatured Event of Default, Event of Default, Unmatured Collateral
Manager Default or Collateral Manager Default has occurred and is continuing
under this Agreement.  At such time as the Collateral Manager returns any such
Contract File to the Custodian, the Collateral Manager shall provide written
notice of such return to the Administrative Agent and the Custodian in the form
of Exhibit F-3.  The Custodian shall acknowledge receipt of the returned
Contract File(s) by reflecting the possession of such Contract File(s) on the
Custodian’s next periodic report delivered in accordance with Section 12.2(c). 
Upon receipt by the Custodian of a certificate from the Collateral Manager
(which certificate must have been acknowledged and signed by the Administrative
Agent) substantially in the form of Exhibit E attached hereto, stating that the
Contract related to such Contract File(s) was liquidated and that all amounts
that are required by the terms of this Agreement to be deposited in the
Collection Account with respect to the liquidation of such Contract, have been
so deposited to the Collection Account, the Custodian shall, within three
(3) Business Days after its receipt of such certificate, update its inventory
system to reflect the liquidation of such Contract, and the Collateral Manager
will not be required to return such Contract Files to the Custodian.

 

(c)                                  Notwithstanding anything to the contrary
set forth herein, the Collateral Manager shall not, without the prior written
consent of the Administrative Agent, be entitled to request any documents held
by the Custodian if the sum of the unpaid Principal Balances of all Contracts
for which the Collateral Manager is then in possession of the related Contract
File or any document comprising such Contract File (other than for Contracts
then held by the Collateral Manager which have been repurchased, paid off or
liquidated in accordance with this Agreement) (including the documents to be
requested) exceeds 5% of the Aggregate Outstanding Principal Balance of all
Contracts then owned by the Borrower. The Collateral Manager may hold, and
hereby acknowledges that it shall hold, any documents (including, without
limitation, Contract Files) and all other property included in the Borrower
Collateral that it may from time to time receive hereunder, as the Custodian for
the Administrative Agent, solely at the will of the Custodian and the
Administrative Agent for the sole purpose of facilitating the management of the
Contracts, and such retention and possession by the Collateral Manager shall be
in a custodial capacity only, for the benefit of the Administrative Agent, on
behalf of the Secured Parties.  To the extent the Collateral Manager, as agent
of the Administrative Agent and the Borrower, holds any Borrower Collateral, the
Collateral Manager shall do so in accordance with the Credit and Collection
Policy as such standard applies to servicers acting as custodial agent.  The
Collateral Manager shall promptly report to the Custodian and the Administrative
Agent the loss by the Collateral Manager of all or part of any Contract Files
previously provided to it by the Custodian

 

98

--------------------------------------------------------------------------------


 

and shall promptly take appropriate action to remedy any such loss.  In such
custodial capacity, the Collateral Manager shall have and perform the following
powers and duties:

 

(i)                                     (A) hold the Contract Files and any
document comprising a Contract File that it may from time to time receive
hereunder from the Administrative Agent or the Custodian, as agent for the
Administrative Agent, for the benefit of the Administrative Agent, on behalf of
the Secured Parties, (B) maintain accurate records pertaining to each Contract
to enable it to comply with the terms and conditions of this Agreement, and
(C) maintain a current inventory thereof;

 

(ii)                                  implement and ensure compliance with
policies and procedures consistent with the Credit and Collection Policy and
requirements of this Agreement so that the integrity and physical possession of
such Contract Files will be maintained in accordance with the terms hereof; and

 

(iii)                               take all other actions, in accordance with
the Credit and Collection Policy, in connection with maintaining custody of such
Contract for the benefit, and on behalf, of the Administrative Agent.

 

Acting as the Custodian of the Contract Files pursuant to this Section 12.4, the
Collateral Manager agrees that it does not and will not have or assert any
beneficial ownership interest in the Contracts or the Contract Files.

 

Section 12.5                             Removal or Resignation of the
Custodian.  (a)  After the expiration of the 364-day period commencing on the
date hereof, the Custodian may at any time resign and terminate its obligations
under this Agreement upon at least 60 days’ prior, written notice to the
Collateral Manager, the Borrower and the Administrative Agent; provided,
however, that no resignation or removal of the Custodian will be permitted
unless a successor Custodian has been appointed, which successor Custodian, so
long as no Unmatured Collateral Manager Default, Collateral Manager Default,
Unmatured Event of Default or Event of Default has occurred and is continuing,
is reasonably acceptable to the Collateral Manager.  Promptly after receipt of
notice of the Custodian’s resignation, the Administrative Agent shall either
take custody of the Contract Files itself or promptly appoint a successor
Custodian by written instrument, in duplicate, copies of which instrument shall
be delivered to the Borrower, the Collateral Manager, the resigning Custodian,
and to the successor Custodian.

 

(b)                                 The Administrative Agent, upon at least 10
days’ prior, written notice to the Custodian, may, with or without cause, remove
and discharge the Custodian or any successor Custodian thereafter appointed from
the performance of its duties under this Agreement.  Promptly after giving
notice of removal of such Custodian, the Administrative Agent shall appoint, or
petition a court of competent jurisdiction to appoint, a successor Custodian. 
Any such appointment shall be accomplished by written instrument and one
original counterpart of such instrument of appointment shall be delivered to the
Custodian and the successor Custodian, with a copy delivered to the Borrower and
the Collateral Manager.

 

(c)                                  In the event of any resignation or removal
of the Custodian hereunder, the Custodian shall (i) promptly transfer to the
successor Custodian, as directed in writing by the

 

99

--------------------------------------------------------------------------------


 

Administrative Agent, all of the Contract Files being administered by the
Custodian under this Agreement, and (ii) cooperate in such other actions as are
reasonably necessary to transfer its custodial duties set forth herein, as
directed in writing by the Administrative Agent.  The cost of the shipment of
Contract Files arising out of the resignation of the Custodian pursuant to
Section 12.5(a), or the termination for cause of the Custodian pursuant to
Section 12.5(b), shall be at the expense of the Custodian. Any cost of shipment
arising out of the removal or discharge of the Custodian without cause pursuant
to Section 12.5(b) shall be at the expense of the Borrower.

 

Section 12.6                             Examination of Contract Files.  Upon
not less than five (5) Business Days’ prior notice to the Custodian, the
Administrative Agent, the Borrower, the Collateral Manager and their respective
agents, accountants, attorneys and auditors will be permitted during normal
business hours to examine and make copies of the Contract Files, documents,
records and other papers in the possession of or under the control of the
Custodian relating to any or all of the Contracts.  Prior to the occurrence of
an Unmatured Event of Default, an Event of Default, an Unmatured Collateral
Manager Default or a Collateral Manager Default, upon the request of the
Administrative Agent and at the cost and expense of the Collateral Manager, the
Custodian shall promptly provide the Administrative Agent with the Contract
Files or copies, as designated by the Administrative Agent, subject to a maximum
of $75,000 per annum of such costs and expenses in the aggregate, and any
additional costs and expenses in excess of $75,000 per annum shall be for the
account of the Lenders.  During the existence of an Unmatured Event of Default,
an Event of Default, an Unmatured Collateral Manager Default or a Collateral
Manager Default, the Collateral Manager shall be required to bear the cost and
expense of all such examinations.

 

Section 12.7                             Insurance of the Custodian.  At its own
expense, the Custodian shall maintain at all times during the existence of this
Agreement and keep in full force and effect, fidelity insurance, theft of
documents insurance, forgery insurance and errors and omissions insurance.  All
such insurance shall be in amounts, with standard coverage and subject to
deductibles, all as is customary for insurance typically maintained by banks
which act as the Custodian of collateral substantially similar to the
Contracts.  Upon request, the Administrative Agent and the Borrower shall be
entitled to receive from the Custodian a certification executed by a Responsible
Officer of the Custodian stating the amount of insurance maintained by the
Custodian in accordance with the terms hereof, the name of the insurer providing
such insurance, and a statement that such insurance is in full force and effect.

 

Section 12.8                             Representations and Warranties.  The
Custodian represents and warrants to the Borrower, Thethe Administrative Agent,
the Lenders and the Collateral Manager that:

 

(a)                                 The Custodian is a national banking
association organized and existing by virtue of the federal banking laws of the
United States of America;

 

(b)                                 The Custodian has the corporate power and
authority and the legal rights to execute and deliver, and to perform its
obligations under, this Agreement, and has taken all necessary corporate action
to authorize its execution, delivery and performance of this Agreement;

 

(c)                                  no consent or authorization of, filing
with, or other act by or in respect of, any arbitrator or governmental authority
and no consent of any other Person (including any

 

100

--------------------------------------------------------------------------------


 

stockholder or creditor of the Custodian) is required in connection with the
execution, delivery performance, validity or enforceability of this Agreement;
and

 

(d)                                 this Agreement has been duly executed and
delivered on behalf of the Custodian and constitutes a legal, valid and binding
obligation of the Custodian enforceable in accordance with its terms, except as
enforceability may be limited by bankruptcy, insolvency, reorganization,
moratorium or similar laws affecting the enforcement of creditors’ rights
generally and by general principles of equity (whether enforcement is sought in
proceedings in equity or at law).

 

Section 12.9                             Statements.  Promptly upon the request
of the Administrative Agent or the Collateral Manager, the Custodian shall
provide the Administrative Agent and the Collateral Manager with a list of all
the Contracts for which the Custodian holds a Contract File pursuant to this
Agreement.  Such list may be in the form of a copy of the Schedule of Contracts
with manual deletions to specifically denote any Contracts added, paid off,
liquidated, released or redelivered since the date of this Agreement.

 

Section 12.10                      No Adverse Interest of the Custodian.  By
execution of this Agreement, the Custodian represents and warrants that it
currently holds, and during the existence of this Agreement shall hold, no
adverse interest, by way of security or otherwise, in any Contract or any
Contract File.  Neither the Contracts nor any documents in the Contract Files
shall be subject to any security interest, lien or right of set-off by the
Custodian or any third party claiming through the Custodian, and the Custodian
shall not pledge, encumber, hypothecate, transfer, dispose of, or otherwise
grant any third party interest in, the Contracts or documents in the Contract
Files.

 

Section 12.11                      Lost Note Affidavit.  In the event that the
Custodian fails to produce any Contract File or any other document related to a
Contract that was in its possession pursuant to Section 12.2 within five
(5) Business Days after required or requested by the Administrative Agent (a
“Custodial Delivery Failure”) and provided that (a) the Custodian previously
delivered to the Administrative Agent a Certification with respect to such
Contract File or document, as applicable, and (b) such Contract File or
document, as applicable, is not outstanding pursuant to a Request for Release
and Receipt, then the Custodian shall with respect to any missing promissory
note, promptly deliver to the Administrative Agent upon request a lost note
affidavit.

 

Section 12.12                      Reliance of the Custodian.  In the absence of
bad faith or actual knowledge on the part of the Custodian, the Custodian may
conclusively rely, as to the truth of the statements and the correctness of the
opinions expressed therein, upon any request, notice, instruction, certificate,
opinion or other document furnished to the Custodian, reasonably believed by the
Custodian to be genuine and to have been signed or presented by the proper party
or parties and conforming to the requirements of this Agreement; but in the case
of any document comprising a Contract File or other request, notice,
instruction, document or certificate which by any provision hereof is
specifically required to be furnished to the Custodian, the Custodian shall be
under a duty to examine the same in accordance with the requirements of this
Agreement.  Without limiting the generality of the foregoing, it is expressly
agreed that in no event shall the Custodian have any liability for any losses or
damage to any Person arising out of

 

101

--------------------------------------------------------------------------------


 

actions of the Custodian consistent with the instructions whether in writing or
verbal provided by the Administrative Agent.

 

Section 12.13                      Term of Custody.  Promptly after written
notice from the Administrative Agent that (i) the security interest of the
Administrative Agent has been released, and (ii) this Agreement has terminated,
the Custodian shall deliver all documents remaining in the Contract Files to the
Collateral Manager or as directed by the Collateral Manager.

 

Section 12.14                      Tax Reports.  The Custodian shall not be
responsible for the preparation or filing of any reports or returns relating to
federal, state or local income taxes with respect to this Agreement, other than
in respect of the Custodian’s compensation or for reimbursement of expenses.

 

Section 12.15                      Transmission of Contract Files.  Written
instructions as to the method of shipment and shipper(s) the Custodian is
directed to utilize in connection with the transmission of Contract Files in the
performance of the Custodian’s duties hereunder shall be delivered by the
Borrower, the Collateral Manager or the Administrative Agent to the Custodian
prior to any shipment of any Contract Files hereunder.  The Collateral Manager
shall arrange for the provision of such services at its sole cost and expense
(or, at the Custodian’s option, reimburse the Custodian for all costs and
expenses incurred by the Custodian consistent with such instructions) and shall
maintain such insurance against loss or damage to the Contract Files as the
Collateral Manager deems appropriate.

 

Section 12.16                      Further Rights of the Custodian.  (a)  The
obligations of the Custodian shall be determined solely by the express
provisions of this Agreement and no covenants or obligations shall be implied in
this Agreement against the Custodian.  No representation, warranty, covenant or
obligation of the Custodian shall be implied with respect to this Agreement or
the Custodian’s services hereunder.  Without limiting the generality of the
foregoing statement, except as specifically required herein, the Custodian shall
be under no obligation to inspect, review or examine the Contract Files to
determine that the contents thereof are complete, genuine, enforceable or
appropriate for the represented purposes or that they have been actually
recorded or filed in the required office or that they are other than what they
purport to be on their face.  the Custodian may consult with counsel
satisfactory to it and any opinion of such counsel shall be full and complete
authorization and protection in respect of any action taken or suffered or
omitted by it hereunder in good faith and in accordance with such opinion of
such counsel.

 

(b)                                 In no event shall the Custodian be liable
for any failure or delay in the performance of its obligations hereunder because
of circumstances beyond its control, including, but not limited to, acts of God,
flood, war (whether declared or undeclared), terrorism, fire, riot, embargo,
government action (including any laws, ordinances, regulations) or the like that
delay, restrict or prohibit the providing of services by the Custodian as
contemplated by this Agreement.

 

(c)                                  No provision of this Agreement shall
require the Custodian to expend or risk its own funds or otherwise incur
financial liability in performance of its duties under this Agreement, except as
specifically otherwise provided herein.

 

102

--------------------------------------------------------------------------------


 

(d)                                 The Custodian shall not be liable for any
error of judgment, or for any act done or step taken or omitted by it, in good
faith, or for any mistakes of fact or law, or for anything which it may do or
refrain from doing in connection herewith, except in the case of its willful
misconduct or grossly negligent performance or omission.

 

(e)                                  The Custodian shall not be obligated to
take any action hereunder which might in its judgment involve any expense or
liability unless it has been furnished with reasonable indemnity.

 

(f)                                   The Custodian shall have no duties or
responsibilities except those that are specifically set forth herein, and no
duties or obligations shall be implied in this Agreement against the Custodian.

 

(g)                                  Except as otherwise provided herein, the
Custodian shall be under no responsibility or duty with respect to the
disposition of any Contract File while such Contract File is not in its
possession.

 

(h)                                 The Custodian may rely upon the validity of
documents delivered to it, without investigation as to their authenticity or
legal effectiveness, and the Borrower will hold the Custodian harmless from any
claims that may arise or be asserted against the Custodian because of the
invalidity of any such documents or their failure to fulfill their intended
purpose.

 

(i)                                     The Custodian shall not be responsible
to the Administrative Agent or any other party for recitals, statements or
warranties or representations of the Borrower or the Collateral Manager
contained herein or in any document, or be bound to ascertain or inquire as to
the performance or observance of any of the terms of this Agreement or any other
agreement on the part of any party, except as may otherwise be specifically set
forth herein.

 

(j)                                    The Borrower and the Collateral Manager
shall jointly and severally indemnify and hold the Custodian harmless from and
against all claims, liabilities, damages, losses, fees (including reasonable
attorneys’ fees and expenses) and costs and expenses incurred by the Custodian
as a result of the entering into and performance of its duties hereunder, unless
such claims, liabilities, damages, loss, fees, costs and expenses shall arise
from the Custodian’s gross negligence or willful misconduct.  The Custodian’s
rights to indemnification shall survive the termination of this Agreement.

 

(k)                                 It is understood that the Custodian will
charge for its services including, but not limited to, overnight courier and
copying expenses, under this Agreement as specified in the schedule of fees set
forth in a separate agreement among the Custodian, the Collateral Manager and
the Borrower, and the payment of such fees and expenses shall be the sole
obligation of the Borrower and the Collateral Manager.  All the Custodian Fees
and Expenses shall be payable upon the Collateral Manager’s or the Borrower’s
receipt of an invoice from the Custodian.

 

(l)                                     The Custodian makes no warranty or
representation and shall have no responsibility (except as expressly set forth
in this Agreement) as to the content, enforceability, completeness, validity,
sufficiency, value, genuineness, ownership or transferability of the Collateral,
and will not be required to and will not make any representations as to the
validity or

 

103

--------------------------------------------------------------------------------


 

value (except as expressly set forth in this Agreement) of any of the
Collateral.  The Custodian shall not be obligated to take any action hereunder
that might in its judgment involve any expense or liability unless it has been
furnished with an indemnity reasonably satisfactory to it.

 

(m)                             In no event shall the Custodian be liable for
special, indirect or consequential loss or damage of any kind whatsoever
(including but not limited to lost profits), even if the Custodian has been
advised of the likelihood of such loss or damage and regardless of the form of
action.

 

(n)                                 The Custodian shall not be bound to make any
investigation into the facts or matters stated in any certificate, report or
other document, except as otherwise provided herein; provided, however, that, if
the form thereof is prescribed by this Agreement, the Custodian shall examine
the same to determine whether it conforms on its face to the requirements
hereof.

 

(o)                                 The Custodian may exercise any of its rights
or powers hereunder or perform any of its duties hereunder either directly or,
by or through agents or attorneys, and the Custodian shall not be responsible
for any misconduct or negligence on the part of any agent or attorney appointed
hereunder with due care by it.  Neither the Custodian nor any of its affiliates,
directors, officers, shareholders, agents or employees will be liable to the
Collateral Manager, Borrower or any other Person, except by reason of acts or
omissions by the Custodian constituting bad faith, willful misfeasance, gross
negligence or reckless disregard of the Custodian’s duties hereunder; provided,
that it is hereby expressly agreed that any Custodial Delivery Failure hereunder
shall constitute gross negligence for purposes of this Section 12.16.  The
Custodian shall in no event have any liability for the actions or omissions of
the Borrower, the Administrative Agent or any other Person, and shall have no
liability for any inaccuracy or error in any duty performed by it that results
from or is caused by inaccurate, untimely or incomplete information or data
received by it from the Borrower, the Administrative Agent or another Person. 
The Custodian shall not be liable for failing to perform or delay in performing
its specified duties hereunder which results from or is caused by a failure or
delay on the part of the Borrower, the Administrative Agent or another Person in
furnishing necessary, timely and accurate information to the Custodian.

 

Section 12.17                      Custodian Compensation.  As compensation for
its Custodian activities hereunder, the Custodian shall be entitled to its fees
and expenses as set forth in the Custodian Fee Letter and indemnity amounts
payable by the Borrower to the Custodian (including Indemnified Amounts under
Article XVII) under the Transaction Documents (collectively, the “Custodian Fees
and Expenses”).

 

ARTICLE XIII

 

GRANT OF SECURITY INTEREST

 

Section 13.1                             Borrower’s Grant of Security Interest. 
As security for the prompt payment or performance in full when due, whether at
stated maturity, by acceleration or otherwise, of all Obligations (including
Advances, Yield and other amounts at any time owing hereunder), the Borrower
hereby assigns and pledges to the Administrative Agent for the benefit of the
Secured

 

104

--------------------------------------------------------------------------------


 

Parties, and grants to the Administrative Agent for the benefit of the Secured
Parties, a security interest in and lien upon, all of the Borrower’s personal
property, including the Borrower’s right, title and interest in and to the
following, in each case whether now or hereafter existing or in which Borrower
now has or hereafter acquires an interest and wherever the same may be located
(collectively, the “Borrower Collateral”):

 

(a)                                 all Transferred Contracts;

 

(b)                                 all Contract Collateral;

 

(c)                                  the Sale Agreement and all other documents
now or hereafter in effect to which the Borrower is a party (collectively, the
“Borrower Assigned Agreements”), including (i) all rights of the Borrower to
receive moneys due and to become due under or pursuant to the Borrower Assigned
Agreements, (ii) all rights of the Borrower to receive proceeds of any
insurance, indemnity, warranty or guaranty with respect to the Borrower Assigned
Agreements, (iii) claims of the Borrower for damages arising out of or for
breach of or default under the Borrower Assigned Agreements, and (iv) the right
of the Borrower to amend, waive or terminate the Borrower Assigned Agreements,
to perform under the Borrower Assigned Agreements and to compel performance and
otherwise exercise all remedies and rights under the Borrower Assigned
Agreements;

 

(d)                                 all of the following (the “Account
Collateral”):

 

(i)                                     the Borrower Accounts, the Lockbox
Accounts, the Operating Account, all funds held therein, and all certificates
and instruments, if any, from time to time representing or evidencing the
Borrower Accounts, the Lockbox Accounts, the Operating Account or such funds,

 

(ii)                                  all investments from time to time of
amounts in the Borrower Accounts, the Lockbox Accounts, the Operating Account
and all certificates and instruments, if any, from time to time representing or
evidencing such investments,

 

(iii)                               all notes, certificates of deposit and other
instruments from time to time delivered to or otherwise possessed by the
Administrative Agent or any Secured Party or any assignee or agent on behalf of
the Administrative Agent or any Secured Party in substitution for or in addition
to any of the then existing Account Collateral, and

 

(iv)                              all interest, dividends, cash, instruments and
other property from time to time received, receivable or otherwise distributed
in respect of or in exchange for any and all of the then existing Account
Collateral;

 

(e)                                  all additional property that may from time
to time hereafter be granted and pledged by the Borrower or by anyone on its
behalf under this Agreement, including the deposit with the Administrative Agent
of additional moneys by the Borrower;

 

(f)                                   all Accounts, all Certificated Securities,
all Chattel Paper, all Documents, all Equipment, all Financial Assets, all
General Intangibles, all Instruments, all Investment

 

105

--------------------------------------------------------------------------------


 

Property, all Inventory, all Securities Accounts, all Security Certificates, all
Security Entitlements and all Uncertificated Securities of the Borrower;

 

(g)                                  each Hedging Agreement including all rights
of the Borrower to receive moneys due and to become due thereunder;

 

(h)                                 all Portfolio Investments;

 

(i)                                     all Proceeds, accessions, substitutions,
rents and profits of any and all of the foregoing Borrower Collateral (including
proceeds that constitute property of the types described in paragraphs
(a) through (g) above) and, to the extent not otherwise included, all payments
under insurance (whether or not the Administrative Agent or a Secured Party or
any assignee or agent on behalf of the Administrative Agent or a Secured Party
is the loss payee thereof) or any indemnity, warranty or guaranty payable by
reason of loss or damage to or otherwise with respect to any of the foregoing
Borrower Collateral.

 

Section 13.2                             Borrower Remains Liable. 
Notwithstanding anything in this Agreement, (a) except to the extent of the
Collateral Manager’s duties under this Agreement, the Borrower shall remain
liable under the Transferred Contracts, Borrower Assigned Agreements and other
agreements included in the Borrower Collateral to perform all of its duties and
obligations thereunder to the same extent as if this Agreement had not been
executed, (b) the exercise by a Secured Party or the Administrative Agent of any
of its rights under this Agreement shall not release the Borrower, TPVG or the
Collateral Manager from any of their respective duties or obligations under the
Transferred Contracts, Borrower Assigned Agreements or other agreements included
in the Borrower Collateral, (c) the Secured Parties and the Administrative Agent
shall not have any obligation or liability under the Transferred Contracts,
Borrower Assigned Agreements or other agreements included in the Borrower
Collateral by reason of this Agreement, and (d) neither the Administrative Agent
nor any of the Secured Parties shall be obligated to perform any of the
obligations or duties of the Borrower, TPVG or the Collateral Manager under the
Transferred Contracts, Borrower Assigned Agreements or other agreements included
in the Borrower Collateral or to take any action to collect or enforce any claim
for payment assigned under this Agreement.

 

Section 13.3                             Release of Collateral.  Until the
Obligations have been paid in full, the Administrative Agent may not release any
Lien covering any Borrower Collateral except for (a) Contract Payments for which
the related Obligor has paid the amounts owing on the related Contract in full
and for which the Administrative Agent has received a Lien on all proceeds of
such Contract, (b) Portfolio Investments related to Contracts that have paid in
full and have no further obligations outstanding thereunder (upon the occurrence
of such conditions, the Lien hereunder covering any such Portfolio Investment
shall be automatically released, without any further action by any party
hereunder), (c) Repurchased Contracts as provided in Section 7.16 and (d) any
Collateral sold or disposed of to the extent permitted pursuant to this
Agreement.

 

Section 13.4                             Certain Remedies.  (a)  The
Administrative Agent may, in its discretion (with the consent of the Required
Lenders), and shall, at the written direction of the Required Lenders, proceed
to protect and enforce its rights and the rights of the Secured Parties by such
appropriate proceedings as the Required Lenders shall deem necessary to protect
and enforce any

 

106

--------------------------------------------------------------------------------


 

such rights, whether for the specific enforcement of any covenant or agreement
in any Transaction Document or in the exercise of any power granted herein, or
to enforce any other proper remedy or legal or equitable right vested in the
Administrative Agent by any Transaction Document or by law.

 

(b)                                 In case there shall be pending, relative to
the Borrower or any other obligor upon the Notes or any Person having or
claiming an ownership interest in the Borrower Collateral, proceedings under the
Bankruptcy Code or any other applicable federal or state bankruptcy, insolvency
or other similar law, or in case a receiver, assignee or trustee in bankruptcy
or reorganization, liquidator, sequestrator or similar official shall have been
appointed for or taken possession of the Borrower, its property or such other
obligor or Person, or in case of any other comparable judicial proceedings
relative to the Borrower or other obligor upon the Notes, or to the creditors of
property of the Borrower or such other obligor, the Administrative Agent
irrespective of whether the principal of the Notes shall then be due and payable
as therein expressed or by declaration or otherwise and irrespective of whether
the Administrative Agent shall have made any demand pursuant to the provisions
of this Section, shall be entitled and empowered but without any obligation,
subject to Section 13.5(a), by intervention in such proceedings or otherwise:

 

(i)                                     to file and prove a claim or claims for
the whole amount of principal and Yield owing and unpaid in respect of the
Notes, all other amounts owing to the Lenders and to file such other papers or
documents as may be necessary or advisable in order to have the claims of the
Administrative Agent (including any claim for reimbursement of all expenses
(including the fees and expenses of counsel) and liabilities incurred, and all
advances, if any, made, by the Administrative Agent and each predecessor
Administrative Agent except as determined to have been caused by its own gross
negligence or willful misconduct) and of each of the other Secured Parties
allowed in such proceedings;

 

(ii)                                  unless prohibited by Applicable Law, to
vote (with the consent of the Required Lenders) on behalf of the holders of the
Notes in any election of a trustee, a standby trustee or person performing
similar functions in any such proceedings;

 

(iii)                               to collect and receive any moneys or other
property payable or deliverable on any such claims and to distribute all amounts
received with respect to the claims of the Secured Parties on their behalf; and

 

(iv)                              to file such proofs of claim and other papers
or documents as may be necessary or advisable in order to have the claims of the
Administrative Agent or the Secured Parties allowed in any judicial proceedings
relative to the Borrower, its creditors and its property;

 

and any trustee, receiver, liquidator, custodian or other similar official in
any such proceeding is hereby authorized by each of such Secured Parties to make
payments to the Administrative Agent and, in the event that the Administrative
Agent shall consent to the making of payments directly to such Secured Parties,
to pay to the Administrative Agent such amounts as shall be sufficient to cover
all reasonable expenses and liabilities incurred, and all advances made, by the

 

107

--------------------------------------------------------------------------------


 

Administrative Agent and each predecessor Administrative Agent except as
determined to have been caused by its own gross negligence or willful
misconduct.

 

(c)                                  Nothing herein contained shall be deemed to
authorize the Administrative Agent to authorize or consent to or vote for or
accept or adopt on behalf of any Lender or other Secured Party any plan of
reorganization, arrangement, adjustment or composition affecting the Notes or
the rights of any holder thereof or to authorize the Administrative Agent to
vote in respect of the claim of any Secured Party in any such proceeding except,
pursuant to Section 13.5(b)(ii), to vote for the election of a trustee in
bankruptcy or similar person.

 

(d)                                 All rights of action and of asserting claims
under the Transaction Documents, may be enforced by the Administrative Agent
without the possession of the Notes or the production thereof in any trial or
other proceedings relative thereto, and any such action or proceedings
instituted by the Administrative Agent shall be brought in its own name as
Administrative Agent and any recovery of judgment, subject to the payment of the
reasonable expenses, disbursements and compensation of the Administrative Agent
each predecessor Administrative Agent and their respective agents and attorneys,
shall be for the ratable benefit of the holders of the Notes and other Secured
Parties.

 

(e)                                  In any proceedings brought by the
Administrative Agent to enforce the Liens under the Transaction Documents (and
also any proceedings involving the interpretation of any provision of any
Transaction Document), the Administrative Agent shall be held to represent all
of the Secured Parties, and it shall not be necessary to make any Secured Party
a party to any such proceedings.

 

Section 13.5                             Limitation on Duty of Administrative
Agent in Respect of Collateral.  (a)  Beyond the exercise of reasonable care in
the custody thereof, the Administrative Agent shall have no duty as to any
Borrower Collateral in its possession or control or in the possession or control
of any agent or bailee or any income thereon or as to preservation of rights
against prior parties or any other rights pertaining thereto and the
Administrative Agent shall not be responsible for filing any financing or
continuation statements or recording any documents or instruments in any public
office at any time or times or otherwise perfecting or maintaining the
perfection of any security interest in the Borrower Collateral.  The
Administrative Agent shall be deemed to have exercised reasonable care in the
custody of the Borrower Collateral in its possession if the Borrower Collateral
is accorded treatment substantially equal to that which it accords its own
property and shall not be liable or responsible for any loss or diminution in
the value of any of the Borrower Collateral, by reason of the act or omission of
any carrier, forwarding agency or other agent or bailee selected by the
Administrative Agent in good faith.

 

(b)                                 The Administrative Agent shall not be
responsible for the existence, genuineness or value of any of the Borrower
Collateral or for the validity, perfection, priority or enforceability of the
Liens in any of the Borrower Collateral, whether impaired by operation of law or
by reason of any action or omission to act on its part hereunder, except to the
extent such action or omission constitutes gross negligence or willful
misconduct on the part of the Administrative Agent for the validity or
sufficiency of the Borrower Collateral or any agreement or assignment contained
therein, for the validity of the title of the Borrower to the Borrower
Collateral, for insuring the Borrower Collateral or for the payment of taxes,
charges, assessments

 

108

--------------------------------------------------------------------------------


 

or Liens upon the Borrower Collateral or otherwise as to the maintenance of the
Borrower Collateral.

 

(c)                                  The Administrative Agent shall have no duty
to act outside of the United States in respect of any Borrower Collateral
located in any jurisdiction other than the United States.

 

(d)                                 The Administrative Agent may act through its
agents or attorneys and shall not be liable for any misconduct or negligence of
any such agents or attorneys appointed with due care by it hereunder.

 

(e)                                  In no event shall Administrative Agent be
liable for special, punitive or consequential damages.

 

ARTICLE XIV

 

EVENTS OF DEFAULT

 

Section 14.1                             Events of Default.  Each of the
following shall constitute an Event of Default under this Agreement:

 

(a)                                 Default in the payment when due of any
principal of any Advance or default in the payment of any other amount payable
by the Borrower or TPVG (in any capacity) hereunder, including any Yield on any
Advance which default shall continue for two Business Days;

 

(b)                                 An Insolvency Event shall have occurred and
be continuing with respect to any of the Borrower or TPVG;

 

(c)                                  A Collateral Manager Default shall have
occurred;

 

(d)                                 The Investment Adviser shall cease to serve
as investment adviser, and an acceptable replacement (as approved by the
Required Lenders) shall not have been appointed within 30 days;

 

(e)                                  (i) Any Transaction Document or any lien or
security interest granted thereunder by the Borrower, shall (except in
accordance with its terms), in whole or in part, terminate, cease to be
effective or cease to be the legally valid, binding and enforceable obligation
of the Borrower; or (ii) the Borrower or TPVG or any other party shall, directly
or indirectly, contest in any manner the effectiveness, validity, binding nature
or enforceability of any Transaction Document; or (iii) any security interest
securing any Obligation shall, in whole or in part, cease to be a perfected
first priority security interest (except, as to priority, for Permitted Liens)
against the Borrower;

 

(f)                                   The Borrower or TPVG (in any capacity)
shall fail to perform or observe any other term, covenant or agreement contained
in this Agreement, or any other Transaction Document on its part to be performed
or observed and, except in the case of the covenants and

 

109

--------------------------------------------------------------------------------


 

agreements contained in Sections 10.6, 10.7, 10.8, 10.9, 10.10 and 10.23, as to
each of which no grace period shall apply, any such failure shall remain
unremedied for 30 days after knowledge thereof or after written notice thereof
shall have been given by the Administrative Agent to the Borrower or TPVG;

 

(g)                                  Any representation or warranty of the
Borrower or TPVG (in any capacity) made or deemed to have been made hereunder or
in any other Transaction Document or any other writing or certificate furnished
by or on behalf of the Borrower or TPVG (in any capacity) to the Administrative
Agent or any Lender for purposes of or in connection with this Agreement or any
other Transaction Document (including any Compliance Certificate) shall prove to
have been false or incorrect in any material respect when made or deemed to have
been made; provided that no breach shall be deemed to occur hereunder in respect
of any representation or warranty relating to the “eligibility” of any Contract
if such breach is not a willful breach and payment in respect of such Contract
is required to be made under Section 7.14, and either the Repurchase Amount of
such Contract shall have been paid in full by the Borrower or no repayment is
required under Section 7.14 because the Advances outstanding do not exceed the
Borrowing Base;

 

(h)                                 Any court shall render a final judgment
against the Borrower or TPVG (i) in an amount in excess of $5,000,000 (or, in
the case of the Borrower, $500,000) which shall not be satisfactorily stayed,
discharged, vacated, set aside or satisfied within 60 days of the making thereof
or (ii) for which the Administrative Agent shall not have received evidence
satisfactory to it that an insurance provider for the Borrower or TPVG has
agreed to satisfy such judgment in full subject to any deductibles not exceeding
$5,000,000 (or, in the case of the Borrower, $500,000); or the attachment of any
property of the Borrower or TPVG as a result of any such judgment described in
this clause (h) which has not been released or provided for to the reasonable
satisfaction of the Administrative Agent within 60 days after the making
thereof;

 

(i)                                     A Change of Control shall have occurred;

 

(j)                                    Either of Jim Labe or Sajal Srivastava
cease to be involved in the operations of the Collateral Manager, unless the
Collateral Manager shall have within a reasonable period of time obtained a
successor of at least comparable background, experience and ability who is
reasonably acceptable to the Required Lenders;

 

(k)                                 Either (i) the Borrower shall become
required to register as an “investment company” within the meaning of the 1940
Act or the arrangements contemplated by the Transaction Documents shall require
registration as an “investment company” within the meaning of the 1940 Act or
(ii) TPVG ceases to be a “business development company” within the meaning of
the 1940 Act;

 

(l)                                     As of any date of determination, the
rolling three month average Delinquency Ratio is greater than 10.0%;

 

(m)                             As of any date of determination, the rolling
three month Charged-Off Ratio is greater than 7.5%;

 

110

--------------------------------------------------------------------------------


 

(n)                                 Vastardis Capital Services Holdings LP
ceases to be the fund administrator for TPVG and is not replaced within 30 days
by a fund administrator or other internal resources acceptable to the
Administrative Agent in its reasonable discretion; or

 

(o)                                 The aggregate principal amount of all
Advances outstanding hereunder exceeds the Borrowing Base and such condition
continues unremedied for five Business Days; or

 

(p)                                 The Borrower shall have failed to appoint a
backup collateral manager (reasonably acceptable to the Required Lenders and the
Administrative Agent) within 120 days of the Effective Date.

 

Section 14.2                             Effect of Event of Default.

 

(a)                                 Optional Termination.  Upon notice by the
Administrative Agent that an Event of Default (other than an Event of Default
described in Section 14.1(b)) has occurred, no Advances will thereafter be made,
and the Required Lenders may declare all outstanding Obligations to be due and
payable, whereupon the full unpaid amount of the Obligations which shall be
immediately due and payable, without further notice, demand or presentment (all
of which are hereby expressly waived by the Borrower) and the Revolving Period
shall end and the Maturity Date shall be deemed to have occurred.

 

(b)                                 Automatic Termination.  Upon the occurrence
of an Event of Default described in Section 14.1(b), the Revolving Period shall
end and the Maturity Date shall be deemed to have occurred automatically, and
all outstanding Obligations under this Agreement shall become immediately and
automatically due and payable, all without presentment, demand, protest or
notice of any kind (all of which are hereby expressly waived by the Borrower).

 

Section 14.3                             Rights Upon Event of Default.  If an
Event of Default shall have occurred and be continuing, the Required Lenders may
direct the Administrative Agent to exercise any of the remedies specified herein
in respect of the Borrower Collateral and the Administrative Agent may (with the
consent of the Required Lenders) but shall have no obligation, or the
Administrative Agent shall, at the written direction of the Required Lenders,
also do one or more of the following (subject to Section 13.5):

 

(a)                                 institute proceedings in its own name and on
behalf of the Secured Parties as Administrative Agent for the collection of all
amounts then payable on the Notes or hereunder with respect thereto, whether by
declaration or otherwise, enforce any judgment obtained, and collect from the
Borrower and any other obligor upon the Notes moneys adjudged due;

 

(b)                                 institute proceedings from time to time for
the complete or partial foreclosure upon the Borrower Collateral;

 

(c)                                  subject to Section 14.3(b), exercise any
remedies of a secured party under the UCC and take any other appropriate action
to protect and enforce the right and remedies of the Administrative Agent and
the Secured Parties which rights and remedies shall be cumulative; and

 

111

--------------------------------------------------------------------------------


 

(d)                                 subject to Section 14.3(b), require the
Borrower and the Collateral Manager, at the Collateral Manager’s expense, to
(1) assemble all or any part of the Borrower Collateral as directed by the
Administrative Agent and make the same available to the Administrative Agent at
a place to be designated by the Administrative Agent that is reasonably
convenient to such parties and (2) without notice except as specified below,
sell the Borrower Collateral or any part thereof in one or more parcels at a
public or private sale, at any of the Administrative Agent’s offices or
elsewhere, for cash, on credit or for future delivery, and upon such other terms
as the Administrative Agent may deem commercially reasonable.  The Borrower
agrees that, to the extent notice of sale shall be required by law, at least ten
days’ notice to the Borrower of the time and place of any public sale or the
time after which any private sale is to be made shall constitute reasonable
notification.  The Administrative Agent shall not be obligated to make any sale
of Borrower Collateral regardless of notice of sale having been given.  The
Administrative Agent may adjourn any public or private sale from time to time by
announcement at the time and place fixed therefor, and such sale may, without
further notice, be made at the time and place to which it was so adjourned.  All
cash proceeds received by the Administrative Agent in respect of any sale of,
collection from, or other realization upon, all or any part of the Borrower
Collateral (after payment of any amounts incurred in connection with such sale)
shall be deposited into the Collection Account and to be applied against all or
any part of the outstanding Advances pursuant to Section 4.1 or otherwise in
such order as the Administrative Agent shall elect in its sole discretion.

 

ARTICLE XV

 

THE AGENTS

 

Section 15.1                             Appointment.  Each Lender and each
Agent hereby irrevocably designates and appoints DBNY as Administrative Agent
hereunder and under the other Transaction Documents, and authorizes the
Administrative Agent to take such action on its behalf under the provisions of
this Agreement and the other Transaction Documents and to exercise such powers
and perform such duties as are expressly delegated to the Administrative Agent
by the terms of this Agreement and the other Transaction Documents, together
with such other powers as are reasonably incidental thereto.  Each Lender in
each Lender Group hereby irrevocably designates and appoints the Agent for such
Lender Group as the agent of such Lender under this Agreement, and each such
Lender irrevocably authorizes such Agent, as the agent for such Lender, to take
such action on its behalf under the provisions of this Agreement and the other
Transaction Documents and to exercise such powers and perform such duties
thereunder as are expressly delegated to such Agent by the terms of this
Agreement and the other Transaction Documents, together with such other powers
as are reasonably incidental thereto.  Notwithstanding any provision to the
contrary elsewhere in this Agreement, neither the Administrative Agent nor any
Agent (the Administrative Agent and each Agent being referred to in this
Article as a “Note Agent”) shall have any duties or responsibilities, except
those expressly set forth herein, or any fiduciary relationship with any Lender,
and no implied covenants, functions, responsibilities, duties, obligations or
liabilities shall be read into this Agreement or otherwise exist against any
Note Agent.

 

112

--------------------------------------------------------------------------------


 

Section 15.2                             Delegation of Duties.  Each Note Agent
may execute any of its duties under this Agreement and the other Transaction
Documents by or through its subsidiaries, affiliates, agents or
attorneys-in-fact and shall be entitled to advice of counsel concerning all
matters pertaining to such duties.  No Note Agent shall be responsible for the
negligence or misconduct of any agents or attorneys-in-fact selected by it with
reasonable care.

 

Section 15.3                             Exculpatory Provisions.  No Agent
(acting in such capacity) nor any of its directors, officers, agents or
employees shall be (a) subject to any fiduciary or other implied duties,
regardless of whether an Event of Default, Unmatured Event of Default,
Collateral Manager Default or Unmatured Collateral Manager Default has occurred
and is continuing, (b) liable to any Lender for any action lawfully taken or
omitted to be taken by it or them or any Person described in Section 15.2 under
or in connection with this Agreement or the other Transaction Documents), or
(c) responsible in any manner to any Person (or have any duties to investigate
or inquire into) for any recitals, statements, representations or warranties of
any Person (other than itself) contained in the Transaction Documents or in any
certificate, report, statement or other document referred to or provided for in,
or received under or in connection with, the Transaction Documents or for the
value, validity, effectiveness, genuineness, enforceability or sufficiency of
the Transaction Documents or any other document furnished in connection
therewith or herewith, or for any failure of any Person (other than itself or
its directors, officers, agents or employees) to perform its obligations under
any Transaction Document or for the satisfaction of any condition specified in a
Transaction Document.  Except as otherwise expressly provided in this Agreement,
no Note Agent shall be under any obligation to any Person to ascertain or to
inquire as to the observance or performance of any of the agreements or
covenants contained in, or conditions of, the Transaction Documents, or to
inspect the properties, books or records of the Borrower, TPVG or the Collateral
Manager.

 

Section 15.4                             Reliance by Agents.  Each Note Agent
shall in all cases be entitled to rely, and shall be fully protected in relying,
upon any note, writing, resolution, notice, consent, certificate, affidavit,
letter, cablegram, telegram, telecopy, telex or teletype message, statement,
order or other document or conversation believed by it to be genuine and correct
and to have been signed, sent or made by the proper Person or Persons and upon
advice and statements of legal counsel (including counsel to each of the
Lenders), Independent Accountants and other experts selected by such Note
Agent.  Each Note Agent shall in all cases be fully justified in failing or
refusing to take any action under this Agreement, any other Transaction Document
or any other document furnished in connection herewith or therewith unless it
shall first receive such advice or concurrence of the Lenders, as it deems
appropriate, or it shall first be indemnified to its satisfaction (i) in the
case of the Administrative Agent, by the Lenders or (ii) in the case of an
Agent, by the Lenders in its Lender Group, against any and all liability, cost
and expense which may be incurred by it by reason of taking or continuing to
take any such action.  The Administrative Agent shall in all cases be fully
protected in acting, or in refraining from acting, under this Agreement, the
other Transaction Documents or any other document furnished in connection
herewith or therewith in accordance with a request of the Required Lenders, and
such request and any action taken or failure to act pursuant thereto shall be
binding

 

113

--------------------------------------------------------------------------------


 

upon all the Lenders.  The Administrative Agent shall in all cases be fully
protected in acting, or in refraining from acting, under this Agreement, the
other Transaction Documents or any other document furnished in connection
herewith or therewith in accordance with a request of the Required Lenders, and
such request and any action taken or failure to act pursuant thereto shall be
binding upon all the Lenders.  Each Agent shall in all cases be fully protected
in acting, or in refraining from acting, under this Agreement, the other
Transaction Documents or any other document furnished in connection herewith or
therewith in accordance with a request of the Lenders in its Lender Group
holding greater than 66-2/3% of the outstanding Advances held by such Lender
Group, and such request and any action taken or failure to act pursuant thereto
shall be binding upon all the Lenders in such Lender Group.

 

Section 15.5                             Notices.  No Note Agent shall be deemed
to have knowledge or notice of the occurrence of any breach of this Agreement or
the occurrence of any Event of Default unless such Note Agent has received
notice from the Collateral Manager, the Borrower or any Lender, referring to
this Agreement and describing such event.  In the event that the Administrative
Agent receives such a notice, it shall promptly give notice thereof to each
Agent, and in the event any Agent receives such a notice, it shall promptly give
notice thereof to the Lenders in its Lender Group.  The Administrative Agent
shall take such action with respect to such event as shall be reasonably
directed in writing by the Required Lenders, and each Agent shall take such
action with respect to such event as shall be reasonably directed by Lenders in
its Lender Group holding greater than 66-2/3% of the outstanding Advances held
by such Lender Group; provided that unless and until such Note Agent shall have
received such directions, such Note Agent may (but shall not be obligated to)
take such action, or refrain from taking such action, with respect to such event
as it shall deem advisable in the best interests of the Lenders or of the
Lenders in its Lender Group, as applicable.

 

Section 15.6                             Non-Reliance on Agents.  The Lenders
expressly acknowledge that neither any Note Agent, nor any of its officers,
directors, employees, agents, attorneys-in-fact or affiliates has made any
representations or warranties to it and that no act by a Note Agent hereafter
taken, including any review of the affairs of the Borrower, TPVG or the
Collateral Manager, shall be deemed to constitute any representation or warranty
by such Note Agent to any Lender.  Each Lender acknowledges and agrees that the
Administrative Agent may take actions hereunder in its sole discretion and
(i) any such actions by the Administrative Agent will be taken in its sole
discretion, without regard to the interests of any other party to this
transaction and (ii) the Lenders may suffer losses as a result of such
discretionary actions and the Administrative Agent shall not be liable for any
such losses.  Each Lender represents to each Note Agent that it has,
independently and without reliance upon any Note Agent or any other Lender, and
based on such documents and information as it has deemed appropriate, made its
own appraisal of and investigation into the business, operations, property,
financial and other condition and creditworthiness of the Borrower, TPVG, the
Collateral Manager, and the Loans and made its own decision to purchase its
interest in the Notes hereunder and enter into this Agreement.  Each Lender also
represents that it will, independently and without reliance upon any Note Agent
or any other Lender, and based on such documents and information as it shall
deem appropriate at the time, continue to make its own analysis, appraisals and
decisions in taking or not taking action under any of the Transaction Documents,
and to make such investigation as it deems necessary to inform itself as to the
business, operations, property, financial and other condition and
creditworthiness of the Borrower, TPVG, the Collateral Manager, and the
Contracts.  Except as expressly provided herein, no Note Agent shall have any
duty or responsibility to provide any Lender with any credit or other
information concerning the Borrower Collateral or the business, operations,
property, prospects, financial and other condition or creditworthiness of the
Borrower, TPVG, the Collateral Manager or the Lenders

 

114

--------------------------------------------------------------------------------


 

which may come into the possession of such Note Agent or any of its officers,
directors, employees, agents, attorneys-in-fact or affiliates.

 

In no event shall the Administrative Agent be liable to any Lender for any
indirect, special, punitive or consequential loss or damage of any kind
whatsoever, including, but not limited to, lost profits, even if the
Administrative Agent has been advised of the likelihood of such loss or damage
and regardless of the form of action.  In no event shall the Administrative
Agent be liable for any failure or delay in the performance of its obligations
hereunder because of circumstances beyond its control, including, but not
limited to, acts of God, flood, war (whether declared or undeclared), terrorism,
fire, riot, embargo, government action, including any laws, ordinances,
regulations, governmental action or the like which delay, restrict or prohibit
the providing of the services contemplated by this Agreement.

 

Section 15.7                             Indemnification.  The Lenders agree to
indemnify the Administrative Agent and its officers, directors, employees,
representatives and agents (to the extent not reimbursed by the Borrower, the
Collateral Manager or TPVG under the Transaction Documents, and without limiting
the obligation of such Persons to do so in accordance with the terms of the
Transaction Documents), ratably according to the outstanding amounts of their
Advances from and against any and all liabilities, obligations, losses, damages,
penalties, actions, judgments, suits, costs, expenses or disbursements of any
kind or nature whatsoever (including the reasonable fees and disbursements of
counsel for the Administrative Agent or the affected Person in connection with
any investigative, or judicial proceeding commenced or threatened, whether or
not the Administrative Agent or such affected Person shall be designated a party
thereto) that may at any time be imposed on, incurred by or asserted against the
Administrative Agent or such affected Person as a result of, or arising out of,
or in any way related to or by reason of, any of the transactions contemplated
hereunder or under the Transaction Documents or any other document furnished in
connection herewith or therewith.

 

Section 15.8                             Successor Agent.  If the Administrative
Agent shall resign as Administrative Agent under this Agreement, then the
Required Lenders shall appoint a successor agent, whereupon such successor agent
shall succeed to the rights, powers and duties of the Administrative Agent, and
the term “Administrative Agent” shall mean such successor agent, effective upon
its acceptance of such appointment, and the former Administrative Agent’s
rights, powers and duties as Administrative Agent shall be terminated, without
any other or further act or deed on the part of such former Administrative Agent
or any of the parties to this Agreement.  Any Agent may resign as Agent upon ten
days’ notice to the Lenders in its Lender Group and the Administrative Agent
(with a copy to the Borrower) with such resignation becoming effective upon a
successor agent succeeding to the rights, powers and duties of the Agent
pursuant to this Section 15.8.  If an Agent shall resign as Agent under this
Agreement, then Lenders in its Lender Group holding greater than 66-2/3% of the
outstanding Advances held by such Lender Group shall appoint a successor agent
for such Lender Group.  After any retiring Note Agent’s resignation hereunder as
Note Agent, the provisions of this Article XV shall inure to its benefit as to
any actions taken or omitted to be taken by it while it was Note Agent under
this Agreement.  No resignation of any Note Agent shall become effective until a
successor Note Agent shall have assumed the responsibilities and obligations of
such Note Agent; provided, however, that in the event a successor Note Agent is
not appointed within 60 days after such

 

115

--------------------------------------------------------------------------------


 

Note Agent has given notice of its resignation as permitted by this
Section 15.8, such Note Agent may petition a court for its removal.

 

Section 15.9                             Agents in their Individual Capacity. 
Each Note Agent and its Affiliates may make loans to, accept deposits from and
generally engage in any kind of business with the Borrower, TPVG, the Collateral
Manager or the Backup Collateral Manager as though such Note Agent were not an
agent hereunder.  In addition, the Lenders acknowledge that one or more Persons
which are Note Agents may act (i) as administrator, sponsor or agent for one or
more Structured Lenders and in such capacity acts and may continue to act on
behalf of each such Structured Lender in connection with its business, and
(ii) as the agent for certain financial institutions under the liquidity and
credit enhancement agreements relating to this Agreement to which any one or
more Structured Lenders is party and in various other capacities relating to the
business of any such Structured Lender under various agreements.  Any such
Person, in its capacity as Note Agent, shall not, by virtue of its acting in any
such other capacities, be deemed to have duties or responsibilities hereunder or
be held to a standard of care in connection with the performance of its duties
as a Note Agent other than as expressly provided in this Agreement.  Any Person
which is a Note Agent may act as a Note Agent without regard to and without
additional duties or liabilities arising from its role as such administrator or
agent or arising from its acting in any such other capacity.

 

Section 15.10                      The Paying Agent.

 

(a)                                 The Borrower hereby appoints Deutsche Bank
Trust Company Americas as the initial Paying Agent.  All payments of amounts due
and payable in respect of the Obligations that are to be made from amounts
withdrawn from the Collection Account pursuant to Section 8.5 shall be made on
behalf of the Borrower by the Paying Agent.

 

(b)                                 The Paying Agent undertakes to perform such
duties, and only such duties, as are expressly set forth in this Agreement.  No
implied covenants or obligations shall be read into this Agreement against the
Paying Agent.

 

(c)                                  The Paying Agent shall not be liable for
any action taken or not taken by it (i) with the consent or at the direction or
request of (y) the Administrative Agent, the Borrower, the Collateral Manager or
any other party authorized to give instructions, or (z) with respect to payments
pursuant to Section 8.5, at the direction of the Collateral Manager as set forth
in a Compliance Certificate, or (ii) in the absence of its own gross negligence
or willful misconduct as determined by a court of competent jurisdiction, which
determination is no longer subject to appeal or review.

 

(d)                                 The Paying Agent shall not be bound to make
any investigation into the facts of matters stated in any resolution,
certificate, statement, instrument, opinion, report, notice, request, consent,
order, approval, bond or other paper or document.  The Paying Agent shall not be
charged with knowledge of any Unmatured Event of Default or Event of Default
unless an Authorized Officer of the Paying Agent receives written notice
specifying that an Unmatured Event of Default or Event of Default has occurred
from the Borrower, the Collateral Manager, any Agent or any other Secured
Party.  The receipt and/or delivery of reports and other information (including,
without limitation, any Compliance Certificate) under this Agreement by

 

116

--------------------------------------------------------------------------------


 

the Paying Agent containing information relating to events or circumstances
which may constitute an Unmatured Event of Default or Event of Default shall not
constitute notice or actual or constructive knowledge of an Unmatured Event of
Default or Event of Default.

 

(e)                                  The Borrower agrees to pay to the Paying
Agent from time to time such compensation as agreed in writing between the
Borrower and the Paying Agent.

 

(f)                                   The Paying Agent may consult with counsel
of its choice with regard to legal questions arising out of or in connection
with this Agreement and the advice or opinion of such counsel, selected with due
care, shall be full and complete authorization and protection in respect of any
action taken, omitted or suffered by the Paying Agent in good faith and in
accordance therewith.

 

(g)                                  The Paying Agent shall not be required to
expend or risk its own funds or otherwise incur financial liability in the
performance of any of its duties hereunder, or in the exercise of any of its
rights or powers, or to institute, conduct or defend any litigation under this
Agreement or in relation to this Agreement, unless it shall have received
security or indemnity satisfactory to it against the costs, expenses and
liabilities that may be incurred therein or thereby, and none of the provisions
contained in this Agreement shall in any event require the Paying Agent to
perform, or be responsible for the manner of performance of, any of the
obligations of the Borrower under this Agreement.

 

(h)                                 The Paying Agent shall not be responsible
for the acts or omissions of the Administrative Agent, the Borrower, the
Collateral Manager, any Agent, any Lender or any other Person. The Paying Agent
does not assume and shall have no responsibility for, and makes no
representation as to, monitoring the value of any Collateral.

 

(i)                                     Any Person into which the Paying Agent
may be merged or converted or with which it may be consolidated, or any Person
resulting from any merger, conversion or consolidation to which to Paying Agent
shall be a party, or any Person succeeding to the business of the Paying Agent,
shall be the successor of the Paying Agent under this Agreement, without the
execution or filing of any paper or any further act on the part of any of the
parties hereto, anything herein to the contrary notwithstanding.

 

(j)                                    If the Paying Agent shall at any time
(i) be uncertain as to its duties or rights hereunder, (ii) receive instructions
from any of the parties authorized to give instructions which, in the reasonable
opinion of the Paying Agent, are in conflict with any of the provisions of this
Agreement, or (iii) receive conflicting instructions from the Administrative
Agent and any other party authorized to give instructions and the conflict
between such instructions cannot be resolved by reference to the terms of this
Agreement, then in each such case, the Paying Agent shall be entitled to rely on
the instructions of the Administrative Agent and shall incur no liability for
acting in accordance therewith.

 

(k)                                 If any property subject hereto is at any
time attached, garnished or levied upon under any court order or in case the
payment, assignment, transfer, conveyance or delivery of any such property shall
be stayed or enjoined by any court order, or in case any order, judgment or
decree shall be made or entered by any court affecting such property or any part

 

117

--------------------------------------------------------------------------------


 

hereof, then and in any of such events the Paying Agent is authorized, in its
sole discretion, to rely upon and comply with any such order, writ, judgment or
decree, and if it complies with any such order, writ, judgment or decree it
shall not be liable to any other party hereto or to any other person, firm or
corporation by reason of such compliance even though such order, writ, judgment
or decree maybe subsequently reversed, modified, annulled, set aside or vacated.

 

(l)                                     The Paying Agent shall incur no
liability nor be responsible to the Borrower or any other Person for delays or
failures in performance resulting from acts beyond its control that
significantly and adversely affect the Paying Agent’s ability to perform with
respect to this Agreement.  Such acts shall include, but not be limited to, acts
of God, strikes, work stoppages, acts of terrorism, civil or military
disturbances, nuclear or natural catastrophes, or the unavailability of the
Federal Reserve Bank wire or telex or other wire or communication facility.

 

(m)                             In no event shall the Paying Agent be liable for
any special, indirect, punitive, incidental or consequential loss or damage of
any nature whatsoever arising from any act or omission of the Paying Agent,
whether or not the possibility of such damage was disclosed to, or could have
been reasonably foreseen by, the Paying Agent and regardless of the form of
action.

 

(n)                                 The Paying Agent may rely and shall be
protected in acting or refraining from acting upon any resolution, certificate
of an Authorized Officer, any Compliance Certificate, certificate of auditors or
any other certificate, statement, instrument, opinion, report, notice, request,
consent, order, appraisal, bond or other paper or document reasonably believed
by it to be genuine and to have been signed or presented by the proper party or
parties.

 

(o)                                 In order to comply with laws, rules,
regulations and executive orders in effect from time to time applicable to
banking institutions, including those relating to the funding of terrorist
activities and money laundering, the Paying Agent is required to obtain, verify
and record certain information relating to individuals and entities which
maintain a business relationship with the Paying Agent.  Accordingly, each of
the parties agrees to provide to the Paying Agent upon its request from time to
time such identifying information and documentation as may be available to such
party in order to enable the Paying Agent to comply with applicable law.

 

(p)                                 The Paying Agent shall have no obligation to
determine whether any conditions precedent to making any Advance have been
satisfied and the Paying Agent shall incur no liability for distributing funds
received into the Funding Account in accordance with an Advance Notice received
by it.

 

ARTICLE XVI

 

ASSIGNMENTS

 

Section 16.1                             Restrictions on Assignments.  Except as
specifically provided herein (with respect to the Collateral Manager and the
Backup Collateral Manager), neither the Borrower, the Collateral Manager, nor
TPVG nor the Backup Collateral Manager may assign any of their

 

118

--------------------------------------------------------------------------------


 

respective rights or obligations hereunder or any interest herein without the
prior written consent of the Required Lenders.

 

Section 16.2                             Documentation.  In connection with any
permitted assignment, each Lender shall deliver to each assignee an assignment,
in such form as such Lender and the related assignee may agree, duly executed by
such Lender assigning any such rights, obligations, Advance or Note to the
assignee; and such Lender shall promptly execute and deliver all further
instruments and documents, and take all further action, that the assignee may
reasonably request, in order to perfect, protect or more fully evidence the
assignee’s right, title and interest in and to the items assigned, and to enable
the assignee to exercise or enforce any rights hereunder or under the Notes
evidencing such Advance.

 

Section 16.3                             Rights of Assignee.  Upon the
foreclosure of any assignment of any Advances made for security purposes, or
upon any other assignment of any Advance from any Lender pursuant to this
Article XVI, the respective assignee receiving such assignment shall have all of
the rights of such Lender hereunder with respect to such Advances and all
references to the Lenders in Section 4.3 and Section 5.1 shall be deemed to
apply to such assignee.

 

Section 16.4                             Notice of Assignment by Lenders.  So
long as no Unmatured Event of Default, Event of Default, Unmatured Collateral
Manager Default or Collateral Manager Default has occurred and is continuing,
any proposed assignment by a Lender to any other Person (other than an Affiliate
of such Lender) that is a commercial bank shall require at least 60 calendar
days’ notice to the Borrower and TPVG and shall be subject to the prior written
consent of the Borrower and TPVG (in each case, not to be unreasonably withheld,
conditioned or delayed).  If either of the Borrower or TPVG do not respond
within such 60 calendar day period, then such proposed assignment shall be
permitted.  So long as no Unmatured Event of Default, Event of Default,
Unmatured Collateral Manager Default or Collateral Manager Default has occurred
and is continuing, at no time shall any Lender assign its interests hereunder to
any entity (other than an Affiliate of such Lender) that is not a commercial
bank, unless otherwise approved by the Borrower and TPVG.  At no time shall any
assignment by any Lender to an Affiliate of such Lender by subject to the prior
consent of the Borrower or TPVG.  Each Lender authorizes the related Agent to,
and such Agent agrees that it shall, endorse the Notes to reflect any
assignments made pursuant to this Article XVI or otherwise.  Any assignment by
one Lender to a proposed lender hereunder shall be executed on a joinder
agreement substantially in the form of Exhibit M hereto.

 

Section 16.5                             Registration; Registration of Transfer
and Exchange.  (a)  The Administrative Agent shall keep a register (the “Note
Register”) in which, subject to such reasonable regulations as it may prescribe,
the Administrative Agent shall provide for the registration of the Notes and of
transfer of interests in the Notes.  The Administrative Agent is hereby
appointed “Note Registrar” for the purpose of registering the Notes and
transfers of the Notes as herein provided.

 

(b)                                 Each Person who has or who acquired an
interest in a Note shall be deemed by such acquisition to have agreed to be
bound by the provisions of this Section 16.5.  A Note may be exchanged (in
accordance with Section 16.5(c)) and transferred to the holders (or their agents
or nominees) of the Advances and to any assignee (in accordance with
Section 16.1)

 

119

--------------------------------------------------------------------------------


 

(or its agent or nominee) of all or a portion of the Advances.  The
Administrative Agent shall not register (or cause to be registered) the transfer
of such Note, unless the proposed transferee shall have delivered to the
Administrative Agent either (x) evidence satisfactory to it that the transfer of
such Note is exempt from registration or qualification under the Securities Act
of 1933, as amended, and all applicable state securities laws and that the
transfer does not constitute a non-exempt “prohibited transaction” under ERISA
or (y) an express agreement by the proposed transferee to be bound by and to
abide by the provisions of this Section 16.5 and the restrictions noted on the
face of such Note.

 

(c)                                  At the option of the holder thereof, a Note
may be exchanged for one or more new Notes of any authorized denominations and
of a like class and aggregate principal amount at an office or agency of the
Borrower.  Whenever any Note is so surrendered for exchange, the Borrower shall
execute and deliver (through the Administrative Agent) the new Note which the
holder making the exchange is entitled to receive.

 

(d)                                 Upon surrender for registration of transfer
of any Note at an office or agency of the Borrower, the Borrower shall execute
and deliver (through the Administrative Agent), in the name of the designated
transferee or transferees, one or more new Notes of any authorized denominations
and of a like class and aggregate principal amount.

 

(e)                                  All Notes issued upon any registration of
transfer or exchange of any Note in accordance with the provisions of this
Agreement shall be the valid obligations of the Borrower, evidencing the same
debt, and entitled to the same benefits under this Agreement, as the
Note(s) surrendered upon such registration of transfer or exchange.

 

(f)                                   Every Note presented or surrendered for
registration of transfer or for exchange shall (if so required by the Borrower
or the Administrative Agent) be fully endorsed, or be accompanied by a written
instrument of transfer in form satisfactory to the Note Registrar, duly executed
by the holder thereof or his attorney duly authorized in writing.

 

(g)                                  No service charge shall be made for any
registration of transfer or exchange of a Note, but the Borrower may require
payment from the transferee holder of a sum sufficient to cover any tax or other
governmental charge that may be imposed in connection with any registration of
transfer of exchange of a Note, other than exchanges pursuant to this
Section 16.5.

 

(h)                                 The holders of the Notes shall be bound by
the terms and conditions of this Agreement.

 

Section 16.6                             Mutilated, Destroyed, Lost and Stolen
Notes.  (a)  If any mutilated Note is surrendered to the Administrative Agent
the Borrower shall execute and deliver (through the Administrative Agent) in
exchange therefor a new Note of like class and tenor and principal amount and
bearing a number not contemporaneously outstanding.

 

(b)                                 If there shall be delivered to the Borrower
and the Administrative Agent prior to the payment of the Notes (i) evidence to
their satisfaction of the destruction, loss or theft of any Note and (ii) such
security or indemnity as may be required by them to save each of them and any
agent of either of them harmless, then, in the absence of notice to the Borrower
or the

 

120

--------------------------------------------------------------------------------


 

Administrative Agent that such Note has been acquired by a bona fide Lender, the
Borrower shall execute and deliver (through the Administrative Agent), in lieu
of any such destroyed, lost or stolen Note, a new Note of like class, tenor and
principal amount and bearing a number not contemporaneously outstanding.

 

(c)                                  Upon the issuance of any new Note under
this Section 16.6, the Borrower may require the payment from the transferor
holder of a sum sufficient to cover any tax or other governmental charge that
may be imposed in relation thereto and any other expenses connected therewith.

 

(d)                                 Every new Note issued pursuant to this
Section 16.6 and in accordance with the provisions of this Agreement, in lieu of
any destroyed, lost or stolen Note shall constitute an original additional
contractual obligation of the Borrower, whether or not the destroyed, lost or
stolen Note shall be at any time enforceable by anyone, and shall be entitled to
all the benefits of this Agreement equally and proportionately with any and all
other Notes duly issued hereunder.

 

(e)                                  The provisions of this Section 16.6 are
exclusive and shall preclude (to the extent lawful) all other rights and
remedies with respect to the replacement or payment of a mutilated, destroyed,
lost or stolen Note.

 

Section 16.7                             Persons Deemed Owners.  The Borrower,
the Collateral Manager, TPVG, the Agents, the Administrative Agent and any agent
for any of the foregoing may treat the holder of any Note as the owner of such
Note for all purposes whatsoever, whether or not such Note may be overdue, and
none of Borrower, the Collateral Manager, TPVG, the Agents, the Administrative
Agent and any such agent shall be affected by notice to the contrary.

 

Section 16.8                             Cancellation.  All Notes surrendered
for payment or registration of transfer or exchange shall be promptly canceled. 
The Borrower shall promptly cancel and deliver to the Administrative Agent any
Notes previously authenticated and delivered hereunder which the Borrower may
have acquired in any manner whatsoever, and all Notes so delivered shall be
promptly canceled by the Borrower.  No Notes shall be authenticated in lieu of
or in exchange for any Notes canceled as provided in this Section 16.8, except
as expressly permitted by this Agreement.

 

Section 16.9                             Participations; Pledge.  (a)  At any
time and from time to time, each Lender may, in accordance with Applicable Law,
at any time grant participations in all or a portion of its Note and/or its
interest in the Advances and other payments due to it under this Agreement to
any Person (each, a “Participant”).  Each Lender hereby acknowledges and agrees
that (A) any such participation will not alter or affect such Lender’s direct
obligations hereunder, and (B) neither the Borrower, TPVG, the Administrative
Agent, any other Lender, any Agent nor the Collateral Manager shall have any
obligation to have any communication or relationship with any Participant.  Each
Participant shall comply with the provisions of Section 4.3(e) and shall be
entitled to the benefits of Sections 4.3 and 5.1, but shall not be entitled to
receive any greater payment under Sections 4.3 or 5.1 than the Lender which
granted such participation interest to such Participant would be entitled to
receive had such Lender not granted such interest to such Participant.  So long
as no Unmatured Event of Default, Event of Default, Unmatured Collateral

 

121

--------------------------------------------------------------------------------


 

Manager Default or Collateral Manager Default has occurred and is continuing,
any proposed Participation shall be subject to the prior written consent of the
Borrower and TPVG, which such consent shall not be unreasonably withheld,
delayed or conditioned.

 

(b)                                 Notwithstanding anything in
Section 16.9(a) to the contrary, each Lender may pledge its interest in the
Advances and the Notes to any Federal Reserve Bank as collateral in accordance
with Applicable Law without the prior written consent of any Person.

 

ARTICLE XVII

 

INDEMNIFICATION

 

Section 17.1                             Borrower Indemnity.  Without limiting
any other rights which any such Person may have hereunder or under Applicable
Law, the Borrower agrees to indemnify on an after-tax basis the Administrative
Agent, the Lenders, the Agents, the Backup Collateral Manager, the Paying Agent
and the Custodian and each of their Affiliates, and each of their respective
successors, transferees, participants and assigns and all officers, directors,
shareholders, controlling persons, employees and agents of any of the foregoing
(each of the foregoing Persons being individually called an “Indemnified
Party”), forthwith on demand, from and against any and all damages, losses,
claims, liabilities and related costs and expenses, including reasonable
attorneys’ fees and disbursements (all of the foregoing being collectively
called “Indemnified Amounts”) awarded against or incurred by any of them arising
out of or relating to any Transaction Document or the transactions contemplated
thereby or the use of proceeds therefrom by the Borrower, including in respect
of the funding of any Advance or in respect of any Transferred Contract,
excluding, however, (a) Indemnified Amounts payable to an Indemnified Party to
the extent determined by a court of competent jurisdiction to have resulted from
gross negligence or willful misconduct on the part of any Indemnified Party or
its agent or subcontractor or (b) any Excluded Taxes.  Without limiting the
foregoing, but subject to the exclusions above, the Borrower agrees to indemnify
each Indemnified Party for Indemnified Amounts arising out of or relating to:

 

(i)                                     the breach of any representation or
warranty made by the Borrower (or any of its officers) under or in connection
with this Agreement or the other Transaction Documents, any Compliance
Certificate or any other information, report or certificate delivered by the
Borrower pursuant hereto or thereto, which shall have been false or incorrect in
any material respect when made or deemed made;

 

(ii)                                  any claim arising out of the failure by
the Borrower to comply in any material way with any Applicable Law with respect
to any Transferred Contract, or the nonconformity of any Transferred Contract
with any such Applicable Law;

 

(iii)                               any claim involving products liability that
arises out of or relates to merchandise or services that are the subject of any
Transferred Contract or strict liability claim in connection with any
Transferred Contract;

 

(iv)                              any tax or governmental fee or charge (but not
including Excluded Taxes), all interest and penalties thereon or with respect
thereto, and all out-of-pocket costs and

 

122

--------------------------------------------------------------------------------


 

expenses, including the reasonable fees and expenses of counsel in defending
against the same, which may arise by reason of the making, maintenance or
funding, directly or indirectly, of any Advance, or any other interest in the
Borrower Collateral;

 

(v)                                 negligence, misfeasance or bad faith of the
Borrower in the performance of its duties under the Transaction Documents
(including any violation of law);

 

(vi)                              the commingling of the proceeds of Borrower
Collateral at any time with other funds;

 

(vii)                           the failure to vest in the Administrative Agent
a security interest (as defined in the UCC) in the Borrower Collateral, free and
clear of any Adverse Claim;

 

(viii)                        the failure to vest in the Borrower all right,
title and interest in the Contract Payments, Contracts and Related Security
purchased by the Borrower from the Equityholder pursuant to the Sale Agreement,
free and clear of any Adverse Claim;

 

(ix)                              any dispute, claim, offset or defense (other
than discharge in bankruptcy of the Obligor or other similar statutory relief
applicable to an Obligor) of the Obligor to the payment of any Contract Payment
(including a defense based on such Contract Payment or the related Contract not
being a legal, valid and binding obligation of such Obligor enforceable against
it in accordance with its terms), or any other claim related to such Contract
Payment;

 

(x)                                 the failure to have filed, or any delay in
filing, financing statements or other similar instruments or documents under the
UCC of any applicable jurisdiction or other Applicable Laws with respect to any
Transferred Contract to the extent contemplated by this Agreement;

 

(xi)                              any action or omission by the Borrower
reducing or impairing the rights of the Secured Parties with respect to any
Contract Payments or the value of any Contract Payments, except in accordance
with the Credit and Collection Policy and as permitted by this Agreement;

 

(xii)                           any failure of the Borrower to give reasonably
equivalent value to TPVG in consideration of the sale by TPVG to the Borrower of
any Contract Payments or Contracts, or any attempt by any Person to void any
such sale under statutory provisions or common law or equitable action,
including any provision of the Bankruptcy Code; or

 

(xiii)                        any investigation, litigation or proceeding
related to or arising from this Agreement, the transactions contemplated hereby,
the use of the proceeds of the Advances, the ownership of any Contract Payment
or Contract or any other investigation, litigation or proceeding relating
thereto in which any Indemnified Party becomes involved as a result of any of
the transactions contemplated hereby.

 

Indemnification under this Section 17.1 shall survive the termination of this
Agreement and the resignation or removal of any Indemnified Party and shall
include reasonable fees and expenses of counsel and expenses of litigation.

 

123

--------------------------------------------------------------------------------


 

Section 17.2                             Collateral Manager Indemnity.  Without
limiting any other rights which any such Person may have hereunder or under
Applicable Law, the Collateral Manager agrees to indemnify the Indemnified
Parties forthwith on demand, from and against any and all Indemnified Amounts
arising out of or relating to any Transaction Document or the transactions
contemplated thereby occurring prior to the effective date of the removal of the
Collateral Manager, excluding, however, (a) Indemnified Amounts payable to an
Indemnified Party to the extent determined by a court of competent jurisdiction
to have resulted from gross negligence or willful misconduct on the part of any
Indemnified Party or its agent or subcontractor, (b) except as otherwise
specifically provided herein, non-payment by any Obligor of an amount due and
payable with respect to a Transferred Contract, (c) any loss in value of any
Permitted Investment due to changes in market conditions or for other reasons
beyond the control of the Borrower, TPVG or the Collateral Manager or (d) any
Excluded Taxes.  Without limiting the foregoing, but subject to the exclusions
(a) through (d) above, the Collateral Manager agrees to indemnify each
Indemnified Party for Indemnified Amounts arising out of or relating to:

 

(i)                                     the breach of any representation or
warranty made by the Collateral Manager (or any of its officers) under or in
connection with this Agreement or the other Transaction Documents, any
Compliance Certificate or any other information, report or certificate delivered
by the Collateral Manager pursuant hereto or thereto, which shall have been
false or incorrect in any material respect when made or deemed made;

 

(ii)                                  any claim arising out of the failure by
the Collateral Manager to comply in any material way with any Applicable Law
with respect to any Transferred Contract, or the nonconformity of any
Transferred Contract with any such Applicable Law;

 

(iii)                               any claim arising out of any failure of the
Collateral Manager to perform its duties or obligations in accordance with the
provisions of Article VII or any provision contained in any Transaction
Document;

 

(iv)                              any action or omission by the Collateral
Manager reducing or impairing the rights of the Secured Parties with respect to
any Contract Payments or the value of any Contract Payments, except in
accordance with the Credit and Collection Policy and as permitted by this
Agreement;

 

(v)                                 negligence, misfeasance or bad faith of the
Collateral Manager in the performance of its duties under the Transaction
Documents (including any violation of law); or

 

(vi)                              the commingling by the Collateral Manager of
the proceeds of Borrower Collateral at any time with other funds.

 

Indemnification under this Section 17.2 shall survive the termination of this
Agreement and shall include reasonable fees and expenses of counsel and expenses
of litigation.

 

Section 17.3                             Contribution.  If for any reason (other
than the exclusions set forth in the first paragraph of Section 17.1 or the
first paragraph of Section 17.2) the indemnification provided above in
Section 17.1 or Section 17.2 is unavailable to an Indemnified Party or is
insufficient to hold an Indemnified Party harmless, then the Borrower or the
Collateral Manager,

 

124

--------------------------------------------------------------------------------


 

as the case may be, agrees to contribute to the amount paid or payable by such
Indemnified Party as a result of such loss, claim, damage or liability in such
proportion as is appropriate to reflect not only the relative benefits received
by such Indemnified Party, on the one hand, and the Borrower and its Affiliates
or the Collateral Manager and its Affiliates, as the case may be, on the other
hand, but also the relative fault of such Indemnified Party, on the one hand,
and the Borrower and its Affiliates or the Collateral Manager and its
Affiliates, as the case may be, on the other hand, as well as any other relevant
equitable considerations.

 

ARTICLE XVIII

 

MISCELLANEOUS

 

Section 18.1                             No Waiver; Remedies.  No failure on the
part of any Lender, any Agent, the Administrative Agent, any Indemnified Party
or any Affected Person to exercise, and no delay in exercising, any right, power
or remedy hereunder shall operate as a waiver thereof; nor shall any single or
partial exercise by any of them of any right, power or remedy hereunder preclude
any other or further exercise thereof, or the exercise of any other right, power
or remedy.  The remedies herein provided are cumulative and not exclusive of any
remedies provided by law.  Without limiting the foregoing, each Lender and
Participant is hereby authorized by the Borrower and TPVG during the existence
of an Event of Default, to the fullest extent permitted by law, to set off and
apply any and all deposits (general or special, time or demand, provisional or
final) at any time held and other indebtedness at any time owing by it to or for
the credit or the account of the Borrower or TPVG (as the case may be) to the
amounts owed by the Borrower or TPVG, respectively, under this Agreement, to the
Administrative Agent, the Agents, any Affected Person, any Indemnified Party or
any Lender or their respective successors and assigns.

 

Section 18.2                             Amendments, Waivers.  This Agreement
may not be amended, supplemented or modified nor may any provision hereof be
waived except in accordance with the provisions of this Section 18.2.  With the
written consent of the Required Lenders, the Agents, the Borrower, the
Collateral Manager, TPVG, the Administrative Agent, the Paying Agent, the Backup
Collateral Manager and the Custodian may, from time to time, enter into written
amendments, supplements, waivers or modifications hereto for the purpose of
adding any provisions to this Agreement or changing in any manner the rights of
any party hereto or waiving, on such terms and conditions as may be specified in
such instrument, any of the requirements of this Agreement; provided, however,
that no such amendment, supplement, waiver or modification shall (i) reduce the
amount of or extend the maturity of any payment with respect to an Advance or
reduce the rate or extend the time of payment of Yield thereon, or reduce or
alter the timing of any other amount payable to any Lender hereunder, in each
case without the consent of each Lender affected thereby or (ii) (A) amend,
modify or waive the definitions of “Borrowing Base,” “Advance Rate” or “Excess
Concentration Amount” or any definition used therein which would have the effect
of modifying the meaning or operation of such provisions, change the amount of
the Administrative Agent Fee or any provision of this Section 18.2 or
Section 18.11, or (B) reduce the percentage specified in the definition of
Required Lenders, in each case without the written consent of all Lenders;
provided, further, that the signature of the Borrower and TPVG shall not be
required for the effectiveness of any

 

125

--------------------------------------------------------------------------------


 

amendment which modifies the representations, warranties, covenants or
responsibilities of the Collateral Manager at any time when the Collateral
Manager is not TPVG or any Affiliate of TPVG or a successor Collateral Manager
is designated by the Administrative Agent pursuant to Section 7.1; provided,
further, that the signature of the Paying Agent, the Backup Collateral Manager
or the Custodian (respectively) shall not be required for the effectiveness of
any amendment that does not affect the rights or obligations of the Paying
Agent, the Backup Collateral Manager or the Custodian (respectively).  Any
waiver of any provision of this Agreement shall be limited to the provisions
specifically set forth therein for the period of time set forth therein and
shall not be construed to be a waiver of any other provision of this Agreement. 
During the time that any Lender hereunder is a Conduit Lender, the
Administrative Agent will provide notice and a copy of any amendment to any of
(A) this Agreement or (B) the Sale Agreement to Standard & Poor’s upon the
request of such Conduit Lender.

 

Section 18.3                             Notices, Etc.  All notices and other
communications provided for hereunder shall, unless otherwise stated herein, be
in writing (including facsimile communication) and shall be personally delivered
or sent by certified mail, postage prepaid, or by facsimile, to the intended
party at the address or facsimile number of such party set forth on Annex I
hereto or at such other address or facsimile number as shall be designated by
such party in a written notice to the other parties hereto.  All such notices
and communications shall be effective, (a) if personally delivered, when
received, (b) if sent by certified mail, three Business Days after having been
deposited in the mail, postage prepaid, (c) if sent by overnight courier, one
Business Day after having been given to such courier, and (d) if transmitted by
facsimile, when sent, receipt confirmed by telephone or electronic means, except
that notices and communications pursuant to Section 2.2, shall not be effective
until received.

 

Section 18.4                             Costs, Expenses and Taxes.  In addition
to the rights of indemnification granted under Section 17.1, the Borrower or
TPVG on behalf of the Borrower agrees to pay on demand all reasonable costs and
expenses of the Administrative Agent in connection with the preparation,
execution, delivery, syndication and administration of this Agreement, any
Structured Lender Liquidity Arrangement or other liquidity support facility and
the other documents and agreements to be delivered hereunder or with respect
hereto, and, subject to any cap on such costs and expenses agreed upon in a
separate letter agreement among the Borrower, TPVG and the Administrative Agent
and the Borrower or TPVG on behalf of the Borrower further agrees to pay all
reasonable costs and expenses of the Administrative Agent in connection with any
amendments, waivers or consents executed in connection with this Agreement and
any Structured Lender Liquidity Arrangement or other liquidity support facility,
including the reasonable fees and out-of-pocket expenses of counsel for the
Administrative Agent with respect thereto and with respect to advising the
Administrative Agent as to its rights and remedies under this Agreement and any
Structured Lender Liquidity Arrangement or other liquidity support facility, and
to pay all costs and expenses, if any (including reasonable counsel fees and
expenses), of the Administrative Agent, the Agents, the Lenders and their
respective Affiliates, in connection with the enforcement against TPVG or the
Borrower of this Agreement or any of the other Transaction Documents and the
other documents and agreements to be delivered hereunder or with respect hereto;
provided that in the case of reimbursement of counsel for the Agents, and the
Lenders other than the Administrative Agent, such reimbursement shall be limited
to one counsel for all such Agents and Lenders.

 

126

--------------------------------------------------------------------------------


 

Section 18.5                             Binding Effect; Survival.  This
Agreement shall be binding upon and inure to the benefit of Borrower, the
Lenders, the Agents, the Administrative Agent, the Paying Agent, the Backup
Collateral Manager, the Collateral Manager, TPVG and their respective successors
and assigns, and the provisions of Section 4.3, Article V and Article XVII shall
inure to the benefit of the Affected Persons and the Indemnified Parties,
respectively, and their respective successors and assigns; provided, however,
nothing in the foregoing shall be deemed to authorize any assignment not
permitted by Article XVI.  This Agreement shall create and constitute the
continuing obligations of the parties hereto in accordance with its terms, and
shall remain in full force and effect until such time when all Obligations have
been finally and fully paid in cash and performed.  The rights and remedies with
respect to any breach of any representation and warranty made by the Borrower
pursuant to Article IX and the indemnification and payment provisions of
Article V.  Article XVII and the provisions of Section 18.10, Section 18.11 and
Section 18.12 shall be continuing and shall survive any termination of this
Agreement and any termination of TPVG’s rights to act as Collateral Manager
hereunder or under any other Transaction Document.

 

Section 18.6                             Captions and Cross References.  The
various captions (including the table of contents) in this Agreement are
provided solely for convenience of reference and shall not affect the meaning or
interpretation of any provision of this Agreement.  Unless otherwise indicated,
references in this Agreement to any Section, Schedule or Exhibit are to such
Section of or Schedule or Exhibit to this Agreement, as the case may be, and
references in any Section, subsection, or clause to any subsection, clause or
subclause are to such subsection, clause or subclause of such Section,
subsection or clause.

 

Section 18.7                             Severability.  Any provision of this
Agreement which is prohibited or unenforceable in any jurisdiction shall, as to
such jurisdiction, be ineffective to the extent of such prohibition or
unenforceability without invalidating the remaining provisions of this Agreement
or affecting the validity or enforceability of such provision in any other
jurisdiction.

 

Section 18.8                             GOVERNING LAW.  THIS AGREEMENT AND THE
NOTES SHALL BE A CONTRACT MADE UNDER AND GOVERNED BY THE INTERNAL LAW OF THE
STATE OF NEW YORK WITHOUT REGARD TO ANY OTHERWISE APPLICABLE CONFLICT OF LAW
PRINCIPLES (OTHER THAN SECTION 5-1401 OF THE NEW YORK GENERAL OBLIGATIONS LAW).

 

Section 18.9                             Counterparts.  This Agreement may be
executed by the parties hereto in several counterparts, each of which shall be
deemed to be an original but all of which shall constitute together but one and
the same agreement.

 

Section 18.10                      WAIVER OF JURY TRIAL.  EACH OF THE PARTIES
HERETO HEREBY KNOWINGLY, VOLUNTARILY AND INTENTIONALLY WAIVES ANY RIGHTS IT
MAY HAVE TO A TRIAL BY JURY IN RESPECT OF ANY LITIGATION BASED HEREON, OR
ARISING OUT OF, UNDER, OR IN CONNECTION WITH, THIS AGREEMENT OR ANY OTHER
TRANSACTION DOCUMENT, OR ANY COURSE OF CONDUCT, COURSE OF DEALING, STATEMENTS
(WHETHER VERBAL OR WRITTEN) OR ACTIONS OF TPVG, THE BORROWER, THE COLLATERAL
MANAGER, THE ADMINISTRATIVE AGENT, THE AGENTS, THE PAYING AGENT, THE LENDERS OR

 

127

--------------------------------------------------------------------------------


 

ANY OTHER AFFECTED PERSON.  EACH PARTY HERETO ACKNOWLEDGES AND AGREES THAT IT
HAS RECEIVED FULL AND SUFFICIENT CONSIDERATION FOR THIS PROVISION (AND EACH
OTHER PROVISION OF EACH OTHER TRANSACTION DOCUMENT TO WHICH IT IS A PARTY) AND
THAT THIS PROVISION IS A MATERIAL INDUCEMENT FOR ITS ENTERING INTO THIS
AGREEMENT AND EACH SUCH OTHER TRANSACTION DOCUMENT.

 

Section 18.11                      No Proceedings.  (a)  Each of the Borrower,
TPVG, the Collateral Manager, the Backup Collateral Manager, the Administrative
Agent, the Paying Agent, each Agent and each Lender hereby agrees that it will
not institute against any Lender which is a Structured Lender, or join any other
Person in instituting against such Lender, any insolvency proceeding (namely,
any proceeding of the type referred to in the definition of Insolvency Event) so
long as any commercial paper or other senior indebtedness issued by such Lender
shall be outstanding or there shall not have elapsed one year plus one day since
the last day on which any such commercial paper or other senior indebtedness
shall be outstanding.  The foregoing shall not limit such Person’s right to file
any claim in or otherwise take any action with respect to any insolvency
proceeding that was instituted by any Person other than such Person.

 

(b)                                 Each of TPVG, the Collateral Manager, the
Backup Collateral Manager, each Agent, each Lender, the Paying Agent and the
Administrative Agent hereby agrees that it will not institute against the
Borrower, or join any other Person in instituting against the Borrower, any
insolvency proceeding (namely, any proceeding of the type referred to in the
definition of Insolvency Event) so long as any Advances or other amounts due
from the Borrower hereunder shall be outstanding or there shall not have elapsed
one year plus one day since the last day on which any such Advances or other
amounts shall be outstanding.  The foregoing shall not limit such Person’s right
to file any claim in or otherwise take any action with respect to any insolvency
proceeding that was instituted by any Person other than such Person.

 

Section 18.12                      Limited Recourse to the Lenders.  No recourse
under any obligation, covenant or agreement of a Lender contained in this
Agreement shall be had against any incorporator, stockholder, officer, director,
member, manager, employee or agent of any Lender or any of its Affiliates
(solely by virtue of such capacity) by the enforcement of any assessment or by
any legal or equitable proceeding, by virtue of any statute or otherwise; it
being expressly agreed and understood that this Agreement is solely a corporate
obligation of each Lender, and that no personal liability whatever shall attach
to or be incurred by any incorporator, stockholder, officer, director, member,
manager, employee or agent of any Lender or any of their Affiliates (solely by
virtue of such capacity) or any of them under or by reason of any of the
obligations, covenants or agreements of a Lender contained in this Agreement, or
implied therefrom, and that any and all personal liability for breaches by a
Lender of any of such obligations, covenants or agreements, either at common law
or at equity, or by statute, rule or regulation, of every such incorporator,
stockholder, officer, director, member, manager, employee or agent is hereby
expressly waived as a condition of and in consideration for the execution of
this Agreement.

 

Section 18.13                      ENTIRE AGREEMENT.  THIS AGREEMENT AND THE
OTHER TRANSACTION DOCUMENTS EXECUTED AND DELIVERED HEREWITH REPRESENT THE FINAL
AGREEMENT BETWEEN THE PARTIES HERETO AND THERETO AND MAY NOT BE CONTRADICTED BY
EVIDENCE OF PRIOR, CONTEMPORANEOUS OR

 

128

--------------------------------------------------------------------------------


 

SUBSEQUENT ORAL AGREEMENTS OF THE PARTIES.  THERE ARE NO UNWRITTEN ORAL
AGREEMENTS AMONG THE PARTIES.

 

Section 18.14                      Confidentiality.  The Administrative Agent
and each Lender, severally and with respect to itself only, covenants and agrees
that any information about the Borrower or its Affiliates or the Obligors, the
Contract Payments, the Related Security or otherwise obtained by the
Administrative Agent or such Lender pursuant to this Agreement shall be held in
confidence (it being understood that documents provided to the Administrative
Agent hereunder may in all cases be distributed by the Administrative Agent to
the Lenders) except that the Administrative Agent or such Lender may disclose
such information (i) to its affiliates, officers, directors, employees, agents,
counsel, accountants, auditors, advisors or representatives (it being understood
that the Persons to whom such disclosure is made pursuant to this clause
(i) will be informed of the confidential nature of such information and
instructed to keep such information confidential), (ii) to the extent such
information has become available to the public other than as a result of a
disclosure by or through the Administrative Agent or such Lender, (iii) to the
extent such information was available to the Administrative Agent or such Lender
on a non-confidential basis prior to its disclosure to the Administrative Agent
or such Lender hereunder, (iv) with the written consent of TPVG, (v) subject to
an agreement containing provisions substantially similar to those in this
Section, to the extent permitted by Article XVI, (vi) to the extent the
Administrative Agent or such Lender should be (A) required in connection with
any legal or regulatory proceeding or (B) requested by any Official Body to
disclose such information, (vii) for the purposes of establishing a “due
diligence” defense, (viii) in the case of any Lender that is a Structured
Lender, to rating agencies, placement agents and providers of liquidity and
credit support who agree to hold such information in confidence or (ix) at any
time which is 18 months after the termination of this Agreement; provided that
in the case of clause (vi) above, the Administrative Agent or such Lender, as
applicable, will use all reasonable efforts to maintain confidentiality and, in
the case of clause (vi)(A) above, will (unless otherwise prohibited by law)
notify TPVG of its intention to make any such disclosure prior to making any
such disclosure.

 

Section 18.15                      Replacement of Lenders.  At any time there is
more than one Lender, the Borrower shall be permitted to replace any Lender,
except (i) the Administrative Agent or (ii) any Lender which is administered by
the Administrative Agent or an Affiliate of the Administrative Agent, that
(a) requests reimbursement, payment or compensation for any amounts owing for
Increased Costs or Taxes or for indemnification pursuant to Section 17.1(iv) or
(b) has received a written notice from the Borrower of an impending change in
law that would entitle such Lender to payment of additional amounts for
Increased Costs or Taxes or for indemnification pursuant to Section 17.1(iv),
unless such Lender designates a different lending office before such change in
law becomes effective and such alternate lending office obviates the need for
the Borrower to make payments of additional amounts for Increased Costs or Taxes
or for indemnification pursuant to Section 17.1(iv) or (c) has not consented to
any proposed amendment, supplement, modification, consent or waiver, each
pursuant to Section 18.2 or (d) defaults in its obligation to make Advances
hereunder; provided that (i) nothing herein shall relieve a Lender from any
liability it might have to the Borrower or to the other Lenders for its failure
to make any Advance, (ii) prior to any such replacement, such Lender shall have
taken no action under Section 5.1 so as to fully eliminate the continued need
for payment of amounts owing pursuant to Section 5.1, if applicable, (iii) the
replacement financial institution shall purchase, at par, all Advances and other
amounts owing to such replaced Lender on or prior to

 

129

--------------------------------------------------------------------------------


 

the date of replacement, (iv) the replacement financial institution, if not
already a Lender, shall be reasonably satisfactory to the Administrative Agent,
(v) the replaced Lender shall be obligated to make such replacement in
accordance with the provisions of Section 16.5, (vi) until such time as such
replacement shall be consummated, the Borrower shall pay all additional amounts
(if any) for Increased Costs or Taxes, as the case may be and (vii) any such
replacement shall not be deemed to be a waiver of any rights that the Borrower,
the Administrative Agent or any other Lender shall have against the replaced
Lender.

 

[signature pages begin on next page]

 

130

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have caused this Agreement to be executed by
their respective officers thereunto duly authorized as of the day and year first
above written.

 

 

 

TPVG VARIABLE FUNDING COMPANY LLC, as Borrower

 

 

 

 

 

By:

/s/ Sajal Srivastava

 

 

Name:

Sajal Srivastava

 

 

Title:

President

 

 

 

 

 

TRIPLEPOINT VENTURE GROWTH BDC CORP., individually, as Collateral Manager and as
Equityholder

 

 

 

 

 

By:

/s/ Sajal Srivastava

 

 

Name:

Sajal Srivastava

 

 

Title:

President

 

Signature Page to Receivables Financing Agreement

 

--------------------------------------------------------------------------------


 

 

U.S. BANK NATIONAL ASSOCIATION, as Custodian

 

 

 

 

 

By:

/s/ Brian Sheehan

 

 

Name:

Brian Sheehan

 

 

Title:

Vice President

 

132

--------------------------------------------------------------------------------


 

 

PORTFOLIO FINANCIAL SERVICING COMPANY, as Backup Collateral Manager

 

By:

/s/ John Enyart

 

Name: John Enyart

 

Title: President

 

Signature Page to Receivables Financing Agreement

 

--------------------------------------------------------------------------------


 

 

DEUTSCHE BANK TRUST COMPANY AMERICAS, as Paying Agent

 

 

 

 

 

By:

/s/ Mark DiGiacomo

 

 

Name:

Mark DiGiacomo

 

 

Title:

Vice President

 

 

 

 

 

By:

/s/ Susan Barstock

 

 

Name:

Susan Barstock

 

 

Title:

Vice President

 

Signature Page to Receivables Financing Agreement

 

--------------------------------------------------------------------------------


 

 

DEUTSCHE BANK AG, NEW YORK BRANCH, as Administrative Agent and Syndication Agent

 

 

 

 

 

By:

/s/ Michael Cheng

 

 

Name:

Michael Cheng

 

 

Title:

Director

 

 

 

 

 

By:

/s/ Amit Patel

 

 

Name:

Amit Patel

 

 

Title:

Director

 

Signature Page to Receivables Financing Agreement

 

--------------------------------------------------------------------------------


 

 

GEMINI SECURITIZATION CORP., LLC, as Conduit Lender and as Uncommitted Lender

 

 

 

 

 

By:

/s/ David V. DeAngelis

 

 

Name:

David V. DeAngelis

 

 

Title:

Vice President

 

 

 

 

 

DEUTSCHE BANK AG, NEW YORK BRANCH, as Committed Lender and Agent

 

 

 

 

 

By:

/s/ Michael Cheng

 

 

Name:

Michael Cheng

 

 

Title:

Director

 

 

 

 

 

By:

/s/ Amit Patel

 

 

Name:

Amit Patel

 

 

Title:

Director

 

 

 

 

 

KEYBANK NATIONAL ASSOCIATION, as Committed Lender and Agent

 

 

 

 

 

By:

/s/ Richard S. Andersen

 

 

Name:

Richard S. Andersen

 

 

Title:

Designated Signer

 

Signature Page to Receivables Financing Agreement

 

--------------------------------------------------------------------------------


 

 

EVERBANK COMMERCIAL FINANCE, INC., as Committed Lender and Agent

 

 

 

 

 

By:

/s/ John Dale

 

 

Name:

John Dale

 

 

Title:

Managing Director

 

 

 

 

 

ALOSTAR BANK OF COMMERCE, as Committed Lender and Agent

 

 

 

 

 

By:

/s/ John Thomas

 

 

Name:

John Thomas

 

 

Title:

Director

 

137

--------------------------------------------------------------------------------